Exhibit 10.33(a)

 

 

 

 

 

CONSTRUCTION LOAN AGREEMENT

dated as of

January 31, 2006

among

ARRABELLE AT VAIL SQUARE, LLC,

The LENDERS Party Hereto,

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent,

───────────────────

$175,000,000

───────────────────

U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.,

Joint Lead Arrangers

Article I DEFINITIONS AND ACCOUNTING MATTERS 1

1.01 Certain Defined Terms 1

1.02 Accounting Terms and Determinations 25

1.03 Terms Generally 25

1.04 Additional Defined Terms 25

Article II THE LOAN FACILITY 26

2.01 Loans 26

2.02 Borrowings; Certain Notices 27

2.03 Changes to Commitments 31

2.04 Lending Offices 31

2.05 Several Obligations; Remedies Independent 31

2.06 Notes 32

2.07 Conversion and Continuations of Loans 32

2.08 Metro District Bonds 33

Article III PAYMENTS OF INTEREST AND PRINCIPAL 34

3.01 Interest 34

3.02 Repayment of Loans 34

3.03 Late Charge 34

3.04 Optional Prepayments 35

3.05 Mandatory Prepayments 35

3.06 Interest and Other Charges on Prepayment 37

3.07 Lender's Records as to Sums Owing 37

3.08 Application of Payments Received 37

3.09 Sharing of Payments, Etc 38

Article IV EXTENSION OF THE MATURITY DATE 38

4.01 Extension of Scheduled Maturity Date 38

Article V INCREASED COSTS, LIBOR AVAILABILITY, ILLEGALITY, ETC 39

5.01 Costs of Making or Maintaining LIBOR Rate Loans 39

5.02 Limitation on LIBOR Rate Loans; LIBOR Not Available 40

5.03 Illegality 41

5.04 Treatment of Affected Loans 41

5.05 Compensation 42

5.06 Additional Waivers 43

5.07 Taxes 43

Article VI CONDITIONS PRECEDENT 44

6.01 Conditions Precedent to Closing and the Effectiveness of Commitments 44

6.02 Conditions Precedent to the making of any Loans 45

6.03 Conditions Precedent to the Final Loans 47

Article VII DISBURSEMENT OF THE LOANS; LOAN BALANCING 47

7.01 General Conditions 47

7.02 Loan Balancing 49

7.03 Project Budget Line--Items; Loans to be Used for Specific Line--Items 50

7.04 Project Budget Contingencies 50

7.05 Interest; Fees; and Expenses 51

7.06 Retainage 51

7.07 Unsatisfactory Work 52

7.08 No Waiver or Approval by Reason of Loan Advances 53

7.09 Construction Consultant 53

7.10 Authorization to Make Loan Advances to Cure Borrower's Defaults 53

7.11 Administrative Agent's Right to Make Loan Advances in Compliance with the
Completion Guaranty and Development Agreement Guaranty 54

7.12 No Third--Party Benefit 54

Article VIII REPRESENTATIONS AND WARRANTIES 54

8.01 Organization; Powers 54

8.02 Authorization; Enforceability 54

8.03 Government Approvals; No Conflicts 55

8.04 Financial Condition 55

8.05 Litigation 55

8.06 ERISA 55

8.07 Taxes 55

8.08 Investment and Holding Company Status 55

8.09 Environmental Matters 56

8.10 Organizational Structure 57

8.11 Title 57

8.12 No Bankruptcy Filing 57

8.13 Executive Offices; Places of Organization 58

8.14 Compliance; Government Approvals 58

8.15 Condemnation; Casualty 58

8.16 Utilities and Public Access; No Shared Facilities 58

8.17 Solvency 59

8.18 Governmental Regulations 59

8.19 No Joint Assessment; Separate Lots 59

8.20 Security Documents and Liens 59

8.21 Project Documents 60

8.22 Material Agreements 60

8.23 Project Budget 60

8.24 Insurance 60

8.25 Flood Zone 60

8.26 Boundaries 60

8.27 Illegal Activity 60

8.28 Permitted Liens 61

8.29 Anti--Terrorism Laws 61

8.30 Defaults 61

8.31 Design Professionals' Certificates 61

8.32 Other Representations 61

8.33 Loan In Balance 61

8.34 Employee Benefit Plans 61

8.35 No Construction 62

8.36 Appraisal 62

8.37 Labor Controversies 62

8.38 Insider 62

8.39 True and Complete Disclosure 62

8.40 Survival of Representations 62

Article IX AFFIRMATIVE COVENANTS OF BORROWER 63

9.01 Information 63

9.02 Notices of Material Events 64

9.03 Existence, Etc 64

9.04 Compliance with Laws; Adverse Regulatory Changes 64

9.05 Insurance 65

9.06 Real Estate Taxes and Other Charges 66

9.07 Further Assurances 67

9.08 Performance of Project Documents, Material Agreements, and Easements 67

9.09 Performance of the Loan Documents 68

9.10 Books and Records; Inspection Rights 68

9.11 Environmental Compliance 68

9.12 Reserves 69

9.13 Accessibility Laws 70

9.14 Use of Proceeds; Margin Regulations 70

9.15 Inspection 70

9.16 Project Construction 71

9.17 Proceedings to Enjoin or Prevent Construction 72

9.18 Administrative Agent's, Lenders' and Construction Consultant's Actions for
their Own Protection Only 72

9.19 Sign and Publicity 73

9.20 On--Site and Off--Site Materials 73

9.21 Minimum Loan Coverage Ratio 74

9.22 Loan to Value 74

9.23 Leasing 74

9.24 Parking Club Memberships 75

Article X NEGATIVE COVENANTS OF BORROWER 75

10.01 Fundamental Change 75

10.02 Limitation on Liens 76

10.03 Transfer; Pledge 76

10.04 Indebtedness 77

10.05 Investments 78

10.06 Restricted Payments 78

10.07 Change of Organization Structure; Location of Principal Office 78

10.08 Transactions with Affiliates 78

10.09 No Joint Assessment; Separate Lots 78

10.10 Zoning 78

10.11 ERISA 79

10.12 Amendment of Contracts and Government Approvals 79

10.13 Change Orders; Purchaser Upgrades 79

10.14 Metro District / Sales Tax Increment Financing 80

10.15 Anti--Terrorism Law 81

Article XI INSURANCE OR CONDEMNATION AWARDS 81

11.01 Casualties and Condemnations 81

11.02 Insurance Proceeds and Condemnation Awards 81

11.03 Application of Insurance Proceeds and Condemnation Awards 83

Article XII EVENTS OF DEFAULT 85

12.01 Events of Default 85

12.02 Remedies 88

Article XIII ADMINISTRATIVE AGENT 90

13.01 Appointment, Powers and Immunities 90

13.02 Reliance by Administrative Agent 92

13.03 Borrower Defaults 92

13.04 Rights as a Lender 94

13.05 Indemnification 94

13.06 Non--Reliance on Administrative Agent and Other Lenders 95

13.07 Failure to Act 95

13.08 Resignation and Removal of Administrative Agent 95

13.09 Consents and Certain Actions under, and Modifications of, Loan Documents
97

13.10 Authorization 99

13.11 Defaulting Lenders 99

13.12 Amendments Concerning Agency Functions 102

13.13 Liability of Administrative Agent 102

13.14 Transfer of Agency Function 103

13.15 Sharing of Payments, Etc 103

13.16 Bankruptcy of Borrower 103

13.17 Termination 103

Article XIV MISCELLANEOUS 104

14.01 Non--Waiver; Remedies Cumulative 104

14.02 Notices 104

14.03 Expenses, Etc 105

14.04 Indemnification 106

14.05 Amendments, Etc 106

14.06 Successors and Assigns 107

14.07 Assignments and Participations 107

14.08 Survival 108

14.09 Multiple Copies 108

14.10 Right of Set--off 108

14.11 Brokers 109

14.12 Estoppel Certificates 109

14.13 Preferences 110

14.14 Certain Waivers 110

14.15 Entire Agreement 110

14.16 Severability 110

14.17 Captions 111

14.18 Counterparts 111

14.19 GOVERNING LAW 111

14.20 SUBMISSION TO JURISDICTION 111

14.21 WAIVER OF JURY TRIAL; COUNTERCLAIM 111

14.22 Confidentiality 112

14.23 Usury Savings Clause 113

14.24 Controlled Accounts 113

14.25 Financing Statements 114

14.26 Unavoidable Delay 114

Part A -- Existing Approvals Obtained 1

Part B -- Approvals to be Obtained at Later Date 1

EXHIBITS:

Exhibit A -- Description of Land

Exhibit B -- Project Budget

Exhibit C -- List of Commitments and Proportionate Shares

Exhibit D -- Qualified Purchase Contracts

Exhibit E -- List of Plans and Specifications

Exhibit F -- Loan Par Value

Exhibit G -- Form of Request for Continuation or Conversion

Exhibit H-- -- Form of Request for Loan Advance

Exhibit I -- Bonded Subcontractors

Exhibit J -- Minimum Release Prices for Commercial Component

Exhibit K -- Anticipated Encumbrances

Exhibit L Subordination, Non--Disturbance and Attornment Agreement

 

SCHEDULES:

Schedule 6.01 -- Closing Conditions

Schedule 6.02 -- Conditions to Loans

Schedule 6.03 -- Conditions to Final Loans

Schedule 8.05 -- Pending Litigation

Schedule 8.10 -- Organizational Chart

Schedule 8.14 -- Government Approvals

Schedule 9.05 -- Insurance Requirements

CONSTRUCTION LOAN AGREEMENT

This CONSTRUCTION LOAN AGREEMENT is dated as of January 31, 2006, by and among
ARRABELLE AT VAIL SQUARE, LLC, a Colorado limited liability company (the
"Borrower"); each of the lenders that is a signatory hereto identified under the
caption "LENDERS" on the signature pages hereto (individually, a "Lender" and,
collectively, the "Lenders"); and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the "Administrative Agent").

RECITALS

 1. Borrower is the fee owner of that certain real property located in the
    County of Eagle, State of Colorado and being more fully described in Exhibit
    A attached hereto (the "Land").
 2. Borrower proposes to construct the Improvements (as hereinafter defined) on
    the Land and, in connection therewith has requested and applied to the
    Lenders for a loan in the amount of One Hundred Seventy--Five Million and
    No/100 Dollars ($175,000,000.00) or such other amount as may be permitted by
    the terms hereof for the purposes of paying certain costs pertaining
    thereto. The Lenders have agreed to make such loans on and subject to the
    terms and conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 I.      
         
         DEFINITIONS AND ACCOUNTING MATTERS
 II.     1. Certain Defined Terms. As used herein, the following terms shall
            have the following meanings (all terms defined in this Section 1.01
            or in other provisions of this Agreement in the singular shall have
            the same meanings when used in the plural and vice versa):
         
         2. "Accessibility Laws" shall mean the Americans with Disabilities Act
            of 1990, as amended from time to time, and any similar state or
            local laws, rules or regulations relating to the accessibility of
            buildings or facilities.
            
            "Administrative Agent" shall have the meaning assigned to such term
            in the preamble.
            
            "Administrative Agent's Account" shall mean the account maintained
            by Administrative Agent with such bank as may from time to time be
            specified by Administrative Agent.
            
            "Affiliate" shall mean, with respect to any Person, another Person
            that directly or indirectly controls, or is under common control
            with, or is controlled by, such Person and, if such Person is an
            individual, any member of the immediate family (including parents,
            spouse, children and siblings) of such individual and any trust
            whose principal beneficiary is such individual or one or more
            members of such immediate family and any Person who is controlled by
            any such member or trust.
            
            "Agency Fee" shall mean any agency fees agreed to by Borrower and
            Administrative Agent.
            
            "Agreement" shall mean this Construction Loan Agreement, as the same
            may be Modified from time to time.
            
            "Anticipated Encumbrances" shall mean those encumbrances, easements
            and agreements first appearing after the date hereof that Borrower
            reasonably anticipates will be required to obtain final Government
            Approval of the Project or for the sale or operation of the Project.
            No encumbrance, easement or agreement materially adversely affecting
            the Project may be an "Anticipated Encumbrance." A preliminary
            description of Anticipated Encumbrances is included as Exhibit K.
            
            "Anti--Terrorism Laws" shall mean any Applicable Laws relating to
            terrorism or money laundering, including, but not limited to, the
            Anti--Terrorism Order and the Uniting and Strengthening America by
            Providing Appropriate Tools Required to Intercept and Obstruct
            Terrorism Act of 2001, Public Law 107--56.
            
            "Anti--Terrorism Order" shall mean Executive Order No. 13,224, 66
            Fed. Reg. 49,079 (2001), issued by the President of the United
            States of America (Executive Order Blocking Property and Prohibiting
            Transactions With Persons Who Commit, Threaten to Commit, or Support
            Terrorism).
            
            "Applicable Law" shall mean any statute, law, regulation, ordinance,
            rule, judgment, rule of common law, order, decree, Government
            Approval, approval, concession, grant, franchise, license,
            agreement, directive, guideline, policy, requirement, or other
            governmental restriction or any similar form of decision of, or
            determination by, or any interpretation or administration of any of
            the foregoing by, any Governmental Authority, whether now or
            hereinafter in effect and, in each case, as amended (including any
            thereof pertaining to land use, zoning and building ordinances and
            codes).
            
            "Applicable Interest Rate" shall mean, subject to Section 14.23
            below, with respect to any Loan, (a) the LIBOR--Based Rate, (b) the
            Base Rate, or (c) during the existence of any Event of Default, the
            Default Rate.
            
            "Applicable Lending Office" shall mean, for each Lender, the
            "Lending Office" of such Lender (or of an Affiliate of such Lender)
            designated by such Lender from time to time in writing to
            Administrative Agent.
            
            "Applicable Margin" shall mean 145 basis points.
            
            "Appraisal" shall mean the appraisal report of the Project from
            National Valuation Consultants, Inc. dated April 27, 2005, and any
            future appraisal of the Project ordered by Administrative Agent and
            prepared by an Appraiser, which Appraisal must comply in all
            respects with the standards for real estate appraisal established
            pursuant to Title XI of the Financial Institutions Reform, Recovery,
            and Enforcement Act of 1989, and otherwise in form and substance
            satisfactory to Administrative Agent.
            
            "Appraised Land Value" shall mean the "as--is" appraised value of
            the Land only as determined by the Appraisal dated April 27, 2005,
            which amount is Thirty--Six Million, Seven Hundred Fifty Thousand
            and No/100 Dollars ($36,750,000.00) determined pursuant to the
            Appraisal by National Valuation Consultants, Inc.
            
            "Appraised Value" shall mean the sum of the values of the
            Residential and Commercial Components as determined by an Appraisal.
            With respect to the Residential Component, the Appraised Value is
            the bulk discounted value to a single user "upon completion" of the
            Project, which amount, based upon the Appraisal dated April 27,
            2005, is One Hundred Ninety--Nine Million and No/100 Dollars
            ($199,000,000.00), and with respect to the Commercial Component, the
            Appraised Value is the value "upon completion" of construction,
            which amount is Forty--Eight Million, Nine Hundred Thirty Thousand
            and No/100 Dollars ($48,930,000.00), as determined pursuant to the
            Appraisal dated April 27, 2005, by National Valuation Consultants,
            Inc.
            
            "Appraiser" shall mean National Valuation Consultants, Inc., 950 S.
            Cherry Street, #800, Denver, CO 80246 or any other "state certified
            general appraiser" as such term is defined and construed under
            applicable regulations and guidelines issued pursuant to Title XI of
            the Financial Institutions Reform, Recovery, and Enforcement Act of
            1989, which appraiser must have been licensed and certified by the
            applicable Governmental Authority having jurisdiction in the state
            where the Project is located, and which appraiser shall have been
            selected by Administrative Agent.
            
            "Architecture Agreement" shall mean that certain agreement entitled
            Architectural Work Release Agreement between The Vail Corporation
            and 42|40 Architecture, Inc., dated May 1, 2003, as amended.
            
            "Assignment and Assumption" shall mean an Assignment and Assumption,
            duly executed by the parties thereto and consented to by Borrower
            and Administrative Agent in accordance with Section 14.07(b).
            
            "Assignment of Architectural Agreements" shall mean that certain
            Assignment of Architectural Agreements and Plans and Specifications
            of even date herewith, and the "Architect's Consent" dated effective
            January 31, 2006 attached thereto, executed by Borrower, and the
            Borrower's Architect, in favor of Administrative Agent, for the
            benefit of the Lenders, as the same may be Modified.
            
            "Assignment of Borrower's Rights in Purchase Contracts" shall mean
            that certain Assignment of Borrower's Rights in Purchase Contracts
            of even date herewith, executed by the Borrower in favor of the
            Administrative Agent, for the benefit of the Lenders, as the same
            may be Modified.
            
            "Assignment of Construction Agreements" shall mean that certain
            Assignment of Construction Agreements, and the "Contractor's
            Consent" attached thereto, of even date herewith executed by
            Borrower, and the General Contractor, in favor of Administrative
            Agent, for the benefit of the Lenders, as the same may be Modified.
            
            "Authorized Officer" shall mean, (a) with respect to any Person, any
            authorized officer of such Person whose name appears on a
            certificate of incumbency delivered concurrently with the execution
            of this Agreement, as such certificate of incumbency may be amended
            from time to time to identify the names of the individuals then
            holding such offices, and (b) with respect to Borrower, its Managing
            Member.
            
            "Available Contingency Amount" shall mean an amount equal to the
            applicable percentage of the Contingency Fund available to Borrower
            for reallocation as set forth in Section 7.03(b) during each phase
            of Project Completion as follows: (a) 0% -- 25% complete 25% shall
            be available, (b) 26 -- 50% complete 50% shall be available, (c) 51%
            -- 75% complete 75% shall be available, and (d) 76% -- 100% complete
            100% shall be available. The percentage of Completion shall be as
            determined by Administrative Agent and the Construction Consultant
            in their reasonable discretion.
            
            "Bankruptcy Action" shall mean, as to any Person, (a) an involuntary
            proceeding shall be commenced or an involuntary petition shall be
            filed, seeking (i) liquidation, reorganization or other relief in
            respect of such Person or its debts, or of a substantial part of its
            assets, under any Federal, state or foreign bankruptcy, insolvency,
            receivership or similar law now or hereafter in effect or (ii) the
            appointment of a receiver, trustee, custodian, sequestrator,
            conservator or similar official for such Person or for a substantial
            part of its assets, and, in any such case, such proceeding or
            petition shall continue undismissed for a period of sixty (60) days
            or an order or decree approving or ordering any of the foregoing
            shall be entered; or (b) any Person shall (i) voluntarily commence
            any proceeding or file any petition seeking liquidation,
            reorganization or other relief under any Federal, state or foreign
            bankruptcy, insolvency, receivership or similar law now or hereafter
            in effect, (ii) consent to the institution of, or fail to contest in
            a timely and appropriate manner, any proceeding or petition
            described in clause (a) above, (iii) apply for or consent to the
            appointment of a receiver, trustee, custodian, sequestrator,
            conservator or similar official of such Person or for a substantial
            part of any of their assets, (iv) file an answer admitting the
            allegations of a petition filed against it in any such proceeding,
            (v) make a general assignment for the benefit of creditors or
            (vi) take any action for the purpose of effecting any of the
            foregoing.
            
            "Bankruptcy Code" shall mean the Federal Bankruptcy Code of 1978, as
            amended from time to time.
            
            "Base Building Work" shall mean all of that certain work to be
            performed by Borrower and/or its contractors constituting
            construction of the Improvements as more particularly described in
            the Plans and Specifications (except for (i) minor Punch List Items
            that do not adversely affect the use, occupancy or operation of the
            Project and (ii) tenant improvements to rentable space in the
            Commercial Component that is not yet occupied.)
            
            "Base Rate" shall mean, for any day, a rate per annum equal to the
            greater of the (a) Prime Rate for such day, and (b) the Federal
            Funds Rate in effect on that day as announced by the Federal Reserve
            Bank of New York, plus 0.5%. Each change in any interest rate
            provided for herein based upon the Base Rate resulting from a change
            in the Base Rate shall take effect at the time of such change in the
            Base Rate.
            
            "Base Rate Loans" shall mean the portions of the Outstanding
            Principal Amount that bear interest at the Base Rate.
            
            "Borrower" shall have the meaning assigned to such term in the
            preamble.
            
            "Borrower Party" shall mean each of Borrower, and Guarantor.
            
            "Borrower's Account" shall mean an account maintained by Borrower
            with U.S. Bank, National Association as may from time to time be
            specified by or approved by Administrative Agent to accept the
            deposit of loan advances in accordance with this Agreement.
            
            "Borrower's Architect" shall mean 42|40 Architecture, Inc., or any
            replacement thereof approved by Administrative Agent.
            
            "Business Day" shall mean any day that is not a Saturday, Sunday or
            other day on which commercial banks in Colorado are authorized or
            required by law to remain closed; provided that, when used in
            connection with a borrowing, or Continuation of, or Conversion into,
            a payment or prepayment of principal of or interest on, or an
            Interest Period for, a LIBOR Rate Loan, or a notice by Borrower with
            respect to any such borrowing, Continuation, Conversion, payment,
            prepayment or Interest Period, the term "Business Day" shall also
            exclude any day on which banks are not open for dealings in dollar
            deposits in the London interbank market.
            
            "Casualty" shall mean any loss of or damage to, any portion of the
            Project by fire or other casualty.
            
            "CCR Agreement" shall mean any agreement regarding conditions,
            covenants and restrictions which may be entered into by Borrower
            which are related to all or any portion of the Project.
            
            "Change of Control" shall mean any transaction that results in,
            directly or indirectly, (a) any Person other than Vail Resorts, Inc.
            or the Vail Corporation or a wholly--owned subsidiary thereof,
            whether directly or indirectly, owning 51% or more of the Equity
            Interests in Borrower, (b) any Person other than Vail Resorts, Inc.
            or The Vail Corporation or a wholly--owned subsidiary thereof having
            the responsibility for managing and administering the day--to--day
            business and affairs of Borrower, (c) in any other respects, any
            Person other than Vail Resorts, Inc. or The Vail Corporation
            directly or indirectly controlling Borrower, or (d) a "Change of
            Control Transaction" under the Principal Bank Credit Facility.
            
            "Change Order" shall mean any Modification to (a) the Plans and
            Specifications, (b) the Project Budget, (c) the Construction
            Schedule, or (d) the General Contract, a Major Subcontract or any
            subcontract, which increases the cost of Construction Work above the
            budgeted cost therefor previously approved by Administrative Agent
            but specifically excluding any Purchaser Upgrades.
            
            "Closing Date" shall mean the date of this Agreement.
            
            "Code" shall mean the Internal Revenue Code of 1986, as amended from
            time to time.
            
            "Collateral" shall mean, collectively, (a) all construction
            materials and equipment and all furniture, furnishings, fixtures,
            machinery, equipment, inventory and any other item of personal
            property in which Borrower now or hereafter owns or acquires any
            interest or right, including any of the foregoing that are leased,
            which are used or useful in the construction, operation, use, sale
            or occupancy of the Project (or any portion thereof); (b) all of
            Borrower's accounts receivable in connection with the Project (or
            any portion thereof); (c) all of Borrower's documents, instruments,
            contract rights (including any rights under any development
            agreement) and general intangibles relating to the present or future
            construction, use, sale, operation or occupancy of the Project (or
            any portion thereof), including the right to use the name "ArraBelle
            at Vail Square" or any such name given the Project, but excluding
            any rights to the Vail Resorts name and any tradenames or trademarks
            associated therewith; (d) all insurance proceeds from any policies
            of insurance covering any of the aforesaid; and (e) such other
            collateral as may be described in the Security Documents.
            
            "Commercial Component" shall mean, collectively, the Hotel
            Component, Parking Club Component, Resort Services Component and the
            Retail Component.
            
            "Commitment" shall mean, as to each Lender, the obligation of such
            Lender to make Loans in an aggregate amount up to but not exceeding
            the amount set opposite the name of such Lender on Exhibit C
            attached hereto under the caption "Commitment" or, in the case of a
            Person that becomes a Lender pursuant to an assignment permitted
            under Section 14.07(b), as specified in the respective Assignment
            and Assumption (consented to by Borrower and Administrative Agent in
            accordance with Section 14.07(b)) pursuant to which such assignment
            is effected, as such amount may be modified by any Assignment and
            Assumption or as determined by Administrative Agent.
            
            "Completion" as applicable to the Construction Work, Project or
            Improvements shall mean the satisfaction of all of the following
            conditions: (a) the Construction Work (except for (i) minor Punch
            List Items that do not adversely affect the use, occupancy or
            operation thereof and (ii) tenant improvements to rentable space in
            the Commercial Component that is not yet occupied) or Base Building
            Work, as appropriate, shall be completed substantially in accordance
            with the Plans and Specifications; (b) the Construction Consultant
            or Design Professional, at Administrative Agent's discretion, shall
            have issued to Administrative Agent a report confirming the
            satisfaction of the condition set forth in clause (a) above; (c)
            valid certificates of occupancy for the entire Project (except the
            incomplete portions thereof referred to in clause (a) above) shall
            have been issued by the appropriate Governmental Authority (which
            certificates of occupancy may be temporary certificates of
            occupancy), and (d) the statutory lien period or periods within
            which contractors, subcontractors, mechanics, materialmen and others
            providing labor and/or materials must file mechanic's and other
            liens shall have expired or appropriate waivers of such liens or
            bonds sufficient to cover the amount of such liens reasonably
            acceptable to Administrative Agent shall have been obtained from
            such parties or the Borrower, as appropriate.
            
            "Completion Date" shall mean, subject to Section 14.26, (a) with
            respect to the Residential Component, the first to occur of (i) the
            date that is fifteen (15) days in advance of the date required for
            delivery of a Unit pursuant to the terms of a Qualified Purchase
            Contract, or (ii) the date that is twenty--six (26) months after the
            Closing Date, and (b) with respect to the Project (other than the
            Residential Component), the Scheduled Maturity Date.
            
            "Completion Guaranty" shall mean that certain Guaranty of Completion
            executed by Guarantor in favor of Administrative Agent substantially
            concurrently herewith, as the same may be Modified from time to
            time.
            
            "Condemnation" shall mean a taking or voluntary conveyance during
            the term hereof of all or part of the Project, or any interest
            therein or right accruing thereto or use thereof, as the result of,
            or in settlement of, any condemnation or other eminent domain
            proceeding (including but not limited to any transfer made in lieu
            of or in anticipation of the exercise of such taking) by any
            Governmental Authority affecting the Project or any portion thereof
            whether or not the same shall have actually been commenced.
            
            "Condemnation Awards" shall mean all compensation, awards, damages,
            rights of action and proceeds awarded to Borrower by reason of a
            Condemnation.
            
            "Consents" shall mean the written consents of the Borrower's
            Architect and the General Contractor attached to the Assignment of
            Architecture Agreement and the Assignment of Construction
            Agreements, respectively.
            
            "Construction Consultant" shall mean RE Tech + and/or such other
            consultant as Administrative Agent may engage on behalf of the
            Lenders in connection herewith.
            
            "Construction Schedule" shall mean the schedule prepared and
            certified by Borrower and verified by the Construction Consultant
            establishing a timetable for commencement and Completion of the
            Construction Work, showing, on a monthly basis, the anticipated
            progress of the Construction Work and showing that all of the
            Construction Work will be completed on or before the Completion
            Date, as the same may from time to time hereafter be Modified in
            accordance with the terms of this Agreement.
            
            "Construction Work" shall mean all work and materials (including all
            labor, equipment and fixtures with respect thereto) necessary to
            construct the Improvements, all of which shall be performed and
            completed in accordance with and as contemplated by the Plans and
            Specifications and all Applicable Laws.
            
            "Consumer Price Index" shall mean the consumer price index for the
            Denver area for all Urban Consumers--All Items, published monthly by
            the Bureau of Labor Statistics of the United States Department of
            Labor.
            
            "Continue", "Continuation" and "Continued" shall refer to the
            continuation pursuant to Section 2.07 of (a) a LIBOR Rate Loan from
            one Interest Period to the next Interest Period or (b) a Base Rate
            Loan at the Base Rate.
            
            "Controlled Account" shall mean one or more deposit accounts
            established by Administrative Agent (for the benefit of the Lenders)
            at a depository bank or financial institution that is acceptable to
            Administrative Agent, and which is established and maintained in
            accordance with Section 14.24 herewith.
            
            "Convert", "Conversion" and "Converted" shall refer to a conversion
            pursuant to Section 2.07 of one Type of Loans into another Type of
            Loans.
            
            "Cost and Plan Review" shall mean a report of the Construction
            Consultant in form and substance reasonably satisfactory to
            Administrative Agent, as to the Project Budget, the Plans and
            Specifications, the Pro Forma Draw Schedule, the Construction
            Schedule, equipment selection, expected performance, operating costs
            and as to such other matters as Administrative Agent may reasonably
            request, including, without limitation, a detailed plan and cost
            review.
            
            "Date Down Endorsement" shall mean any date down endorsements to the
            Title Policy or other evidence of date down of title acceptable to
            Administrative Agent in its reasonable discretion covering
            disbursements of loan proceeds made or to be made subsequent to the
            date of the Title Insurance Policy.
            
            "Default" shall mean an event that with notice, lapse of time, or
            both would become an Event of Default.
            
            "Default Rate" shall mean, as applicable, a rate per annum equal to
            the greater of (a) the LIBOR--Based Rate plus three and one--half
            percent (3.5%) or (b) the Base Rate as in effect from time to time
            plus three and one--half percent (3.5%); provided, however, that in
            no event shall the Default Rate exceed the Maximum Rate.
            
            "Depository Bank" shall mean any bank or financial institution in
            which a Controlled Account is established in accordance with Section
            14.24 hereof.
            
            "Design Professional" shall mean, collectively, Borrower's
            Architect, structural engineer, mechanical engineer and other design
            professionals relating to the Construction Work, as approved by
            Administrative Agent, and any reference in this Agreement to a
            certification or other document to be executed by the applicable
            Design Professional shall mean one or more of such Design
            Professionals designated by Administrative Agent as the Design
            Professionals to execute such certification or document, depending
            on the areas of expertise covered by such certification or document.
            
            "Development Agreement" shall mean that certain Core Site
            Development Agreement dated effective November 8, 2004, by and among
            the Town of Vail, Vail Reinvestment Authority, and The Vail
            Corporation, d/b/a Vail Associates, Inc.
            
            "Development Agreement Guaranty" shall mean that certain Development
            Agreement Guaranty executed by Guarantor in favor of Administrative
            Agent substantially concurrently herewith, as the same may be
            Modified from time to time.
            
            "Discretionary Approvals" shall mean all discretionary governmental
            approvals, authorizations, permits and entitlements which have been
            or will be issued with respect to the Improvements, including,
            without limitation, all applicable building, land use and zoning
            approvals, annexation agreements, plot plan approvals, subdivision
            approvals (including the approval and recordation of any required
            subdivision map), environmental approvals (including a negative
            declaration or an environmental impact report if required under
            applicable law), and sewer and water permits.
            
            "Distribution" shall mean a payment of cash, assets, or proceeds of
            any kind by a Person (the "Distributor") to any other Person (a
            "Distributee") that owns a direct or indirect Equity Interest in
            such Distributor, including, without limitation, repayment of any
            loans made by such Distributee to such Distributor, or a return of
            any capital contribution made by such Distributee, distributions
            upon termination, liquidation or dissolution of such Distributor.
            
            "Dollars" and "$" shall mean lawful money of the United States of
            America.
            
            "Earnest Money Deposits" shall mean any cash deposits, paid or given
            as security for obligations of purchasers under any Qualified
            Purchase Contract and referred to therein as a "Construction
            Deposit," "Reservation Deposit" or "Earnest Money." Earnest Money
            Deposits may be used in connection with construction of Improvements
            subject to a Qualified Purchase Contract.
            
            "Eligible Assignee" shall mean any of the following, in each case
            acceptable to Administrative Agent and Borrower: (a) a commercial
            bank organized under the Laws of the United States, or any State
            thereof, and having (i) total assets in excess of $10 billion and
            (ii) the senior debt obligations of which for such bank's parents
            senior unsecured debt obligations are rated not less than (1) Baa--2
            by Moody's Investors Service, Inc., or (2) BBB by S&P.
            
            "Environmental Claim" shall mean, with respect to any Person, any
            written request for information by a Governmental Authority, or any
            written notice, notification, claim, administrative, regulatory or
            judicial action, suit, judgment, demand or other written
            communication by any Person or Governmental Authority alleging or
            asserting liability with respect to Borrower or the Project, whether
            for damages, contribution, indemnification, cost recovery,
            compensation, injunctive relief, investigatory, response,
            Remediation, damages to natural resources, personal injuries, fines
            or penalties arising out of, based on or resulting from (a) the
            presence, use or Release into the environment of any Hazardous
            Substance originating at or from, or otherwise affecting, the
            Project, (b) any fact, circumstance, condition or occurrence forming
            the basis of any violation, or alleged violation, of any
            Environmental Law by Borrower or otherwise affecting the health,
            safety or environmental condition of the Project or (c) any alleged
            injury or threat of injury to health, safety or the environment by
            Borrower or otherwise affecting the Project.
            
            "Environmental Indemnity" shall mean that certain Environmental
            Indemnity Agreement by executed by Borrower and Guarantor
            substantially concurrently herewith, in favor of Administrative
            Agent, as the same may be Modified from time to time.
            
            "Environmental Laws" shall mean any and all present and future
            federal, state and local laws, rules or regulations, and any orders
            or decrees, in each case as now or hereafter in effect, relating to
            the regulation or protection of health, safety or the environment or
            the Release or threatened Release of Hazardous Substances into the
            indoor or outdoor environment, including ambient air, soil, surface
            water, ground water, wetlands, land or subsurface strata, or
            otherwise relating to the use of Hazardous Substances.
            
            "Environmental Losses" shall mean any losses, damages, costs, fees,
            expenses, claims, suits, judgments, awards, liabilities (including
            but not limited to strict liabilities), obligations, debts,
            diminutions in value, fines, penalties, charges, costs of
            Remediation (whether or not performed voluntarily), amounts paid in
            settlement, foreseeable and unforeseeable consequential damages,
            litigation costs, reasonable attorneys' fees and expenses,
            engineers' fees, environmental consultants' fees, and investigation
            costs (including, but not limited to, costs for sampling, testing
            and analysis of soil, water, air, building materials, and other
            materials and substances whether solid, liquid or gas), of whatever
            kind or nature, and whether or not incurred in connection with any
            judicial or administrative proceedings, actions, claims, suits,
            judgments or awards relating to Hazardous Substances, Environmental
            Claims, Environmental Liens and violation of Environmental Laws.
            
            "Environmental Reports" shall mean, collectively, (a) the
            Environmental Site Assessment (Phase I) prepared in May, 2005, by
            Stewart Environmental Consultants, Inc., (b) the Shaw Discharge
            Report, (c) Report of Air Monitoring and Visual Inspections prepared
            July 15, 2005, by Stewart Environmental Consultants, Inc., and (d)
            any environmental surveys and assessments Administrative Agent in
            its reasonable discretion may require.
            
            "Equity Interests" shall mean shares of capital stock, partnership
            interests, membership interests in a limited liability company,
            beneficial interests in a trust or other equity ownership interests
            in a Person, and any warrants, options or other rights entitling the
            holder thereof to purchase or acquire any such equity interest.
            
            "Equity Rights" shall mean, with respect to any Person, any
            subscriptions, options, warrants, commitments, preemptive rights or
            agreements of any kind (including any 'shareholders' or voting trust
            agreements) for the issuance, sale, registration or voting of, or
            securities convertible into, any additional shares of capital stock
            of any class, or partnership, membership or other ownership
            interests of any type in, such Person.
            
            "ERISA" shall mean the Employee Retirement Income Security Act of
            1974, as amended from time to time.
            
            "ERISA Affiliate" shall mean any trade or business (whether or not
            incorporated) that, together with any Borrower Party, is treated as
            a single employer under Section 414(b) or (c) of the Code, or,
            solely for purposes of Section 302 of ERISA and Section 412 of the
            Code, is treated as a single employer under Section 414 of the Code.
            
            "ERISA Event" shall mean (a) any "reportable event", as defined in
            Section 4043 of ERISA or the regulations issued thereunder with
            respect to a Plan (other than an event for which the 30--day notice
            period is waived); (b) the existence with respect to any Plan of an
            "accumulated funding deficiency" (as defined in Section 412 of the
            Code or Section 302 of ERISA), whether or not waived; (c) the filing
            pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
            an application for a waiver of the minimum funding standard with
            respect to any Plan; (d) the incurrence by a Borrower Party or any
            of its ERISA Affiliates of any liability under Title IV of ERISA
            with respect to the termination of any Plan; (e) the receipt by any
            Borrower Party or any ERISA Affiliate from the PBGC or a plan
            administrator of any notice relating to an intention to terminate
            any Plan or Plans or to appoint a trustee to administer any Plan;
            (f) the incurrence by a Borrower Party or any of its ERISA
            Affiliates of any liability with respect to the withdrawal or
            partial withdrawal from any Plan or Multiemployer Plan; or (g) the
            receipt by a Borrower Party or any ERISA Affiliate of any notice, or
            the receipt by any Multiemployer Plan from a Borrower Party or any
            ERISA Affiliate of any notice, concerning the imposition of
            Withdrawal Liability or a determination that a Multiemployer Plan
            is, or is expected to be, insolvent or in reorganization, within the
            meaning of Title IV of ERISA.
            
            "Excluded Taxes" shall mean, with respect to Administrative Agent,
            any Lender, or any other recipient of any payment to be made by or
            on account of any obligation of Borrower hereunder, (a) income or
            franchise taxes imposed on (or measured by) its net income by the
            United States of America, or by the jurisdiction under the laws of
            which such recipient is organized or in which its principal office
            is located or, in the case of any Lender, in which its Applicable
            Lending Office is located, or (b) any branch profits taxes imposed
            by the United States of America or any similar tax imposed by any
            other jurisdiction in which Borrower is located.
            
            "Facility Amount" shall mean One Hundred Seventy--Five Million and
            No/100 Dollars ($175,000,000.00) as such amount may be reduced
            pursuant to Sections 3.04 and 3.05 hereof.
            
            "Federal Funds Rate" means, for any day, the weighted average
            (rounded upwards, if necessary, to the next 1/100 of 1%) of the
            rates on overnight Federal funds transactions with members of the
            Federal Reserve System arranged by Federal funds brokers, as
            published on the next succeeding Business Day by the Federal Reserve
            Bank of New York, or, if such rate is not so published for any day
            that is a Business Day, the average (rounded upwards, if necessary,
            to the next 1/100 of 1%) of the quotations for such day for such
            transactions received by the Administrative Agent from three Federal
            funds brokers of recognized standing selected by it.
            
            "Foreign Lender" shall mean any Lender that is organized under the
            laws of a jurisdiction other than that in which Borrower is located.
            For purposes of this definition, the United States of America, each
            state thereof and the District of Columbia shall be deemed to
            constitute a single jurisdiction.
            
            "Funding Date" shall mean any Business Day on which proceeds of the
            Commitment are advanced to or for the benefit of Borrower in
            accordance with and subject to the terms and conditions of this
            Agreement.
            
            "GAAP" shall mean generally accepted accounting principles in the
            United States applied on a consistent basis, in accordance with
            Section 1.02.
            
            "General Assignment" shall mean that certain Assignment of
            Contracts, Licenses, Approvals and Rights executed by Borrower for
            the benefit of Administrative Agent substantially concurrently
            herewith, as the same may be Modified from time to time.
            
            "General Contract" shall mean that certain Construction Contract
            dated as of April 15, 2005, as amended by Change Orders, including
            without limitation, Change Order 13 dated January 13, 2006, between
            Borrower and the General Contractor, as the same may be Modified
            from time to time in accordance with the terms of this Agreement.
            
            "General Contractor" shall mean Shaw Construction.
            
            "General Contractor Fee" shall mean the general contractor fees
            agreed to by Borrower and General Contractor as provided in the
            General Contract.
            
            "Government Approval" shall mean any action, authorization, consent,
            approval, license, lease, ruling, permit, tariff, rate,
            certification, exemption, filing or registration by or with any
            Governmental Authority, including all licenses, permits,
            allocations, authorizations, approvals and certificates obtained by
            or in the name of, or assigned to, Borrower and used in connection
            with the ownership, construction, operation, use or occupancy of the
            Project, including building permits, zoning and planning approvals,
            business licenses, licenses to conduct business, certificates of
            occupancy and all such other permits, licenses and rights.
            
            "Governmental Authority" shall mean any governmental department,
            commission, board, bureau, agency, regulatory authority,
            instrumentality, judicial or administrative body, federal, state,
            local, or foreign having jurisdiction over the matter or matters in
            question.
            
            "Guarantor Documents" shall mean the Completion Guaranty and the
            Development Agreement Guaranty.
            
            "Guarantor" shall mean each of Vail Resorts, Inc., a Delaware
            corporation and The Vail Corporation, a Colorado corporation, and
            sometimes referred to collectively herein as "Guarantor."
            
            "Hard Costs" shall mean the aggregate costs of all labor, materials,
            equipment and fixtures necessary for completion of construction of
            the Improvements, as more particularly set forth in the Project
            Budget.
            
            "Hazardous Substance" shall mean, collectively, (a) any petroleum or
            petroleum products, flammable materials, explosives, radioactive
            materials, asbestos, urea formaldehyde foam insulation, and
            transformers or other equipment that contain polychlorinated
            biphenyls ("PCB"), (b) any chemicals or other materials or
            substances that are now or hereafter become defined as or included
            in the definition of "hazardous substances", "hazardous wastes",
            "hazardous materials", "extremely hazardous wastes", "restricted
            hazardous wastes", "toxic substances", "toxic pollutants",
            "contaminants", "pollutants" or words of similar import under any
            Environmental Law and (c) any other chemical or other material or
            substance, exposure to which is now or hereafter prohibited, limited
            or regulated under any Environmental Law.
            
            "Hotel Component" shall mean the 36--room hotel unit comprising a
            portion of the Improvements, which hotel component shall include an
            approximately 11,125 square foot spa, and approximately 11,673
            square feet of meeting space and a restaurant.
            
            "Improvements" shall mean a mixed--use development comprised of the
            Residential Component and Commercial Component, and all of the other
            improvements to be constructed on the Land, as more particularly
            described in the Plans and Specifications, and including the
            "On--Site Streetscape," "Off--Site Streetscape" and "Lionshead
            Place" improvements.
            
            "Indebtedness" shall mean, for any Person: (a) obligations created,
            issued or incurred by such Person for borrowed money (whether by
            loan, the issuance and sale of debt securities or the sale of
            Property to another Person subject to an understanding or agreement,
            contingent or otherwise, to repurchase such Property from such
            Person), other than trade accounts payable (other than for borrowed
            money) arising, and accrued expenses incurred, in the ordinary
            course of business so long as such trade accounts payable are
            payable within ninety (90) days of the date the respective goods are
            delivered or the respective services are rendered; (b) obligations
            of such Person to pay the deferred purchase or acquisition price of
            Property or services; (c) Indebtedness of others secured by a Lien
            on the Property of such Person, whether or not the respective
            indebtedness so secured has been assumed by such Person; (d)
            obligations of such Person in respect of letters of credit or
            similar instruments issued or accepted by banks and other financial
            institutions for account of such Person; and (e) Indebtedness of
            others Guaranteed by such Person. Indebtedness shall not include
            obligations to return Earnest Money Deposits to Purchasers of Units
            pursuant to a Qualified Purchase Contract.
            
            "Indemnified Parties" shall mean Administrative Agent, the
            Affiliates of Administrative Agent, each Lender, and each of the
            foregoing parties' respective directors, officers, employees,
            attorneys, agents, successors and assigns.
            
            "Indemnified Taxes" shall mean Taxes other than Excluded Taxes.
            
            "Initial Equity Contribution" shall mean an equity contribution by
            Borrower in a minimum amount equal to Seventy Million Six Hundred
            One Thousand and No/100 Dollars ($70,601,000.00) which shall be
            comprised of the Land at its Appraised Land Value of Thirty--Six
            Million Seven Hundred Fifty Thousand and No/100 Dollars
            ($36,750,000.00) and all Earnest Money Deposits in an amount not
            less than Thirty--Three Million Eight Hundred Fifty Thousand Five
            Hundred and No/100 Dollars ($33,850,500.00) and cash contributions
            from Borrower in an amount not less than Nineteen Million Eight
            Hundred Eighty--six Thousand Eight Hundred Seventy --two and No/100
            Dollars ($19,886,872.00).
            
            "Insurance Proceeds" shall mean all insurance proceeds, damages,
            claims and rights of action and the right thereto under any
            insurance policies relating to the Project.
            
            "Interest Period" shall mean each period commencing on the date such
            LIBOR Rate Loan is made or Converted from a Base Rate Loan or (in
            the event of a Continuation) the last day of the immediately
            preceding Interest Period for such Loan and ending on the
            numerically corresponding day in the first, second, third or sixth
            calendar month thereafter, as Borrower may select (subject to the
            terms and conditions hereof).
            
            "Knowledge" shall mean, with respect to a Person, (a) the actual
            knowledge of such Person (and if such Person is an entity, the
            actual knowledge of the individuals with responsibility for the
            management, control, and day to day operations of such entity),
            including, without limitation, with respect to Borrower and its
            Affiliates, in connection with the acquisition, development and
            construction of the Improvements, and (b) the knowledge such Person
            would have after having undertaken and completed such commercially
            reasonable diligence and investigation that a similarly--situated
            commercial property owner or developer would have undertaken with
            respect to the matter about which the applicable representation is
            made.
            
            "Land" shall have the meaning assigned to such term in the Recitals.
            
            "Lender" shall have the meaning assigned to such term in the
            preamble.
            
            "LIBOR" shall mean, as of the applicable date and time for
            determination provided herein, a per annum rate of interest (rounded
            upward, if necessary, to the nearest 1/100th of 1%) equal to the
            rate which appears on the Telerate Page 3750 (or any successor or
            substitute thereto selected by Administrative Agent in its sole
            discretion) as of 11:00 a.m., London time, two (2) Banking Days
            prior to the first day of the applicable Interest Period selected by
            Borrower, for United States dollar deposits having a term coinciding
            with the Interest Period selected by Borrower, adjusted for any
            reserve requirements and any subsequent costs arising from a change
            in government regulation; provided that if such rate does not appear
            on such page as of the date of determination, or if such page shall
            cease to be publicly available at such time, or if the information
            contained on such page, in the sole judgment of Administrative Agent
            shall cease accurately to reflect the rate offered by leading banks
            in the London interbank market, LIBOR shall be based on the rate
            that appears as of 11:00 a.m. London time on such date of
            determination on the LIBOR Page of Reuters Screen for Dollar
            deposits having a term comparable to such Interest Period and in an
            amount comparable to the amount of the applicable LIBOR Rate Loan;
            and provided further if both of such pages shall cease to be
            publicly available as of the time of determination, or if the
            information contained on such page, in the sole judgment of
            Administrative Agent shall cease accurately to reflect the rate
            offered by leading banks in the London interbank market, LIBOR shall
            be based on the rate reported by any publicly available source of
            similar market data selected by Administrative Agent that, in its
            sole judgment, accurately reflects such rate offered by leading
            banks in the London interbank market.
            
            "LIBOR--Based Rate" shall mean the sum of (a) LIBOR, plus (b) the
            Applicable Margin.
            
            "LIBOR Rate Loans" shall mean the portions of the Outstanding
            Principal Amount that bear interest at LIBOR--Based Rate.
            
            "Lien" shall mean, with respect to any Property (including the
            Project), any mortgage, deed of trust, lien, pledge, charge,
            security interest or encumbrance of any kind in respect of such
            Property. For purposes of this Agreement and the other Loan
            Documents, a Person shall be deemed to own subject to a Lien any
            Property that it has acquired or holds subject to the interest of a
            vendor or lessor under any conditional sale agreement, capital lease
            or other title retention agreement (other than an operating lease)
            relating to such Property.
            
            "Lien Law" shall mean the mechanics' lien laws of the State of
            Colorado, as amended from time to time.
            
            "Limiting Regulation" shall mean any law or regulation of any
            jurisdiction, or any interpretation, directive or request under any
            such law or regulation (whether or not having the force of law and
            whether or not failure to comply therewith would be unlawful) by any
            court or Governmental Authority charged with the interpretation or
            administration thereof, or any internal bank policy resulting
            therefrom (applicable to loans made in the United States of America)
            which would or could in any way require a Lender to have the
            approval right contained in Section 10.03(d).
            
            "Loan Documents" shall mean, collectively, this Agreement, the
            Notes, the Security Documents, the Guarantor Documents, the
            Representation Agreement, and each other agreement, instrument or
            document required to be executed and delivered in connection with,
            or evidencing, securing, or supporting, the Loans, together with any
            Modifications thereof.
            
            "Loan Par Value" shall mean the portion of the Facility Amount
            allocated to each Unit as set forth on Exhibit F.
            
            "Loan to Cost Ratio" shall mean the ratio, expressed as a percentage
            that (a) the Facility Amount bears to (b) the Project Budget.
            
            "Loan to Value Ratio" shall mean the ratio, expressed as a
            percentage, that (a) the Facility Amount bears to (b) the Appraised
            Value as determined on the basis of the most recent Appraisal
            obtained by Administrative Agent, any such Appraisal to be
            conclusive absent demonstrable error.
            
            "Major Subcontract" shall mean any subcontract, trade contract,
            material agreement or supply contract relating to the construction
            of the Improvements or a component thereof in the amount of One
            Million and No/100 Dollars ($1,000,000.00) or more.
            
            "Major Subcontractor" shall mean any subcontractor or trade
            contractor or supplier, other than a Design Professional, who is a
            party to a Major Subcontract.
            
            "Managing Member" shall mean Vail Resorts Development Company, a
            Colorado corporation, as managing member under the Organizational
            Documents of Borrower, and its successors thereunder as managing
            member of Borrower as permitted under the Loan Documents.
            
            "Material Adverse Effect" shall mean (a) as to Borrower, the likely
            inability or reasonably anticipated inability of Borrower to pay and
            perform its respective obligations under and in full compliance with
            the terms of the Loan Documents (including, without limitation,
            Completion of the Base Building Work on or before the Completion
            Date) as a result of (i) a material and adverse effect on the
            condition (financial or otherwise), assets or business of Borrower
            (other than a change solely as a result of a change in the financial
            markets), (ii) a material and adverse effect on the value of the
            Project (other than a change solely as a result of a change in the
            financial markets), or (iii) a material and adverse effect on the
            status of the liens in favor of Administrative Agent on the
            Collateral; (b) as to Guarantor Vail Resorts, Inc., the acceleration
            of that certain Indenture dated as of January 29, 2004, by Vail
            Resorts, Inc. as Issuer and The Bank of New York, as Trustee, as a
            result of any material default thereunder after giving effect to all
            applicable notice, cure and grace periods and all consents, waivers
            or modifications entered into or permitted therein, and (c) as to
            Guarantor Vail Corporation, the acceleration of the Vail
            Corporation's Principal Bank Credit Facility as the result of any
            material default thereunder after giving effect to all applicable
            notice, cure and grace periods and all consents, waivers or
            modifications which have been entered into by the requisite lenders
            under the terms of the such facility. In the event that the
            Principal Bank Credit Facility or its successor is terminated
            without replacement or that such agreement or its successor is
            Modified on terms and conditions that are not substantially similar,
            "Principal Bank Credit Facility" as to The Vail Corporation shall
            mean The Vail Corporation's principal bank revolving credit
            agreement as in effect at the time of determination, and in the
            event that no such bank revolving credit agreement exists,
            "Principal Bank Credit Facility" shall mean those covenants agreed
            upon by Borrower and Administrative Agent to be incorporated herein,
            which covenants shall be substantially similar to those contained in
            the Principal Bank Credit Facility at the time of its termination in
            which case "Material Adverse Effect" shall mean a material default
            of any such covenants.
            
            "Material Agreement" shall mean, individually and collectively, the
            General Contract, Architecture Agreement, each Qualified Purchase
            Contract, any CCR Agreement, and Borrower's Organizational
            Documents.
            
            "Maturity Date" shall mean the earliest to occur of (a) the
            Scheduled Maturity Date in the event Borrower does not properly
            exercise the Extension Option pursuant to Article IV below; (b) the
            Extended Maturity Date in the event Borrower has properly exercised
            the Extension Option pursuant to Article IV; (c) the occurrence of
            any Transfer prohibited by the Loan Documents; and (d) the date on
            which the Outstanding Principal Balance is accelerated pursuant to
            the terms of this Agreement.
            
            "Member(s)" shall mean, collectively, the Managing Member and such
            other Person or Persons as may be a member of Borrower from time to
            time in accordance with the terms of the Loan Documents.
            
            "Metro District" shall mean the Vail Square Metropolitan Districts
            1, 2 and 3.
            
            "Metro District Bonds" shall mean Metro District bond proceeds in
            the amount of approximately Eight Million Five Hundred Thousand and
            No/100 Dollars ($8,500,000.00), (or such greater amount as may be
            approved by Administrative Agent) that may be available to Borrower
            from a planned bond offering and which may be used to fund certain
            Project Costs related to construction of infrastructure
            improvements.
            
            "Minimum Loan Coverage Ratio" shall mean the ratio that (a) Net
            Sales Proceeds derived from sales pursuant to Qualified Purchase
            Contracts bears to (b) the Facility Amount, which ratio shall not be
            less than 1:1.
            
            "Ministerial Matter" shall mean matters of an administrative or
            ministerial nature with respect to the Borrower, the Improvements,
            or the Loan, including, without limitation, matters involving: (a)
            construction budgets, schedules, plans and specifications, and any
            changes made (or requested by Borrower to be made) with respect
            thereto, (b) construction contracts, architecture contracts, bonds,
            and other documents related to the Project, and any changes made (or
            requested by Borrower to be made) thereto, (c) forms of documents
            and Collateral required to be executed and/or delivered by Borrower
            or any other Person in connection with the Loan, including documents
            relating to Anticipated Encumbrances, (d) approval of Anticipated
            Encumbrances and Subordination of the Security Documents thereto,
            and (e) the satisfaction of conditions precedent to disbursements of
            the Loan to Borrower; provided, however, that Ministerial Matters
            shall not be deemed to include any of the matters described in
            Section 13.09(b) below.
            
            "Modifications" shall mean any amendments, supplements,
            modifications, renewals, replacements, consolidations, severances,
            substitutions and extensions thereof from time to time; "Modify",
            "Modified", or related words shall have meanings correlative
            thereto.
            
            "Multiemployer Plan" shall mean a multiemployer plan as defined in
            Section 4001(a)(3) of ERISA.
            
            "Net Sale Proceeds" shall mean, with respect to a request for a
            release of a Unit from the lien of the Security Instrument, the
            actual sales price of the Unit, less Earnest Money Deposit, if
            applicable, and less commissions and closing costs paid by Borrower
            to third parties; provided, however, in no event shall such
            commissions and closing costs exceed seven percent (7%) of the
            actual Unit sales price, and, with respect to the calculation of the
            Minimum Loan Coverage Ratio, the projected aggregate amount of the
            actual sales prices less commissions and closing costs and Earnest
            Money Deposits described above, for Units subject to Qualified
            Purchase Contracts.
            
            "Non--Discretionary Approvals" shall mean all non--discretionary
            governmental approvals, authorizations, permits and entitlements
            where issuing of the same is based solely on a determination of
            compliance or non--compliance with applicable laws and previously
            issued Discretionary Approvals, including, without limitation, all
            grading, shoring, excavating, and building permits.
            
            "Notes" shall mean those certain Promissory Notes, each of even date
            herewith, executed and delivered by Borrower to the order of the
            Lender named therein, in the aggregate original principal amount of
            the Facility Amount, to evidence the Loans, as the same may be
            Modified from time to time, and including any Replacement Notes.
            
            "Obligations" shall mean all obligations, liabilities and
            indebtedness of every nature of Borrower, from time to time owing to
            Administrative Agent or any Lender under or in connection with this
            Agreement, the Notes or any other Loan Document to which it is a
            party, including principal, interest, fees (including fees of
            counsel), and expenses whether now or hereafter existing under the
            Loan Documents.
            
            "Official Records" shall mean the official records of the office of
            the Clerk and Recorder of Eagle County, State of Colorado.
            
            "Organizational Documents" shall mean (a) for any corporation, the
            certificate or articles of incorporation, the bylaws, any
            certificate of determination or instrument relating to the rights of
            preferred shareholders of such corporation, any shareholder rights
            agreement, and any amendments thereto, (b) for any limited liability
            company, the articles of organization and any certificate relating
            thereto and the limited liability company (or operating) agreement
            of such limited liability company, and any amendments thereto, and
            (c) for any partnership (general or limited), the certificate of
            limited partnership or other certificate pertaining to such
            partnership and the partnership agreement of such partnership (which
            must be a written agreement), and any amendments thereto.
            
            "Other Charges" shall mean all maintenance charges, impositions
            other than Real Estate Taxes, and any other charges, including
            license fees for the use of areas adjoining the Project, now or
            hereafter levied or assessed or imposed against the Project or any
            part thereof
            
            "Other Taxes" shall mean any and all present or future stamp or
            documentary taxes or any other excise or property taxes, charges or
            similar levies arising from any payment made under any Loan Document
            or from the execution, delivery or enforcement of, or otherwise with
            respect to, any Loan Document.
            
            "Outstanding Principal Amount" shall mean the aggregate outstanding
            principal amount of the Loans at any point in time.
            
            "Parking Club" shall mean the private membership club comprised of
            approximately 300 members who have paid a Parking Club Membership
            fee for the privilege of access to and use of the Parking Club
            Component.
            
            "Parking Club Component" shall mean the approximately 100
            underground parking spaces comprising a portion of the Improvements
            to be available for use to third party purchasers of memberships in
            the Parking Club.
            
            "Parking Club Memberships" shall mean the approximately 300
            memberships in the Parking Club sold by Borrower pursuant to
            membership agreements.
            
            "Parking Club Membership Fee" the initial fee of not less than Fifty
            Thousand Dollars ($50,000.00) paid to Borrower for each of the
            Parking Club Memberships.
            
            "Payment Date" shall mean the first Business Day of each calendar
            month. The first Payment Date shall be the first Business Day of the
            first calendar month following the making of the first Loan pursuant
            to this Agreement.
            
            "PBGC" shall mean the Pension Benefit Guaranty Corporation referred
            to and defined in ERISA and any successor entity performing similar
            functions.
            
            "Permitted Liens" shall mean (a) any Lien created by the Loan
            Documents, (b) those matters listed as exception on Schedule B to
            the Title Policy, (c) Liens for Real Estate Taxes and Other Charges
            imposed by any Governmental Authority not yet due or delinquent, (d)
            the Anticipated Encumbrances approved by Administrative Agent, and
            (e) any Lien created by the recordation of documents required for
            the establishment of a homeowners association, and such other title
            and survey exceptions as Administrative Agent may approve.
            
            "Person" shall mean any individual, corporation, company, voluntary
            association, partnership, limited liability company, joint venture,
            trust, unincorporated organization or government (or any agency,
            instrumentality or political subdivision thereof).
            
            "Plan" shall mean any employee pension benefit plan (other than a
            Multiemployer Plan) subject to the provisions of Title IV of ERISA
            or Section 412 of the Code or Section 302 of ERISA, and in respect
            of which any of their ERISA Affiliates is (or, if such plan were
            terminated, would under Section 4069 of ERISA be deemed to be) an
            "employer" as defined in Section 3(5) of ERISA.
            
            "Plans and Specifications" shall mean the plans and specifications
            for the construction of the Improvements delivered by Borrower to
            Administrative Agent, prepared by Borrower's Design Professionals
            and approved by Administrative Agent, the Construction Consultant
            and, to the extent then required, by any applicable Governmental
            Authority and such other parties whose approval or consent may be
            required under any law, regulation, prior agreement, this Agreement
            and all Modifications thereof made by Change Orders permitted
            pursuant to the terms of this Agreement. A list of the presently
            existing Plans and Specifications is attached hereto as Exhibit E.
            
            "Prime Rate" shall mean the rate of interest most--recently
            announced by U.S. Bank at its principal office in Minneapolis,
            Minnesota, from time to time as its prime rate, notwithstanding the
            fact that Administrative Agent and the Lenders may lend funds to
            their customers at rates that are at, above or below said prime
            rate, it being understood that such prime commercial rate is a
            reference rate and does not necessarily represent the lowest or best
            rate being charged by U.S. Bank to any customer. Changes in the
            Prime Rate shall become effective on the same day as the date of any
            change in said prime rate.
            
            "Principal Bank Credit Facility" means that certain Fourth Amended
            and Restated Credit Agreement, dated as of January 28, 2005, among
            The Vail Corporation (d/b/a Vail Associates, Inc.), Bank of America,
            N.A., as Administrative Agent and the other financial institutions
            identified therein, as amended, modified, extended or replaced from
            time to time on substantially similar terms and conditions
            
            "Principal Office" shall mean the office of Administrative Agent,
            located on the date hereof at 918 -- 17th Street, 5th Floor, Denver,
            Colorado 80202, or such other office as Administrative Agent shall
            designate upon ten (10) days' prior notice to Borrower and the
            Lenders.
            
            "Project" shall mean, collectively, (a) the Land, together with any
            air rights and other rights, privileges, easements, hereditaments
            and appurtenances thereunto relating or appertaining to the Land,
            (b) the Improvements, together with all fixtures and equipment
            required for the operation of the Improvements, (c) all building
            materials and personal property related to the foregoing, and
            (d) all other items described as "Property" in the Security
            Instrument.
            
            "Project Budget" shall mean the budget attached as Exhibit B hereto
            as the same may be Modified from time to time in accordance with the
            provisions of this Agreement.
            
            "Project Costs" shall mean, collectively, the Appraised Land Value,
            Hard Costs and Soft Costs.
            
            "Project Documents" shall mean, collectively, (a) the General
            Contract, (b) the Architecture Agreement, (c) the Plans and
            Specifications, (d) all Major Subcontracts, (e) the Government
            Approvals, (f) the Construction Schedule, (g) Consents, (h) the
            Design Professionals' Certificates, and (i) the Development
            Agreement, as the same may be Modified from time to time as
            permitted under the Loan Documents.
            
            "Property" shall mean any right or interest in or to property of any
            kind whatsoever, whether real, personal or mixed and whether
            tangible or intangible.
            
            "Proportionate Share" shall mean, with respect to each Lender, the
            percentage set forth opposite such Lender's name on Exhibit C
            attached hereto under the caption "Proportionate Share," as such
            percentage may change from time to time as permitted herein.
            
            "Protective Advance" shall mean all necessary costs and expenses
            (including attorneys' fees and disbursements) incurred by
            Administrative Agent (a) in order to remedy an Event of Default
            under the Loan Documents, which Event of Default, by its nature, may
            impair any portion of the Collateral for the Loans or the value of
            such Collateral, interfere with the enforceability or enforcement of
            the Loan Documents, or otherwise materially impair the payment of
            the Loan (including, without limitation, the costs of unpaid
            insurance premiums, foreclosure costs, costs of collection, costs
            incurred in bankruptcy proceedings and other costs incurred in
            enforcing any of the Loan Documents); or (b) in respect of the
            operation of the Project following a foreclosure under the Security
            Instrument.
            
            "Punch List Items" shall mean minor construction items to be
            completed or constructed with respect to the Base Building Work or
            Construction Work which do not materially interfere either with the
            use of the Improvements or the acceptance and occupancy of the space
            to a buyer.
            
            "Purchaser Upgrade" shall mean a Modification or upgrade to the
            Plans and Specifications for a Unit requested by the purchaser of
            such Unit and required to be paid for by such purchaser.
            
            "Purchaser Upgrade Account" shall mean one or more deposit accounts
            established by Borrower with Administrative Agent, and which is
            established and into which deposits for Purchaser Upgrades shall be
            held for disbursement in accordance with Section 2.02(c).
            
            "Qualified Purchase Contract" shall mean with respect to Units in
            the Residential Component (a) each of the contracts listed on
            Exhibit D, provided no defaults exist thereunder and the same is in
            full force and effect for the purchase of a Unit or (b) such other
            or substitute contract for the purchase of a Unit which is in full
            force and effect and meets the following criteria: (i) is in
            substantially the form previously submitted to and accepted by
            Administrative Agent; (ii) is with an unaffiliated third--party
            purchaser purchasing no more than two (2) Units (except as described
            herein); (iii) pursuant to which the purchaser of such Unit, in
            accordance with the provisions of such contract, has placed into
            escrow or delivered to Borrower or Guarantor a non--refundable cash
            Earnest Money Deposit equal to at least 15% of the purchase price;
            (iv) contains no major contingencies (other than construction of the
            Improvements and customary inspection, and title); and (v) the
            Administrative Agent has received a fully executed copy of the
            contract. The provisions of (ii) above notwithstanding, up to five
            (5) Units may be sold to Purchasers affiliated with Borrower and up
            to 10 Units may be purchased by Exclusive Resorts, Inc. pursuant to
            agreements reasonably acceptable to Administrative Agent and still
            be classified as Qualified Purchase Contracts hereunder. The
            Administrative Agent acknowledges that all of the contracts
            currently listed on Exhibit D constitute "Qualified Purchase
            Contracts."
            
            "Real Estate Taxes" shall mean all real estate taxes and all general
            and special assessments, levies, permits, inspection and license
            fees, all water and sewer rents and charges, all charges for
            utilities and all other public charges whether of a like kind or
            different nature, imposed upon or assessed against Borrower or the
            Project or any part thereof or upon the revenues, rents, issues,
            income and profits of the Project or arising in respect of the
            occupancy, use or possession thereof.
            
            "Regulations A, D, T, U and X" shall mean, respectively, Regulations
            A, D, T, U and X of the Board of Governors of the Federal Reserve
            System (or any successor), as the same may be Modified and in effect
            from time to time.
            
            "Regulatory Change" shall mean, with respect to any Lender, any
            change after the Closing Date in federal, state or foreign law or
            regulations (including Regulation D) or the adoption or making after
            such date of any interpretation, directive or request applying to a
            class of banks including such Lender of or under any federal, state
            or foreign law or regulations (whether or not having the force of
            law and whether or not failure to comply therewith would be
            unlawful) by any Governmental Authority or monetary authority
            charged with the interpretation or administration thereof.
            
            "Release" shall mean any release, spill, emission, leaking, pumping,
            injection, deposit, disposal, discharge, dispersal, leaching or
            migration into the indoor or outdoor environment, including the
            movement of Hazardous Substances through ambient air, soil, surface
            water, ground water, wetlands, land or subsurface strata.
            
            "Release Price" shall mean the amount paid by Borrower to
            Administrative Agent to obtain a release or partial release of the
            Security Instrument. With respect to the Residential Component, the
            Release Price for each Unit shall be equal to the greater of (a) Net
            Sales Proceeds for each Unit, and (b) Loan Par Value. With respect
            to each Commercial Component, the Release Price shall be equal to
            the greater of (a) the Net Sales Proceeds and (b) the minimum
            release price established therefore on Exhibit J.
            
            "Remediation" shall mean, without limitation, any investigation,
            site monitoring, response, remedial, removal, or corrective action,
            any activity to cleanup, detoxify, decontaminate, contain or
            otherwise remediate any Hazardous Substance, any actions to prevent,
            cure or mitigate any Release of any Hazardous Substance, any action
            to comply with any Environmental Laws or with any permits issued
            pursuant thereto, any inspection, investigation, study, monitoring,
            assessment, audit, sampling and testing, laboratory or other
            analysis, or evaluation relating to any Hazardous Substances.
            
            "Replacement Note(s)" shall mean any Note executed by Borrower to
            the order of a Lender upon the assignment by such Lender of all or
            any portion of such Lender's interest in the Loan and the Loan
            Documents.
            
            "Representation Agreement" shall mean that certain Representation
            Agreement of even date herewith executed by Guarantor in favor of
            Administrative Agent and Lenders.
            
            "Request for Continuation or Conversion" shall mean the notice to be
            given by Borrower to Administrative Agent in respect of each Loan,
            in the form of Exhibit G hereto.
            
            "Request for Loan Advance" shall mean the notice to be given by
            Borrower to Administrative Agent in respect of each Loan, in the
            form of Exhibit H hereto.
            
            "Required Lenders" shall mean Lenders holding an aggregate
            Proportionate Share of at least 66.67% of the Facility Amount, or,
            if the Commitments have been terminated, then Lenders holding an
            aggregate Proportionate Share of the Outstanding Principal Balance
            of at least 66.67%.
            
            "Residential Component" shall mean, collectively, the 67 residential
            condominium Units comprising a portion of the Improvements.
            
            "Resort Services Component" shall mean the approximately 23,124
            square foot Unit comprising a portion of the Improvements designated
            for use for skier services and mountain operations offices.
            
            "Retail Component" shall mean the approximately 33,094 square foot
            Unit comprising a portion of the Improvements designated for use as
            retail space.
            
            "Scheduled Maturity Date" shall mean August 1, 2008, as such date
            may be extended by the Extension Period.
            
            "Security Documents" shall mean, collectively, the Security
            Instrument, the General Assignment, the Assignment of Architecture
            Agreements, the Assignment of Construction Agreements, any
            Controlled Account Agreement, the Assignment of Accounts, any other
            agreements executed by any Borrower Party granting a Lien on any
            Property or rights as security for the Loans, and all Uniform
            Commercial Code financing statements required by this Agreement
            (provided in no event shall the Guarantor Documents or the
            Environmental Indemnity be deemed Security Documents).
            
            "Security Instrument" shall mean the Deed of Trust, Assignment of
            Leases and Rents, Security Agreement and Fixture Filing executed by
            Borrower for the benefit of Administrative Agent concurrently
            herewith, as the same may be Modified from time to time.
            
            "Shaw Discharge Report" shall mean the reported unlawful discharge
            by the General Contractor of non--Hazardous Substances in to Gore
            Creek resulting in the General Contractor being cited for a
            violation of the Town of Vail Municipal Code.
            
            "Solvent" shall mean, when used with respect to any Person, that at
            the time of determination: (a) the fair saleable value of its assets
            is in excess of the total amount of its liabilities (including
            contingent liabilities); (b) the present fair saleable value of its
            assets is greater than its probable liability on its existing debts
            as such debts become absolute and matured; (c) it is then able and
            expects to be able to pay its debts (including contingent debts and
            other commitments) as they mature; and (d) it has capital sufficient
            to carry on its business as conducted and as proposed to be
            conducted.
            
            "Soft Costs" shall mean those Project Costs associated with the
            development, construction, marketing, leasing, operation and
            maintenance of the Improvements which are not Hard Costs or
            Appraised Land Value, including, without limitation, the sales and
            leasing commissions, architectural and engineering fees, consultant
            fees, professional fees, marketing fees and expenses, real estate
            taxes, insurance and bonding costs, financing fees, interest payable
            on the principal amount of the Loans and any other items identified
            as "Soft Costs" on the Project Budget.
            
            "S&P" shall mean Standard & Poor's Ratings Services, a division of
            The McGraw--Hill Companies, Inc., or any successor thereto.
            
            "Subsidiary" shall mean, with respect to any Person, any
            corporation, limited liability company, partnership or other entity
            of which at least a majority of the securities or other ownership
            interests having by the terms thereof ordinary voting power to elect
            a majority of the board of directors or other persons performing
            similar functions of such corporation, limited liability company,
            partnership or other entity (irrespective of whether or not at the
            time securities or other ownership interests of any other class or
            classes of such corporation, limited liability company, partnership
            or other entity shall have or might have voting power by reason of
            the happening of any contingency) is at the time directly or
            indirectly owned or controlled by such Person or one or more
            Subsidiaries of such Person or by such Person and one or more
            Subsidiaries of such Person.
            
            "Survey" shall mean an ALTA survey of the Project reasonably
            satisfactory to Administrative Agent in form and content and made by
            a registered land surveyor reasonably satisfactory to Administrative
            Agent.
            
            "Taxes" shall mean any and all present or future taxes, levies,
            imposts, duties, deductions, charges or withholdings imposed by any
            Governmental Authority.
            
            "Title Company" shall mean Land Title Guaranty Co. and any one or
            more co--insurers or reinsurers acceptable to Administrative Agent.
            
            "Title Policy" shall mean an ALTA policy or policies of title
            insurance satisfactory to Administrative Agent, together with
            evidence of the payment of all premiums due thereon, issued by the
            Title Company (a) insuring Administrative Agent for the benefit of
            the Lenders in an amount equal to the Facility Amount that Borrower
            is lawfully seized and possessed of a valid and subsisting fee
            simple interest in the Project and that the Security Instrument
            constitutes a valid fee simple deed of trust lien on the Project,
            subject to no Liens other than Permitted Liens and (b) providing (i)
            affirmative insurance or endorsements for coverage against all
            mechanics' and materialmen's liens, and (ii) such other affirmative
            insurance and endorsements as Administrative Agent may require
            (including, without limitation, 100 or its equivalent (comprehensive
            endorsement, modified for a lender), 116.1 ( same land as shown on
            survey), 116.4 (contiguity endorsement), 103.4 or equivalent (street
            access endorsement), 100.30 (mineral protection) and ALTA 8.1
            (environmental).
            
            "Trading with the Enemy Act" shall mean 50 U.S.C. App. 1 et seq.
            
            "Transactions" shall mean, collectively, (a) the execution, delivery
            and performance by Borrower of this Agreement and the other Loan
            Documents, the borrowing of the Loans, the use of the proceeds
            thereof and (b) the execution, delivery and performance by the other
            Borrower Parties of the other Loan Documents to which they are a
            party and the performance of their obligations thereunder.
            
            "Transfer" shall mean any transfer, sale, lease, assignment,
            mortgage, encumbrance (other than an Anticipated Encumbrance),
            pledge or conveyance (other than an Anticipated Encumbrance) of all
            or a portion of any of (a) the Project, (b) the direct or indirect
            Equity Interests in Borrower (other than Transfers of interest in
            Vail Resorts, Inc.), or (c) the direct or indirect right or power to
            direct the operations, decisions and affairs of Borrower, whether
            through the ability to exercise voting power, by contract or
            otherwise (other than rights in connection with the ownership of
            interest in Vail Resorts, Inc.).
            
            "Types of Loans" refers to whether such Loan is a Base Rate Loan or
            a LIBOR Rate Loan, each of which constitutes a "Type". Loans
            hereunder are distinguished by "Type".
            
            "Unavoidable Delay" shall mean any delay due to strikes, acts of
            God, fire, earthquake, floods, explosion, actions of the elements,
            other accidents or casualty, declared or undeclared war, terrorist
            acts, riots, mob violence, inability to procure or a general
            shortage of labor, equipment, facilities, energy, materials or
            supplies in the open market, failure of transportation, lockouts,
            actions of labor unions, condemnation, court orders, laws, rules,
            regulations or orders of Governmental Authorities, or other cause
            beyond the reasonable control of Borrower; provided, however,
            "Unavoidable Delays" shall not include delays caused by Borrower's
            lack of or inability to procure monies to fulfill Borrower's
            commitments and obligations under this Agreement or the other Loan
            Documents.
            
            "Uniform Commercial Code" shall mean the Uniform Commercial Code of
            the State of Colorado and the state of formation/organization of
            Borrower, as applicable.
            
            "Unit" shall mean each and any of the (i) 67 residential condominium
            units comprising the Residential Component, including Purchaser
            Upgrades and Unit Specific Personal Property, (ii) the approximately
            100 Units comprising the Parking Club Component and (iii) each of
            the Hotel Component, the Resort Services Component, and the Retail
            Component.
            
            "Unit Specific Personal Property" shall mean furnishings and other
            personal property sold or conveyed in connection with the sale of a
            Unit pursuant to a Qualified Purchase Contract.
            
            "Unsatisfactory Work" shall mean any Construction Work which
            Administrative Agent and/or the Construction Consultant has
            reasonably determined has not been completed in a good and
            workmanlike manner, and, to the extent any Construction Work is not
            specifically addressed in the construction drawings and
            specifications, in a manner consistent with sound design principles
            and/or sound construction practices, or in substantial conformity
            with the Plans and Specifications, or in accordance with all
            Applicable Law.
            
            "U.S. Bank" shall mean U.S. Bank National Association, a national
            banking association, and its successors and/or assigns.
            
            "Withdrawal Liability" shall mean liability to a Multiemployer Plan
            as a result of a complete or partial withdrawal from such
            Multiemployer Plan, as such terms are defined in Part I of Subtitle
            E of Title IV of ERISA.
         
         3. Accounting Terms and Determinations. Except as otherwise expressly
            provided herein, all terms of an accounting or financial nature
            shall be construed in accordance with GAAP, as in effect from time
            to time.
         4. Terms Generally. The definitions of terms herein shall apply equally
            to the singular and plural forms of the terms defined. Whenever the
            context may require, any pronoun shall include the corresponding
            masculine, feminine and neuter forms. The words "include",
            "includes" and "including" shall be deemed to be followed by the
            phrase "without limitation". The word "will" shall be construed to
            have the same meaning and effect as the word "shall". Unless the
            context requires otherwise (a) any definition of or reference to any
            agreement, instrument or other document herein shall be construed as
            referring to such agreement, instrument or other document as from
            time to time Modified (subject to any restrictions on such
            Modifications set forth herein), (b) any reference herein to any
            Person shall be construed to include such Person's successors and
            assigns, (c) the words "herein", "hereof" and "hereunder", and words
            of similar import, shall be construed to refer to this Agreement in
            its entirety and not to any particular provision hereof, (d) all
            references herein to Articles, Sections, Exhibits and Exhibits shall
            be construed to refer to Articles and Sections of, and Exhibits and
            Exhibits to, this Agreement, (e) the words "asset" and "property"
            shall be construed to have the same meaning and effect and to refer
            to any and all tangible and intangible assets and properties,
            including cash, securities, accounts and contract rights and
            (f) whenever this Agreement provides that any consent or approval
            will not be "unreasonably withheld" or words of like import, the
            same shall be deemed to include within its meaning that such consent
            or approval will not be unreasonably delayed.
         5. Additional Defined Terms. The following terms are defined in the
            following Sections:
         
         "Additional Costs" Section 5.01
         
         "Advance Date" Section 2.02(g)
         
         "Advanced Amount" Section 13.11(b)
         
         "Base Building Substantial Completion Conditions" Section 6.03
         
         "Bond Financing" Section 10.14
         
         "Breakage Costs" Section 5.05
         
         "Condemnation Threshold Amount" Section 11.02(a)
         
         "Contingency Fund" Section 7.04(a)
         
         "Controlled Account Agreement" Section 14.24(a)(i)
         
         "Controlled Account Collateral" Section 14.24(c)
         
         "Default Cure Period" Section 13.11(f)
         
         "Defaulting Lender" Section 13.11(a)
         
         "Deficiency Deposit" Section 7.02(b)
         
         "Environmental Liens" Section 9.11(a)
         
         "Event of Default" Article XII
         
         "Extended Maturity Date" Section 4.01
         
         "Extension Fee" Section 4.01(f)
         
         "Extension Notice" Section 4.01(a)
         
         "Extension Option" Section 4.01
         
         "Extension Period" Section 4.01
         
         "In Balance" Section 7.02(a)
         
         "Information" Section 14.22
         
         "Insurance Premiums" Section 9.05(d)
         
         "Insurance Threshold Amount" Section 11.02(a)
         
         "Interest Reserve" Section 7.05(a)
         
         "Late Charge" Section 3.03
         
         "Lay--Down Yard" Section 9.20
         
         "Loan" and "Loans" Section 2.01(a)
         
         "Loan Transactions" Section 2.02(j)
         
         "Losses" Section 14.04
         
         "Maximum Rate" Section 14.23
         
         "Non--Defaulting Lender" Section 13.11(a)
         
         "Off--Site Stored Furnishings" Section 9.20
         
         "Off--Site Stored Materials" Section 9.20
         
         "On--Site Stored Materials" Section 9.20
         
         "Payee" Section 2.02(g)
         
         "Policy" and "Policies" Section 9.05(b)
         
         "Payor" Section 2.02(g)
         
         "Project Budget Line--Item" Section 7.03(a)
         
         "Rejected Lender" Section 10.03(d)
         
         "Replacement Lender" Section 13.11(g)
         
         "Required Payment" Section 2.02(g)
         
         "Restoration" Section 11.01(a)
         
         "Retainage" Section 7.06(a)
         
         "Significant Casualty" Section 11.02(b)
         
         "Significant Condemnation Event" Section 11.02(b)
         
         "Special Advance Lender" Section 13.11(a)
         
         "Syndication" Section 14.07(c)
         
         "Unpaid Amount" Section 13.11(b)

 III.    
         
         THE LOAN FACILITY
 IV.     1.  Loans.
         2.  a. Each Lender severally agrees, on the terms and conditions of
                this Agreement, to make loans (each advance of such a loan being
                a "Loan" and collectively, the "Loans") on a non--revolving
                basis to Borrower in Dollars from time to time in amounts equal
                to its Proportionate Share of the aggregate amount of Loans to
                be made at such time; provided, however, that (i) in no event
                shall the aggregate principal amount advanced by each Lender
                exceed the applicable Lender's Commitment, subject to the
                provisions of Section 13.11; (ii) no more than five (5) LIBOR
                Rate Loans may be in effect at any one time provided that all
                LIBOR Rate Loans with the same Interest Period (commencing and
                ending on the same day) shall be considered one LIBOR Rate Loan
                for the purposes of this Section 2.01(a); and (iii) the Loans
                shall be advanced for the payment of Project Costs in accordance
                with the Project Budget.
             b. Subject to the terms of this Agreement, Borrower may borrow the
                Loans by Type, which shall mean as Base Rate Loans and/or LIBOR
                Rate Loans, and such Loans may be Converted or Continued
                pursuant to Section 2.07.
         3.  Borrowings; Certain Notices.
         4.  a. Notices by the Borrower to Administrative Agent regarding (i)
                requests for Loans; (ii) the Continuations or Conversions of
                Loans, (iii) optional prepayments of the Loans, and (iv)
                requests for disbursements from the Purchaser Upgrade Account,
                shall be irrevocable and shall be effective only if received by
                Administrative Agent not later than 1:00 p.m. Mountain time, on
                the number of Business Days prior to the date of the requested
                actions as specified below:
             
             b. Notice
                
                Number of Business Days Prior
                
                Request For Loan Advance
                
                8
                
                Designation of Applicable Interest Period
                
                2 prior to last day
                of applicable LIBOR Period
                (or, for initial advance, 3 days prior to initial advance)
                
                Requests for disbursements from the Purchaser Upgrade Account or
                Optional Prepayment
                
                3
                
                
                
                Each Request for Loan Advance or Request for Continuation or
                Conversion shall (1) be duly completed and signed by an
                Authorized Officer of Borrower, (2) be accompanied by all of the
                applicable documents and materials, required pursuant to Article
                VI and Article VII, (3) specify the amount (subject to Section
                2.02(j)), of such proposed Loan Transaction, and the date (which
                shall be a Business Day) of such proposed Loan Transaction, as
                applicable, and (4) in the case of a Request for Loan Advance,
                be accompanied by all documentation required by this Agreement
                as a condition precedent to the applicable Loans. Two (2)
                business days prior to the date of the proposed Loan
                Transaction, Borrower shall specify the Interest Period and
                shall specify the Loans to which such requested Interest Period
                is to relate. If Borrower fails to select the duration of any
                Interest Period for any LIBOR Rate Loan within the time period
                (i.e., three (3) Business Days prior to the first day of the
                next applicable Interest Period) and otherwise as provided in
                this Section 2.02(a), such Loan (if outstanding as a LIBOR Rate
                Loan) will be automatically Continued as a LIBOR Rate Loan with
                an Interest Period of one (1) month on the last day of the
                current Interest Period for such Loan (based on LIBOR determined
                two (2) Business Days prior to the first day of the next
                Interest Period). Requests for disbursements from the Purchaser
                Upgrade Account shall be delivered in writing as set forth above
                and shall contain such information and documentation as
                Administrative Agent deems reasonably necessary, which shall in
                no event be greater than the information and document
                requirement for a Loan Advance.
             
             c. Funds for Borrowing. Not less than six (6) Business Days prior
                to any Funding Date, Administrative Agent shall notify the
                Lenders in writing of its receipt of a Request for Loan Advance
                (and shall, within a reasonable time after being requested by a
                Lender, deliver or cause to be delivered to such Lender a copy
                of the Request for Loan Advance and supporting documentation).
                Not less than two (2) Business Days prior to any Funding Date,
                Administrative Agent shall notify Lender in writing of (i) its
                determination that all conditions to the advance of Loan
                proceeds requested pursuant thereto have been satisfied by
                Borrower or, subject to Article XIII below, waived by
                Administrative Agent; and (ii) the Funding Date on which each
                Lender's Loan in respect thereof is required to be made. Not
                later than 10:00 a.m. Mountain time on the Funding Date
                specified by Administrative Agent, each Lender shall make
                available to Administrative Agent at the Administrative Agent's
                Account, in immediately available funds, such Lender's
                Proportionate Share of the portion of the Loan to be made
                pursuant to such Request for Loan Advance.
             d. Disbursement to Borrower. Prior to 2:00 p.m. Mountain time on
                the applicable Funding Date, Administrative Agent shall, subject
                to the determination by Administrative Agent that all conditions
                to the advance of Loan proceeds or for a disbursement from the
                Purchaser Upgrade Account requested pursuant to the applicable
                Request for Loan Advance or Request for Purchaser Upgrade
                Account disbursement have been satisfied by Borrower or, waived
                by Administrative Agent, disburse the amounts made available to
                Administrative Agent by the Lenders pursuant to Section 2.02(b)
                above (and such funds made available to Administrative Agent
                pursuant to Section 13.11 below) in like funds, or funds from
                the Purchaser Upgrade Account, as applicable, at Borrower's
                direction as set forth in the Request for Loan Advance or
                Request for Purchaser Upgrade Account disbursement, or, during
                the continuance of an Event of Default, at the election of
                Administrative Agent, (i) to the Borrower for disbursement in
                accordance with the Request for Loan Advance and application in
                accordance with the requirements of the Loan Documents, (ii)
                directly to General Contractor or other party any costs payable
                to such party, or (iii) at the Borrower's expense, to the Title
                Company, with instructions to such Person to pay said monies to
                the parties as so instructed by Administrative Agent. The
                execution of this Agreement by Borrower shall, and hereby does,
                constitute an irrevocable authorization to Administrative Agent
                to make direct advances provided for in this Section 2.02(c) and
                no further authorization from the Borrower shall be necessary to
                warrant such direct advances, and all such direct advances shall
                be secured by the Security Instrument as fully as if made
                directly to Borrower, regardless of the disposition thereof by
                any party so paid. At Administrative Agent's request, any
                advance of Loan proceeds made by and through the Title Company
                may be made pursuant to the provisions of a construction escrow
                agreement in the form then in use by such company with such
                Modifications thereto as are reasonably required by
                Administrative Agent. Borrower agrees to join as a party to such
                escrow agreement and to comply with the requirements set forth
                therein (which shall be in addition to and not in substitution
                for the requirements contained in this Agreement) and to pay the
                fees and expenses of the Title Company charged in connection
                with the performance of its duties under such construction
                escrow agreement.
             e. Payments by Borrower. Except to the extent otherwise provided
                herein, all payments of principal, interest and other amounts to
                be made by the Borrower under this Agreement, the Notes, and any
                other Loan Document, shall be made in U.S. Dollars, in
                immediately available funds, without deduction, set--off or
                counterclaim, to Administrative Agent (for the benefit of the
                Lenders) at Administrative Agent's Account, not later than 12:00
                noon Mountain time, on the date on which such payment shall be
                due (each such payment made after such time on such due date to
                be deemed to have been made on the next succeeding Business
                Day).
             f. Application of Payments. Provided no Event of Default then
                exists, Borrower shall, at the time of making each payment under
                this Agreement, any Note or any other Loan Document for the
                account of any Lender, be entitled to specify to Administrative
                Agent (which shall so notify the intended recipient(s) thereof)
                the Loans or other amounts to which such payment is to be
                applied (and if Borrower fails to so specify, or if an Event of
                Default exists, Administrative Agent may distribute such payment
                to the Lenders for application in such manner as it, subject to
                Section 2.02(h), may determine to be appropriate).
             g. Payments to Lenders. Provided Administrative Agent has received
                such payment by 12:00 noon Mountain time, each payment received
                by Administrative Agent under this Agreement, the Notes or any
                other Loan Document for account of the Lenders shall, to the
                extent reasonably possible, be paid by Administrative Agent to
                such Lender by 3:00 p.m. Mountain time on the Business Day on
                which Administrative Agent received such payment, in immediately
                available funds, at the account designated in writing by such
                Lender from time to time. If Administrative Agent has not
                received such payment by 12:00 noon Mountain time, such payment
                shall, to the extent reasonably possible, be paid by
                Administrative Agent to such Lender by 10:00 a.m. Mountain time
                on the next Business Day following the Business Day on which
                Administrative Agent received such payment, in immediately
                available funds, at the account designated in writing by such
                Lender from time to time. In the event Administrative Agent
                fails to make payments to Lenders as set forth in this Section
                2.02(f), the amount of such payments shall accrue interest at
                the Federal Funds Rate until paid.
             h. Non--Receipt of Funds by Administrative Agent. Without limiting
                the provisions of Section 13.11 below as to the Lenders, and
                Section 12.01below as to Borrower, unless Administrative Agent
                shall have been notified by a Lender or Borrower, as the case
                may be (for the purposes of this Section 2.02(g), each a
                "Payor") prior to the date on which such Payor is required to
                make payment to Administrative Agent of (in the case of a Lender
                pursuant to Section 2.02(b) above) the proceeds of a Loan to be
                made by such Payor hereunder, or (in the case of the Borrower
                pursuant to Section 2.02(d) above) a payment to Administrative
                Agent for the account of one or more of the Lenders hereunder
                (such payment being herein called a "Required Payment"), which
                notice shall be effective upon receipt, that such Payor does not
                intend to make such Required Payment to Administrative Agent,
                Administrative Agent may assume that such Required Payment has
                been made and may, in reliance upon such assumption (but shall
                not be required to), make the amount thereof available to the
                intended recipient(s) of such Required Payment (a "Payee") on
                such date. If such Payor has not in fact made the Required
                Payment to Administrative Agent, the Payee of such payment from
                Administrative Agent shall, within one (1) Business Day after
                Administrative Agent's demand therefor, repay to Administrative
                Agent the amount so paid together with interest thereon in
                respect of each day during the period commencing on the date
                (the "Advance Date") such amount was so paid by Administrative
                Agent until the date Administrative Agent recovers such amount
                at a rate per annum equal to (i) the Federal Funds Rate for such
                day in the case of payments required to be returned to
                Administrative Agent by any of the Lenders, or (ii) the
                Applicable Interest Rate due hereunder with respect to payments
                returned by the Borrower to Administrative Agent, and, if such
                Payee(s) shall fail to promptly make such payment,
                Administrative Agent shall be entitled to recover such amount,
                on demand, from the applicable Payor, together with interest at
                the aforesaid rates; provided, however, that if neither the
                Payee(s) nor applicable Payor shall return the Required Payment
                to Administrative Agent within three (3) Business Days of the
                Advance Date, then, retroactively to the Advance Date, such
                Payor and the Payee(s) shall each be obligated to pay interest
                on the Required Payment as follows:
             i.  i.  if the Required Payment shall represent a payment to be
                     made by Borrower to the Lenders, Borrower and the Payee(s)
                     shall each be obligated to pay interest retroactively to
                     the Advance Date in respect of the Required Payment at the
                     Default Rate (without duplication of the obligation of
                     Borrower under Section 3.01 to pay interest on the Required
                     Payment at the Default Rate), it being understood that the
                     return by the recipient(s) of the Required Payment to
                     Administrative Agent shall not limit such obligation of
                     Borrower under Section 3.01 to pay interest at the Default
                     Rate in respect of the Required Payment, and
                 ii. if the Required Payment shall represent proceeds of a Loan
                     to be made by the Lenders to Borrower, such Payor and
                     Borrower shall each be obligated to pay interest
                     retroactively to the Advance Date in respect of the
                     Required Payment pursuant to whichever of the rates
                     specified in Section 3.01 is applicable to the Type of such
                     Loan (without duplication of Borrower's obligation to pay
                     interest pursuant to Section 3.01 on the Required Payment),
                     it being understood that the return by Borrower of the
                     Required Payment to Administrative Agent shall not limit
                     any claim that Borrower may have against such Payor in
                     respect of such Required Payment and shall not relieve such
                     Payor of any obligation it may have hereunder or under any
                     other Loan Documents to Borrower and no advance by
                     Administrative Agent to Borrower under this Section 2.02
                     shall release any Lender of its obligation to fund such
                     Loan except as set forth in the following sentence. If any
                     such Lender shall thereafter advance any such Required
                     Payment to Administrative Agent, such Required Payment
                     shall be deemed such Lender's applicable Loan to Borrower.
             
             j. Pro Rata Treatment. Except to the extent otherwise provided
                herein: (i) each borrowing from the Lenders shall be made by the
                Lenders pro rata in accordance with the amounts of their
                respective Commitments; (ii) except as otherwise provided in
                Section 5.04, LIBOR Rate Loans having the same Interest Period
                shall be allocated pro rata among the Lenders according to the
                amounts of their respective Commitments (in the case of the
                making of Loans) or their respective Loans (in the case of
                Conversions and Continuations of Loans); (iv) each payment or
                prepayment of principal of Loans by Borrower shall be made for
                account of the Lenders pro rata in accordance with the
                respective unpaid principal amounts of the Loans held by them;
                and (iv) each payment of interest on Loans by Borrower shall be
                made for the account of the Lenders pro rata in accordance with
                the amounts of interest on such Loans then due and payable to
                the respective Lenders.
             k. Computations. Interest on all LIBOR Rate Loans and Base Rate
                Loans shall be computed on the basis of a year of three hundred
                sixty (360) days and actual days elapsed (including the first
                day but excluding the last day) occurring in the period for
                which payable.
             l. Minimum Amounts. Except for (i) mandatory prepayments made
                pursuant to Section 3.05, (ii) Conversions or prepayments made
                pursuant to Section 5.04, (iii) prepayments made pursuant to
                Section 10.03(d), and (iv) advances pursuant to Sections
                2.02(c), 7.04, 7.05 and 7.10, each borrowing, Conversion,
                Continuation and optional partial prepayment of principal
                (collectively, "Loan Transactions") of Loans shall be in an
                aggregate amount at least equal to One Hundred Thousand and
                No/100 Dollars ($100,000.00). Loan Transactions of or into Loans
                of different Types or Interest Periods at the same time
                hereunder shall be deemed separate Loan Transactions for
                purposes of the foregoing, one for each Type or Interest Period;
                provided that (1) if any Loans or borrowings would otherwise be
                in a lesser principal amount for any period, such Loans shall be
                Base Rate Loans during such period, (2) Loans for the payment of
                interest due under the Notes may be in a lesser principal
                amount, and (3) if any Loans are LIBOR Rate Loans, additional
                increments shall be in a minimum amount at least equal to One
                Hundred Thousand and No/100 Dollars ($100,000.00).
                Notwithstanding the foregoing, the minimum amount of One Hundred
                Thousand and No/100 Dollars ($100,000.00) shall not apply to
                Conversions of lesser amounts into a Type or Interest Period
                that has (or will have upon such Conversion) an aggregate
                principal amount exceeding such minimum amount and one Interest
                Period.
             m. Extension to Next Business Day. If the due date of any payment
                under this Agreement or any Note would otherwise fall on a day
                that is not a Business Day, such date shall be extended to the
                next succeeding Business Day, and interest shall be payable for
                any principal so extended for the period of such extension;
                provided, however, that if such event relates to the Maturity
                Date, payments due on the Maturity Date shall be payable on the
                immediately preceding Business Day.
         5.  Changes to Commitments.
         6.  a. The respective Commitments shall reduce pro rata automatically
                by reason of any prepayment of the Loans applicable thereto in
                the amount of any such prepayment.
             b. If the Scheduled Maturity Date is extended in accordance with
                Section 4.01, Borrower may elect to reduce the amount of the
                unused Commitments which shall be available during the Extension
                Period by notifying Administrative Agent of such reduced
                Commitment amounts in its Extension Notice.
             c. The Commitments, once terminated or reduced, may not be
                reinstated. Each termination or reduction of the Commitments
                shall be made ratably among the Lenders in accordance with their
                respective Commitments.
         7.  Lending Offices. The Loans of each Type made by each Lender shall
             be made and maintained at such Lender's Applicable Lending Office
             for Loans of such Type.
         8.  Several Obligations; Remedies Independent. The failure of any
             Lender to make any Loan to be made by it on the date specified
             therefor shall not relieve any other Lender of its obligation to
             make its Loan on such date, but no Lender nor Administrative Agent
             shall be responsible for the failure of any other Lender to make a
             Loan required to be made by such other Lender. The amounts payable
             by Borrower at any time hereunder and under the Note to each Lender
             shall be a separate and independent debt.
         9.  Notes. The Loans made by each Lender shall be evidenced by its
             Note. No Lender shall be entitled to have its Note substituted or
             exchanged for any reason, or subdivided for promissory notes of
             lesser denominations. In the event of the loss, theft or
             destruction of any Note, upon Borrower's receipt of a reasonably
             satisfactory indemnification agreement executed in favor of
             Borrower by the holder of such Note, or in the event of the
             mutilation of any Note, upon the surrender of such mutilated Note
             by the holder thereof to Borrower, Borrower shall execute and
             deliver to such holder a replacement Note in lieu of the lost,
             stolen, destroyed or mutilated Note. The Notes shall not be
             necessary to establish the indebtedness of the Borrower to the
             Lenders on account of advances made under this Agreement.
         10. Conversion and Continuations of Loans.
         11. a. Subject to Section 2.02(i), Borrower shall have the right to
                Convert Loans of one Type into Loans of another Type or Continue
                Loans of one Type as Loans of the same Type at any time or from
                time to time until one (1) month preceding the Maturity Date;
                provided that: (i) Borrower shall give Administrative Agent
                notice of each such Conversion or Continuation as provided in
                Section 2.02(a) above, (ii) LIBOR Rate Loans may be prepaid or
                Converted only on the last day of an Interest Period for such
                Loans unless Borrower complies with the terms of Section 5.05,
                (iii) subject to Sections 5.01 and 5.03, any Conversion or
                Continuation of Loans shall be pro rata among the Lenders, (iv)
                each Interest Period that commences on the last Business Day of
                a calendar month (or on any day for which there is no
                numerically corresponding day in the appropriate subsequent
                calendar month) shall end on the last Business Day of the
                appropriate subsequent calendar month; (v) each Interest Period
                that would otherwise end on a day that is not a Business Day
                shall end on the next succeeding Business Day (or, if such next
                succeeding Business Day falls in the next succeeding calendar
                month, on the immediately preceding Business Day); (vi) no
                Interest Period shall have a duration of less than one (1)
                month; (vii) in no event shall any Interest Period extend beyond
                the Maturity Date; and (viii) there may be no more than 5
                separate Interest Periods in respect of LIBOR Rate Loans
                outstanding from each Lender at any one time. Notwithstanding
                the foregoing, and without limiting the rights and remedies of
                Administrative Agent and the Lenders under Article XII, in the
                event that any Event of Default exists, Administrative Agent may
                (and at the request of the Required Lenders shall) suspend the
                right of Borrower to Convert any Loan into a LIBOR Rate Loan or
                Continue any Loan as a LIBOR Rate Loan for so long as such Event
                of Default remains outstanding, in which event all Loans shall
                be converted (on the last day(s) of the respective Interest
                Periods therefor) or Continued, as the case may be, as Base Rate
                Loans.
             b. Notwithstanding Section 2.07(a) above, (i) Borrower shall not be
                entitled to select a LIBOR Period that does not end on or before
                the Maturity Date; (ii) on each date for determination of LIBOR,
                the Administrative Agent shall determine the applicable
                LIBOR--Based Rate (which determination shall be conclusive in
                the absence of manifest error) and shall promptly give notice of
                the same to Borrower and Lender by telephone, telecopier or
                electronic mail; and (iii) during the existence of an Event of
                Default, Borrower may not elect a LIBOR--Based Rate. Lender
                shall be deemed to have funded its Loans that bear interest at
                the LIBOR--Based Rate from LIBOR deposits obtained by Lender,
                regardless of whether Lender has funded such LIBOR--Based Loan
                from another source.
         12. Metro District Bonds.
         13. a. The parties hereto acknowledge that: (i) the Metro District has
                been formed by Borrower and there may be issued Metro District
                Bonds; (ii) Borrower is not required to cause any Metro District
                Bonds to be issued; (iii) if Metro District Bonds are issued,
                the principal amount thereof is not presently known but is
                anticipated to be approximately Eight Million Five Hundred
                Thousand and No/100 Dollars ($8,500,000.00); (iv) if Metro
                District Bonds are issued, they will be secured, in whole or in
                part, solely by property taxes levied on taxable real and
                personal property in the Metro District and development fees and
                in no event by the Project and may be issued by the Metro
                District or by another legally qualified issuer; and (v)
                interest on Metro District Bonds may be taxable, tax exempt or
                partially taxable or partially tax exempt.
             b. Borrower agrees that the Metro District Bonds shall be paid and
                applied either (i) directly by the Metro District, whether
                pursuant to Applicable Law or the terms of the instrument
                governing the issuance of the Metro District Bonds (the "Bond
                Indenture"), to construct eligible improvements ("Metro District
                Improvements"), or (ii) to reimburse the Borrower or its
                affiliates for the costs of constructing Metro District
                Improvements on behalf of the Metro District. Borrower agrees
                that all Project Costs to be funded by Metro District Bonds
                shall be specifically identified in the final Project Budget.
             c. Borrower agrees that the specific terms and conditions of the
                Bond Indenture are not known as of the date of this Construction
                Loan Agreement. As a result, Borrower agrees that the
                Construction Loan Agreement shall, if reasonably requested by
                Administrative Agent, be modified to incorporate reasonable
                conditions and covenants deemed necessary by Administrative
                Agent once the specific terms and conditions of the Bond
                Indenture are known.
             d. To the extent Metro District Bonds are applied by the Metro
                District to the construction of Metro District Improvements
                included as Project Costs as described in Section 2.08(b)(i) the
                Commitments shall be reduced, on a pro rata basis, by the full
                amount of such Metro District Bonds so applied, and in such
                event, Administrative Agent shall make such corresponding
                adjustments to Exhibit B and Exhibit C as Administrative Agent
                deems appropriate.
             e. Borrower shall only be permitted to apply Loan proceeds to the
                construction of Metro District Improvements if Borrower shall
                first enter into a reimbursement agreement with the Metro
                District providing for the payment of Metro District Bonds to
                Borrower, in the amount of the Loan proceeds so used, for
                application to the Outstanding Principal Amount. The terms and
                conditions of any such reimbursement agreement shall be subject
                to the prior review and approval of the Administrative Agent, in
                its reasonable discretion.
             f. Promptly upon reimbursement to Borrower as described in Section
                2.08(b)(ii) or Section 2.08(e), Borrower shall repay the
                Outstanding Principal Amount to the extent of such Metro
                District Bond proceeds received in reimbursement for Metro
                District Improvements included as Project Costs. If the
                Outstanding Principal Amount is, or upon application of the
                Metro District Bond proceeds as provided herein, has been
                reduced to zero, then the remaining balance of the proceeds so
                reimbursed shall be deposited into a Controlled Account to the
                extent that Commitments remain outstanding.
 V.      
         
         PAYMENTS OF INTEREST AND PRINCIPAL
 VI.     1.  Interest.
         2.  a. Borrower hereby promises to pay to Administrative Agent for
                account of each Lender interest on the unpaid principal amount
                of each Loan made by such Lender for the period from and
                including the date of such Loan to but excluding the date such
                Loan shall be paid in full, at the Applicable Interest Rate.
             b. Accrued interest on each Loan shall be payable, in arrears,
                monthly on each Payment Date subject to Section 7.05(b);
                provided that (i) in the case of payment or prepayment of all or
                a portion of a Loan, interest accrued thereon shall be payable
                at the time of such payment or prepayment and (ii) interest
                payable at the Default Rate shall be payable from time to time
                on demand. Subject to the provisions of Article VI and Article
                VII, such accrued interest shall be payable from the Interest
                Reserves established pursuant to the Project Budget; provided,
                however, that the allocation of Loan funds to the Interest
                Reserve shall not limit Borrower's obligation to pay such
                accrued interest.
             c. Notwithstanding anything to the contrary contained herein, after
                the Maturity Date and during any period when an Event of Default
                exists, Borrower shall pay to Administrative Agent for the
                account of each Lender interest at the Default Rate on (i) the
                outstanding principal amount of any Loan made by such Lender,
                (ii) any interest payments thereon not paid when due, and (iii)
                on any other amount payable by Borrower hereunder, under the
                Notes and any other Loan Documents.
             d. Promptly after the determination of any interest rate provided
                for herein or any change therein, Administrative Agent shall
                give notice thereof to the Lenders to which such interest is
                payable and to Borrower, but the failure of Administrative Agent
                to provide such notice shall not affect Borrower's obligation
                for the payment of interest on the Loans.
         3.  Repayment of Loans. Borrower hereby promises to pay to
             Administrative Agent for the account of each Lender the principal
             of such Lender's outstanding Loans, together with accrued and
             unpaid interest, fees and all other amounts due under the Loan
             Documents, on the Maturity Date.
         4.  Late Charge. In addition to any sums due under Section 3.01(c), if
             Borrower fails to pay any installment of interest as provided in
             Sections 3.01 and 3.02 above, except the payment of principal due
             on the Maturity Date, within ten (10) days after the date on which
             the same is due, Borrower shall pay to Administrative Agent a late
             charge on such past--due amount, as liquidated damages and not as a
             penalty, equal to five percent (5.0%) of such amount (a "Late
             Charge"). In connection therewith, Borrower agrees as follows: (a)
             because of such late payment, Administrative Agent and Lender will
             incur certain costs and expenses including, without limitation,
             administrative costs, collection costs, loss of interest, and other
             direct and indirect costs in an uncertain amount; (b) it would be
             impractical or extremely difficult to fix the exact amount of such
             costs in such event; and (c) the Default Rate and the late charge
             are reasonable and good faith estimates of such costs. The
             application of the Default Rate or the assessment of a late charge
             to any such late payment as described in this Section 3.03 will not
             be interpreted or deemed to extend the period for payment or
             otherwise limit any of Administrative Agent's or Lender's remedies
             hereunder or under the other Loan Documents.
         5.  Optional Prepayments. Subject to the provisions of Sections 3.06
             and 5.05, Borrower shall have the right to prepay Loans in whole or
             in part, without premium or penalty; provided that: (a) Borrower
             shall give Administrative Agent notice of each such prepayment as
             provided in Section 2.02(a) (and, upon the date specified in any
             such notice of prepayment, the amount to be prepaid shall become
             due and payable hereunder) and (b) except as otherwise set forth in
             Section 2.02(j), partial prepayments shall be in the minimum
             aggregate principal amount of One Hundred Thousand and No/100
             Dollars ($100,000.00), and in whole multiples of One Hundred
             Thousand and No/100 Dollars ($100,000.00) above such amount. Loans
             that are prepaid cannot be reborrowed.
         6.  Mandatory Prepayments.
         7.  a. Casualties; Condemnations. If a Casualty or Condemnation shall
                occur with respect to the Project, Borrower, upon Borrower's or
                Administrative Agent's receipt of the applicable Insurance
                Proceeds or Condemnation Award, shall prepay the Loan, if
                required by the provisions of Article XI, on the dates and in
                the amounts specified therein without premium (but subject to
                the provisions of Section 5.05). Nothing in this Section 3.05(a)
                shall be deemed to limit any obligation of Borrower under the
                Security Instrument or any other Security Document, including
                any obligation to remit to a collateral or similar account
                maintained by Administrative Agent pursuant to the Security
                Instrument or any of the other Security Documents the proceeds
                of insurance, condemnation award or other compensation received
                in respect of any Casualty or Condemnation.
             b. Partial Release or Release of Security Instrument. Provided no
                Event of Default has occurred and is continuing, Borrower shall
                have the right from time to time to obtain releases of
                individual Units and Unit Specific Personal Property from the
                lien of the Security Instrument following prepayment of the Loan
                as follows:
             c. i.    Borrower shall provide written notice to Administrative
                      Agent of the date such prepayment is intended to be made
                      at least ten (10) days in advance thereof provided that
                      such notice shall be revocable and the date of such
                      prepayment shall be subject to adjustment upon such notice
                      to Administrative Agent as shall be reasonably possible;
                ii.   the subdivision plat, condominium map, owners' association
                      and related documents for the Project shall have been
                      approved by all applicable Governmental Authorities,
                      Administrative Agent and the title insurance company that
                      agrees to issue owner's title insurance policies to
                      purchasers of the Units and all such referenced documents,
                      where appropriate, shall be recorded in the Official
                      Records;
                iii.  Borrower (1) shall have delivered a notice to
                      Administrative Agent specifying (A) the legal description
                      of the Unit to be released, and (B) the Release Price, and
                      each notice shall be accompanied by a proper instrument of
                      release, (2) shall execute and deliver to Administrative
                      Agent any other documents or instruments reasonably
                      required by Administrative Agent, including, without
                      limitation, an amendment to the Security Instrument with
                      respect to a revised legal description for the Project,
                      and (3) prior to the closing of the Unit, shall have
                      delivered to Administrative Agent and Administrative Agent
                      shall have approved a settlement statement for such Unit;
                iv.   Borrower shall have paid to Administrative Agent the
                      Release Price for the Unit being released;
                v.    Administrative Agent shall have received such endorsements
                      to the Title Policy as it deems appropriate and has
                      confirmed that the Title Policy remains in full force and
                      effect with respect to that portion of the Project not
                      released;
                vi.   after any release, the portion of the Project and the
                      personal property Collateral not released shall continue
                      to be subject to the Security Instrument;
                vii.  Borrower shall pay Administrative Agent's reasonable fees
                      and expenses incurred in connection with each such release
                      including, but not limited to, any Breakage Fees required
                      pursuant to Section 5.05;
                viii. Borrower shall have provided evidence to Administrative
                      Agent that any bond assessment that constitutes a lien
                      against the property has been properly allocated between
                      the Unit(s) to be released and the portion of the Project
                      not released; provided, however, an allocation shall be
                      deemed proper if the allocation is in accordance with the
                      assessed value;
                
                ix.   Furthermore, with respect to each request for a partial
                      release or release of a Commercial Component, in addition
                      to the requirements in Sections 3.05(b)(i) though
                      3.05(b)(viii) above, Borrower shall:
                
                x.    Other than with respect to the sale of memberships for use
                      of Units in the Parking Club Component, provide written
                      notice to Administrative Agent of the date such prepayment
                      is intended at least thirty (30) days in advance thereof
                      provided that such notice shall be revocable and the date
                      of such prepayment shall be subject to adjustment upon
                      such notice to Administrative Agent as shall be reasonably
                      possible;
                xi.   Provide evidence satisfactory to the Administrative Agent
                      that:
                
                (1) The Commercial Component to be released and the portion of
                the Commercial Component that would remain encumbered by the
                Deed of Trust are each legal parcels lawfully created and are in
                compliance with all subdivision laws and ordinances;
                
                (2) The remaining Commercial Components have the benefit of all
                utilities, easements, public or private streets, covenants,
                conditions or restrictions as may be necessary for the continued
                use and operation thereof for its intended purpose; and
                
                (3) The release of any Commercial Component will not adversely
                affect the use, operation or value of the remaining Project
                Components.
             
             d. Unit Sales Exception. Notwithstanding Section 3.05(b) above,
                Administrative Agent shall, to accommodate the sale of Units and
                the release of individual Units from the Lien of the Security
                Instrument, upon Borrower's request, deliver to the Title
                Company executed copies of the release documents necessary for
                the separate release of the Lien of the Security Document as to
                each Unit, with such release documents to be held in escrow,
                pursuant to an escrow agreement in form and substance
                satisfactory to Administrative Agent and Borrower, pending the
                sale of such Units and the receipt by the Title Company of the
                Net Sales Proceeds for such Unit, provided that Borrower has
                delivered to Administrative Agent the notices required by
                Section 3.05(b) and Administrative Agent has not delivered any
                objection to the release of such Unit to the Title Company prior
                to the earliest date set forth for the release of such Unit in
                the notice of prepayment delivered by Borrower.
             e. Parking Club Memberships. Promptly upon receipt of a Parking
                Club Membership Fee, Borrower shall prepay the Loan by the
                amount of each such Parking Club Membership Fee, less reasonable
                selling commissions and fees, if any, the total amount of which
                shall not exceed One Thousand Dollars ($1,000.00) per Parking
                Club Membership.
             f. Covenant Compliance. If Borrower is not in compliance with the
                provisions of Section 7.02(a)(i) and (ii) or Section 9.21,
                Borrower shall prepay the Loan by such amount necessary for
                compliance with such provisions, as appropriate.
             g. Metro District. If Metro District Bonds are available pursuant
                to Section 2.08, Borrower shall prepay the Loan as set forth
                therein.
             h. Application. Prepayments pursuant to Section 3.05(a) above shall
                be applied to the Loans then outstanding pro rata in the order
                set forth in Section 3.08.
         8.  Interest and Other Charges on Prepayment. If the Loans are prepaid,
             in whole or in part, pursuant to Sections 3.04 or 3.05, each such
             prepayment shall be made on the prepayment date specified in the
             notice to Administrative Agent pursuant to Section 2.02(a) or as
             otherwise permitted pursuant to Section 3.05, and (in every case)
             together with (a) the accrued and unpaid interest on the principal
             amount prepaid, and (b) any amounts payable to the Lender pursuant
             to Section 5.05 as a result of such prepayment.
         9.  Lender's Records as to Sums Owing. Absent manifest error,
             Administrative Agent's records as to the amounts of principal,
             interest and other sums owing hereunder shall be conclusive and
             binding.
         10. Application of Payments Received. All payments received by
             Administrative Agent hereunder shall be applied: First, to the
             payment of all fees, expenses and other amounts due Administrative
             Agent or the Lenders hereunder (excluding principal and interest);
             second, to accrued interest; and third, the balance to outstanding
             principal. As to sums applied to accrued interest under clause
             "second" above, such prepayment shall be applied first to LIBOR
             Rate Loans of the shortest maturity so as to minimize breakage
             costs. Notwithstanding anything to the contrary set forth in this
             Section 3.08 or in any of the Loan Documents, if an Event of
             Default exists, Administrative Agent may distribute payments to the
             Lenders for application in such manner as it, subject to Section
             2.02(h), may determine to be appropriate.
         11. Sharing of Payments, Etc.
         12. a. Sharing. If any Lender obtains from Borrower payment of any
                principal of or interest on any Loan owing to it or payment of
                any other amount under this Agreement or any other Loan Document
                through the exercise of any right of set--off, banker's lien or
                counterclaim or similar right or otherwise (other than from
                Administrative Agent as provided herein), and, as a result of
                such payment, such Lender shall have received a greater
                percentage of the principal of or interest on the Loans or such
                other amounts then due hereunder or thereunder by Borrower to
                such Lender than the percentage received by any other Lender, it
                shall promptly purchase from such other Lenders participations
                in (or, if and to the extent specified by such Lender, direct
                interests in) the Loans or such other amounts, respectively,
                owing to such other Lenders (or in interest due thereon, as the
                case may be) in such amounts, and make such other adjustments
                from time to time as shall be equitable, to the end that all the
                Lenders shall share the benefit of such excess payment (net of
                any expenses that may be incurred by such Lender in obtaining or
                preserving such excess payment) pro rata in accordance with the
                unpaid principal of and/or interest on the Loans or such other
                amounts, respectively, owing to each of the Lenders. To such
                end, all the Lenders shall make appropriate adjustments among
                themselves (by the resale of participations sold or otherwise)
                if such payment is rescinded or must otherwise be restored. Each
                Lender agrees that it shall turn over to Administrative Agent
                (for distribution by Administrative Agent to the other Lenders
                in accordance with the terms of this Agreement) any payment
                (whether voluntary or involuntary, through the exercise of any
                right of setoff or otherwise) on account of the Loans held by it
                in excess of its ratable portion of payments on account of the
                Loans obtained by all the Lenders.
             b. Consent by Borrower. Borrower agrees that any Lender so
                purchasing such a participation (or direct interest) may
                exercise (subject, as among the Lenders, to Section 14.10) all
                rights of set--off, banker's lien, counterclaim or similar
                rights with respect to such participation as fully as if such
                Lender were a direct holder of Loans or other amounts (as the
                case may be) owing to such Lender in the amount of such
                participation.
             c. Rights of Lenders; Bankruptcy. Nothing contained herein shall
                require any Lender to exercise any such right or shall affect
                the right of any Lender to exercise, and retain the benefits of
                exercising, any such right with respect to any other
                indebtedness or obligation of Borrower. If, under any applicable
                bankruptcy, insolvency or other similar law, any Lender receives
                a secured claim in lieu of a set--off to which Section 14.10
                applies, then such Lender shall, to the extent practicable,
                exercise its rights in respect of such secured claim in a manner
                consistent with the rights of the Lenders entitled under
                Section 14.10 to share in the benefits of any recovery on such
                secured claim.
 VII.    
         
         EXTENSION OF THE MATURITY DATE
 VIII.   1. Extension of Scheduled Maturity Date. Borrower may, at its option,
            extend the Scheduled Maturity Date for a period (the "Extension
            Period") of six months (and the end of such period, the "Extended
            Maturity Date"), subject to the satisfaction of the following
            conditions (the "Extension Option"):
         2. a. Borrower shall notify (the "Extension Notice") Administrative
               Agent of Borrower's exercise of such option at least ninety (90)
               days, but not more than one hundred eighty (180) days prior to
               the Scheduled Maturity Date;
            b. As of the date of the Extension Notice and as of the Scheduled
               Maturity Date, (i) no Event of Default then exists, (ii) no
               Default then exists or would result from the extension of the
               maturity of the Loans for the Extension Period; (iii) the Loans
               are In Balance; (iv) Completion of the construction of the
               Improvements shall have occurred; (v) no liens shall exist
               against the Project; (vi) the Minimum Loan Coverage Ratio
               requirement shall be met; and (vii) Borrower shall have closed on
               the sale of at least 45 Units from the Residential Component of
               the Project pursuant to the terms of Qualified Purchase
               Contracts.
            c. Borrower and each Guarantor shall have executed and delivered to
               Administrative Agent such Modifications to and reaffirmations of
               the Loan Documents as Administrative Agent may reasonably require
               in connection with the foregoing.
            d. Whether or not the extension becomes effective, Borrower shall
               pay all reasonable and actual out--of--pocket costs and expenses
               incurred by Administrative Agent in connection with the proposed
               extension (pre-- and post--closing), including appraisal fees and
               legal fees; all such costs and expenses shall be due and payable
               upon demand, and any failure to pay such amounts shall constitute
               a Default under this Agreement and the Loan Documents;
            e. Not later than the initial Scheduled Maturity Date, (i) the
               extension shall have been documented to the Lenders' reasonable
               satisfaction unless the failure to so document the extension is
               not the fault of Borrower and consented to by Borrower,
               Administrative Agent and all the Lenders, and (ii) Administrative
               Agent shall have been provided with an updated title report and
               judgment and lien searches, and appropriate title insurance
               endorsements shall have been issued as required by Administrative
               Agent;
            f. On the Scheduled Maturity Date, Borrower shall pay to
               Administrative Agent (for payment to the Lenders in accordance
               with their respective Proportionate Shares) an extension fee in
               the amount of one eighth of one per cent percent (.125%) of the
               total Commitments of all Lenders (whether disbursed or
               undisbursed), which Commitments may have been reduced by
               prepayments by Borrower of principal on the Loans as permitted by
               the terms of this Agreement and may be reduced as part of the
               exercise of the Extension Option as set forth in Section 2.03(b)
               (the "Extension Fee").
         
         Any such extension shall be otherwise subject to all of the other terms
         and provisions of this Agreement and the other Loan Documents.

 IX.     
         
         INCREASED COSTS, LIBOR AVAILABILITY, ILLEGALITY, ETC.
 X.      1.  Costs of Making or Maintaining LIBOR Rate Loans. Borrower shall pay
             to Administrative Agent (for the benefit of the applicable Lender)
             from time to time such amounts as any Lender may determine to be
             necessary to compensate such Lender for any costs that such Lender
             determines are attributable to its making or maintaining of any
             LIBOR Rate Loans or its obligation to make any LIBOR Rate Loans
             hereunder (in each case, as opposed to Base Rate Loans), or,
             subject to the following provisions of this Article V, any
             reduction in any amount receivable by such Lender hereunder in
             respect of any of such LIBOR Rate Loans or such obligation (such
             increases in costs and reductions in amounts receivable being
             herein called "Additional Costs"), provided such Additional Costs
             result from any Regulatory Change that:
         2.  a. shall subject any Lender (or its Applicable Lending Office for
                any of such LIBOR Rate Loans) to any tax, duty or other charge
                in respect of such LIBOR Rate Loans or its Note or changes the
                basis of taxation of any amounts payable to such Lender under
                this Agreement or its Note in respect of any of such LIBOR Rate
                Loans (other than Excluded Taxes); or
             b. imposes or Modifies any reserve, special deposit or similar
                requirements (other than the Reserve Requirement utilized in the
                determination of the Adjusted LIBOR for such LIBOR Rate Loan)
                relating to any extensions of credit or other assets of, or any
                deposits with or other liabilities of, such Lender (including
                any of such LIBOR Rate Loans or any deposits referred to in the
                definition of "LIBOR" in Section 1.01), or any commitment of
                such Lender (including the Commitment of such Lender hereunder);
                or
             c. imposes any other condition affecting this Agreement or its Note
                (or any of such extensions of credit or liabilities) or its
                Commitment.
             
             If any Lender requests compensation from Borrower under this
             Section 5.01, Borrower may, by notice to such Lender (with a copy
             to Administrative Agent), suspend the obligation of such Lender
             thereafter to make or Continue LIBOR Rate Loans, or Convert Base
             Rate Loans into LIBOR Rate Loans, until the Regulatory Change
             giving rise to such request ceases to be in effect or until
             Borrower notifies such Lender that Borrower is lifting such
             suspension (in which case the provisions of Section 5.04 shall be
             applicable); provided that such suspension shall not affect the
             right of such Lender to receive the compensation so requested for
             so long as any LIBOR Rate Loan remains in effect.
         
         3.  Limitation on LIBOR Rate Loans; LIBOR Not Available. Anything
             herein to the contrary notwithstanding, if, on or prior to the
             determination of any LIBOR for any Interest Period for any LIBOR
             Rate Loan:
         4.  a. Administrative Agent determines, which determination shall be
                conclusive absent manifest error, that quotations of interest
                rates for the relevant deposits referred to in the definition of
                "LIBOR" are not being provided in the relevant amounts or for
                the relevant maturities for purposes of determining rates of
                interest for LIBOR Rate Loans as provided herein; or
             b. the Required Lenders determine, which determination shall be
                conclusive absent manifest error, and notify Administrative
                Agent that the relevant rates of interest referred to in the
                definition of "LIBOR" upon the basis of which the rate of
                interest for LIBOR Rate Loans for such Interest Period is to be
                determined are not likely adequate to cover the cost to such
                Lenders of making or maintaining LIBOR Rate Loans for such
                Interest Period;
             
             then Administrative Agent shall give Borrower and each Lender
             prompt notice thereof and, so long as such condition remains in
             effect, the Lenders shall be under no obligation to make additional
             LIBOR Rate Loans, or to Continue LIBOR Rate Loans or to Convert
             Base Rate Loans into LIBOR Rate Loans, and Borrower shall, on the
             last day(s) of the then current Interest Period(s) for the
             outstanding LIBOR Rate Loans, either prepay such LIBOR Rate Loans
             or, in accordance with Section 2.07, Convert such LIBOR Rate Loans
             into Base Rate Loans or other LIBOR Rate Loans in amounts and
             maturities which are still being provided. Notwithstanding the
             foregoing, (i) if the applicable conditions under Sections 5.02(a)
             or 5.02(b) above affect only a portion of LIBOR Rate Loans, the
             balance of LIBOR Rate Loans may continue as LIBOR Rate Loans and
             (ii) if the applicable conditions under Sections 5.02(a) and
             5.02(b) only affect certain Interest Periods, Borrower, subject to
             the terms and conditions of this Agreement, may elect to have LIBOR
             Rate Loans with such other Interest Periods.
         
         5.  Illegality. Notwithstanding any other provision of this Agreement,
             if it becomes unlawful for any Lender or its Applicable Lending
             Office to honor its obligation to make or maintain LIBOR Rate Loans
             hereunder, then such Lender shall promptly notify Administrative
             Agent thereof (who shall notify Borrower), and such Lender's
             obligation to make or Continue, or to Convert Loans of any other
             Type into LIBOR Rate Loans, shall be suspended until such time as
             such Lender may again make and maintain LIBOR Rate Loans (in which
             case the provisions of Section 5.04 shall be applicable).
         6.  Treatment of Affected Loans. If the obligation of any Lender to
             make LIBOR Rate Loans or to Continue or to Convert Base Rate Loans
             into LIBOR Rate Loans shall be suspended pursuant to Sections 5.01
             or 5.03, then such Lender's LIBOR Rate Loans shall be automatically
             Converted into Base Rate Loans on the last day(s) of the then
             current Interest Period(s) for LIBOR Rate Loans (or, in the case of
             a Conversion resulting from a circumstance described in
             Section 5.03, on such earlier date as such Lender may specify to
             Borrower with a copy to Administrative Agent) and, unless and until
             either (i) such Lender gives notice as provided below that the
             circumstances specified in Sections 5.01 or 5.03 that gave rise to
             such conversion no longer exist or (ii) Borrower, in the case of
             Section 5.01, ends any suspension by Borrower:
         7.  a. to the extent that such Lender's LIBOR Rate Loans have been so
                Converted, all payments and prepayments of principal that would
                otherwise be applied to such Lender's LIBOR Rate Loans shall be
                applied instead to its Base Rate Loans; and
             b. all Loans that would otherwise be made or Continued by such
                Lender as LIBOR Rate Loans shall be made or Continued instead as
                Base Rate Loans, and all Base Rate Loans of such Lender that
                would otherwise be Converted into LIBOR Rate Loans shall remain
                as Base Rate Loans.
             
             If such Lender gives notice to Borrower with a copy to
             Administrative Agent that the circumstances specified in
             Sections 5.01 or 5.03 that gave rise to the Conversion of such
             Lender's LIBOR Rate Loans pursuant to this Section 5.04 no longer
             exist (which notice such Lender agrees to give promptly upon such
             circumstances ceasing to exist) or Borrower terminates its
             applicable suspension at a time when LIBOR Rate Loans made by other
             Lenders are outstanding, such Lender's Base Rate Loans shall be
             automatically Converted, on the first day(s) of the next succeeding
             Interest Period(s) for such outstanding LIBOR Rate Loans, to the
             extent necessary so that, after giving effect thereto, all Base
             Rate and LIBOR Rate Loans are allocated among the Lenders ratably
             (as to principal amounts, Types and Interest Periods) in accordance
             with their respective Commitments.
         
         8.  Compensation. Borrower shall pay to Administrative Agent for
             account of each Lender, upon the request of such Lender through
             Administrative Agent, such amount or amounts as shall be sufficient
             to compensate it for any loss, cost or expense (including, without
             limitation, any loss or expense sustained or incurred in obtaining,
             liquidating or employing deposits or other funds acquired to
             effect, fund or maintain any LIBOR Rate Loan) (collectively,
             "Breakage Costs") that such Lender determines is attributable to:
         9.  a. any failure by Borrower for any reason (including the failure of
                any of the conditions precedent specified in Article VI or
                Article VII to be satisfied) to (i) borrow a LIBOR Rate Loan
                from such Lender (other than the default of such Lender) on the
                date for such borrowing specified in the relevant Request for
                Loan Advance, or (ii) Continue or Convert a Loan on a date
                specified therefor in a notice thereof;
             b. except as provided in Section 3.05(a), any payment, mandatory or
                optional prepayment or Conversion of a LIBOR Rate Loan made by
                such Lender for any reason (including the acceleration of the
                Loans pursuant to Article XII) on a date other than the last day
                of the applicable Interest Period;
             c. any failure by Borrower for any reason to prepay a LIBOR Rate
                Loan pursuant to a notice of prepayment given in accordance with
                Section 3.04; or
             d. the occurrence of any Event of Default, including, but not
                limited to, any loss or expense sustained or incurred or to be
                sustained or incurred in liquidating or employing deposits from
                third parties acquired to effect or maintain a LIBOR Rate Loan.
             
             Without limiting the effect of the preceding sentence, such
             compensation shall include, without limitation, an amount equal to
             the excess, if any, of (a) the amount of interest that otherwise
             would have accrued on the principal amount so paid, prepaid,
             Converted or not borrowed for the period from the date of such
             payment, prepayment, Conversion or failure to borrow to the last
             day of the then current Interest Period for such Loan (or, in the
             case of a failure to borrow, the Interest Period for such Loan that
             would have commenced on the date specified for such borrowing) at
             the applicable Adjusted LIBOR for such Loan provided for herein
             over (b) the amount of interest that such Lender would earn on such
             principal amount for such period if such Lender would have bid in
             the London interbank market for Dollar deposits of leading banks in
             amounts comparable to such principal amount and with maturities
             comparable to such period (as reasonably determined by such
             Lender), or if such Lender shall not, or shall cease to, make such
             bids, the equivalent rate, as reasonably determined by such Lender,
             derived from Telerate Page 3750 or other publicly available source
             as described in the definition of "LIBOR"). A certificate of any
             Lender setting forth any amount or amounts that such Lender is
             entitled to receive pursuant to this Section 5.05 shall be
             delivered to Borrower and shall be conclusive absent manifest
             error. Borrower shall pay such Lender the amount shown as due on
             any such certificate within ten (10) days after receipt thereof.
             Any payment due to any of the Lenders pursuant to this Section 5.05
             shall be deemed additional interest under such Lender's Note.
         
         10. Additional Waivers. Borrower acknowledges that, during any period
             in which Borrower has elected the LIBOR--Based Rate as the
             Applicable Interest Rate, payment or prepayment of any portion of
             the Loan on a date other than the last day of an applicable LIBOR
             Period shall result in Lender's incurring additional costs,
             expenses and/or liabilities and that it is extremely difficult and
             impractical to ascertain the extent of such costs, expenses and/or
             liabilities, and, to the extent specified herein, any such payment
             or prepayment therefore must include the Breakage Costs and other
             sums set forth above. Borrower hereby expressly (a) waives any
             rights it may have under Applicable Law to prepay any portion of
             the Loan without penalty or charge, upon acceleration of the
             maturity of this Note, and (b) agrees that if a prepayment of any
             portion of the Loans is made, following any acceleration of the
             maturity of the Notes by the holders thereof on account of any
             transfer or disposition as prohibited or restricted by the Loan
             Agreement or by the Security Instrument, then Borrower shall be
             obligated to pay, concurrently therewith, as a prepayment premium,
             the applicable Breakage Costs and other sums specified above.
         11. Taxes.
         12. a. Payments Free of Taxes. Any and all payments by or on account of
                any obligation of Borrower hereunder or under any other Loan
                Document shall be made free and clear of and without deduction
                for any Indemnified Taxes or Other Taxes; provided that if
                Borrower shall be required to deduct any Indemnified Taxes or
                Other Taxes from such payments, then (i) the sum payable shall
                be increased as necessary so that after making all required
                deductions (including deductions applicable to additional sums
                payable under this Section 5.07) Administrative Agent or the
                Lender (as the case may be) receives an amount equal to the sum
                it would have received had no such deductions been made, (ii)
                Borrower shall make such deductions and (iii) Borrower shall pay
                the full amount deducted to the relevant Governmental Authority
                in accordance with applicable law.
             b. Payment of Other Taxes by Borrower. In addition, Borrower shall
                pay any Other Taxes to the relevant Governmental Authority in
                accordance with applicable law.
             c. Indemnification by Borrower. Borrower shall indemnify
                Administrative Agent and each Lender, within ten (10) days after
                written demand therefor, for the full amount of any Indemnified
                Taxes or Other Taxes paid by Administrative Agent or such
                Lender, as the case may be, on or with respect to any payment by
                or on account of any obligation of Borrower hereunder (including
                Indemnified Taxes or Other Taxes imposed or asserted on or
                attributable to amounts payable under this Section 5.07) and any
                penalties, interest and reasonable expenses arising therefrom or
                with respect thereto, whether or not such Indemnified Taxes or
                Other Taxes were correctly or legally imposed or asserted by the
                relevant Governmental Authority. A certificate as to the amount
                of such payment or liability delivered to Borrower by a Lender
                or by Administrative Agent on its own behalf or on behalf of a
                Lender or the Issuing Lender, shall be conclusive absent
                manifest error.
             d. Evidence of Payments. As soon as practicable after any payment
                of Indemnified Taxes or Other Taxes by Borrower to a
                Governmental Authority, Borrower shall deliver to Administrative
                Agent the original or a certified copy of a receipt issued by
                such Governmental Authority evidencing such payment, a copy of
                the return reporting such payment or other evidence of such
                payment reasonably satisfactory to Administrative Agent.
             e. Refunds. If Administrative Agent or a Lender determines that it
                has received a refund of any Taxes or Other Taxes as to which it
                has been indemnified by Borrower or with respect to which
                Borrower has paid additional amounts pursuant to this Section
                5.07, it shall pay over such refund to Borrower (but only to the
                extent of indemnity payments made, or additional amounts paid,
                by Borrower under this Section 5.07 with respect to the Taxes or
                Other Taxes giving rise to such refund), net of all
                out--of--pocket expenses of Administrative Agent or such Lender
                and without interest (other than any interest paid by the
                relevant Governmental Authority with respect to such refund).
 XI.     
         
         CONDITIONS PRECEDENT
 XII.    1. Conditions Precedent to Closing and the Effectiveness of
            Commitments. The Closing shall not be deemed to have occurred and,
            regardless as to whether Administrative Agent or any Lender has
            executed this Agreement, neither Administrative Agent nor any Lender
            shall have any obligation hereunder or under any of the other Loan
            Documents, unless and until the conditions and requirements set
            forth in this Section 6.01 have been completed and fulfilled to the
            satisfaction of Administrative Agent, in Administrative Agent's sole
            and absolute discretion, and at Borrower's sole cost and expense:
         2. a. Loan Documents. Borrower and all other Borrower Parties shall
               have executed and delivered (or cause to be executed and
               delivered) to Administrative Agent the Loan Documents and such
               other documents as Administrative Agent may require, in form and
               substance acceptable to Administrative Agent. Administrative
               Agent may designate which of the Loan Documents are to be placed
               of record, the order of recording thereof, and the offices in
               which the same are to be recorded.
            b. Recordation of Security Interest and Perfection of all Security
               Interests. The Security Instrument shall have been recorded in
               the Official Records in full compliance with the letter of
               closing instructions from Administrative Agent to the Title
               Company, Administrative Agent shall, subject to the Permitted
               Liens, have a valid, perfected, first--priority lien on all
               Collateral covered by the Security Documents, and Borrower shall
               have paid all documentary, intangible, recording and/or
               registration taxes and/or fees due upon the Note, the Security
               Instrument, any Financing Statement and/or the other Loan
               Documents.
            c. No Defaults. No Default or Event of Default shall then exist.
            d. Representations and Warranties. All of the representations and
               warranties of Borrower and other Borrower Parties are true and
               correct in all material respects.
            e. Fees and Expenses. Borrower shall have paid any and all fees and
               charges due to Administrative Agent or the Lenders.
            f. Discretionary Approvals. All Discretionary Approvals necessary as
               of such date shall have been granted and/or issued, as
               applicable, by the applicable Governmental Authority, the same
               shall be in full force and effect without any pending legal or
               regulatory challenge thereto, and to the extent requested by
               Administrative Agent, Administrative Agent shall have received
               copies of the foregoing certified by an Authorized Officer of
               Borrower to be true and correct.
            g. Project Budget. The Project Budget shall have been approved by
               Administrative Agent, and shall include all Hard Costs and Soft
               Costs, including line--item cost breakdown, and shall be
               sufficient for Completion of the Improvements based on Borrower's
               final Plans and Specifications.
            h. Third--Party Reports. Administrative Agent shall have received
               and approved (i) the Cost and Plan Review; (ii) the Environmental
               Reports; and (iii) the Appraisal.
            i. Pre--Sale Requirement. Qualified Purchase Contracts providing not
               less than the Minimum Loan Coverage Ratio.
            j. Other Conditions. Evidence that the other conditions set forth in
               Article VII have been satisfied.
            k. Other Documents and Deliveries. Administrative Agent shall have
               received and approved all documents and other items described on
               Schedule 6.01.
            l. In the event Administrative Agent, subject to Section
               13.09(b)(ii), authorizes the recording of the Security Instrument
               or the making of any Loan at a time when all conditions described
               in this Section 6.01 have not been satisfied (including, without
               limitation, that all documents and other items described on
               Schedule 6.01 have not been approved by and/or delivered to
               Administrative Agent), such condition must be satisfied before
               any additional Loan shall be made.
         3. Conditions Precedent to the making of any Loans. Neither
            Administrative Agent nor any of the Lenders shall be required to
            make any Loans hereunder until the conditions and requirements set
            forth in this Section 6.02 have been completed and fulfilled to the
            satisfaction of Administrative Agent, in Administrative Agent's sole
            discretion, at Borrower's sole cost and expense. It is agreed,
            however, that Administrative Agent (on behalf of the Lenders) may,
            subject to Section 13.09(b)(ii), in its discretion, make advances
            prior to completion and fulfillment of any or all of the conditions
            and requirements set forth below, without waiving its right to
            require such completion and fulfillment before any additional
            advances are made. If all such conditions set forth below are not
            satisfied as of the date of each proposed Loan set forth in each
            Request for Loan Advance, neither Administrative Agent nor any of
            the Lenders shall have any further obligation to make any advances
            of Loan proceeds hereunder.
         4. a. Closing Conditions. All conditions set forth in Section 6.01
               above shall be satisfied.
            b. No Default. No Default or Event of Default shall have occurred
               and be continuing.
            c. Representations and Warranties. The representations and
               warranties, both immediately prior to the making of such Loan and
               also after giving effect thereto, made by (i) Borrower in Article
               VIII and in each of the other Loan Documents to which it is a
               party and (ii) each Guarantor in the Loan Documents to which it
               is a party, shall be true and complete in all material respects
               on and as of the date of the making of such Loan with the same
               force and effect as if made on and as of such date (or, if any
               such representation or warranty is expressly stated to have been
               made as of a specific date, as of such specific date).
            d. Plans and Specifications. The Construction Work (or such part
               thereof as may have been constructed at the time of any
               borrowing) shall have been substantially completed in accordance
               with the Plans and Specifications (as the same may have been
               Modified in accordance with this Agreement) and Government
               Approvals; and there shall exist no material defects in the
               Improvements.
            e. Construction Consultant. Administrative Agent shall have received
               advice from the Construction Consultant to the effect that the
               Construction Consultant has reviewed and approved the
               disbursement requested in the Request for Loan Advance for Hard
               Costs.
            f. Request for Loan Advance. A Request for Loan Advance as provided
               in Section 2.02(a) duly executed by an Authorized Officer of
               Borrower, together with the required attachments thereto;
            g. Casualty and Condemnation. The Project shall not have been
               subject to (i) a material injury from fire or other casualty or
               (ii) a Condemnation, which, in either case, would, following the
               allocation of Insurance Proceeds or Condemnation Awards to the
               Project Budget, cause a failure of the Loans to be In Balance.
            h. Fees and Expenses. Borrower shall have paid (i) all installments
               of the fees and expenses that are then due and payable to
               Administrative Agent or the Lenders, and (ii) any unreimbursed
               costs and expenses due to Administrative Agent, and/or any of the
               Lenders pursuant to Section 14.03.
            i. Prior Loans. To the extent not previously delivered to
               Administrative Agent, Borrower shall provide evidence of the
               payment of all costs, expenses and other charges for which
               advances of Loans shall have been previously provided.
            j. Non--Discretionary Approvals. All Non--Discretionary Approvals
               required as of such date shall have been granted and/or issued,
               as applicable, shall be in full force and effect without any
               pending legal or regulatory challenge thereto, and Administrative
               Agent shall have received evidence of the foregoing.
            k. Access. Borrower shall have provided the Construction Consultant,
               Administrative Agent and the Lenders, or their representatives,
               prompt and reasonable access to the Project, and copies of all
               such documents, bills, construction records, lien waivers, Change
               Orders, drawings, plans and specifications as the Construction
               Consultant shall reasonably require, to enable the Construction
               Consultant to review each Request for Loan Advance.
            l. Other Conditions. All of the requirements of Article VII shall
               have been complied with.
            m. Other Documents and Deliveries. Administrative Agent shall have
               received and approved of all documents and other items described
               on Schedule 6.02.
         5. Conditions Precedent to the Final Loans. The obligation of the
            Lenders to make the final Loans to Borrower for Base Building Work
            is subject to the further condition precedent that all of the
            following requirements (collectively, the "Base Building Substantial
            Completion Conditions") shall have been completed to the
            satisfaction of Administrative Agent:
         6. a. Loan Conditions. All conditions set forth in Section 6.02 above
               shall be satisfied.
            b. Construction Consultant. Administrative Agent shall have received
               written advice from the Construction Consultant that the
               Completion of the Base Building Work has been satisfactorily
               accomplished in accordance with the Plans and Specifications,
               subject to completion of Punch List Items (which if incomplete on
               the date of the final disbursement of a Loan for Base Building
               Work, Administrative Agent may, in its sole discretion, hold back
               an amount equal to (i) 150% of the estimated cost of completing
               such Punch List Items from the final disbursement minus (ii) any
               Retainage that Administrative Agent is still holding with respect
               to the applicable Punch List Items, such amount to be advanced to
               Borrower on completion of such Punch List Items and the
               satisfaction of the requirements of Section 7.06(b) with respect
               to Retainage, which Borrower shall diligently complete).
            c. Other Documents and Deliveries. Administrative Agent and the
               Construction Consultant shall have received and approved of all
               documents and other items described on Schedule 6.03.
 XIII.   
         
         DISBURSEMENT OF THE LOANS; LOAN BALANCING
 XIV.    1.  General Conditions.
         2.  a. Subject to (i) Borrower's satisfaction of the conditions
                precedent set forth in Article VI and (ii) Borrower's compliance
                with the applicable provisions of this Article VII,
                Administrative Agent shall disburse the proceeds of each Loan
                within eight (8) Business Days after Administrative Agent's
                receipt all of the documents and items to be delivered or
                received pursuant to Article VI and Article VII. Notwithstanding
                the foregoing, at no time shall Administrative Agent or the
                Lenders be obligated to: (1) advance to Borrower more than the
                amount that Borrower has funded from its own monies or is then
                required to fund to the party seeking payment or, in the case of
                reimbursement, to the party seeking reimbursement (subject to
                Retainage, if applicable), (2) make an advance if the Loans are
                not In Balance in accordance with Section 7.02, (3) subject to
                possible reallocation in accordance with Section 7.03, advance
                proceeds of a Loan in an amount in excess of the Project Budget
                Line--Items set forth in the Project Budget, as the same may be
                adjusted in accordance with the terms of this Agreement,
                (4) except as provided in Section 7.06 hereof, advance any
                portion of the Retainage, (5) except as provided in Section 9.20
                hereof, make any Loans with respect to materials not yet
                incorporated into the Improvements, (6) make an advance in
                connection with any Change Order for which Administrative
                Agent's approval is required under Section 10.13 which has not
                been approved by Administrative Agent in accordance with Section
                10.13, (7) make any Loans for payments to any subcontractor
                until (A) in the case of a Major Subcontractor, such Major
                Subcontractor has been approved by Administrative Agent and (B)
                in the case of a Major Subcontractor, duly executed and
                delivered to Administrative Agent the applicable consent and
                attornment agreement in substantially the form attached to the
                Assignment of Construction Agreements, or (8) make any Loans
                with respect to any sums due a Design Professional until such
                Design Professional if the total amount of the projected costs
                payable to such Design Professional are in excess of Two Hundred
                Fifty Thousand and No/100 Dollars ($250,000.00) has (A) entered
                into a duly executed and delivered contract with Borrower, a
                copy (certified by an Authorized Officer of Borrower) of which
                contract has been delivered to Administrative Agent, and (B)
                duly executed and delivered to Administrative Agent the
                applicable consent and attornment agreement in substantially the
                form attached to the Assignment of Architecture Agreement, or
                (C) make any Loans with respect to the General Contractor Fee
                except for General Contractor Fees advanced based upon
                percentage of completion with payment to be complete upon the
                issuance of all certificates of occupancy, release of all liens
                by contractors, materialmen and suppliers, and the Loans being
                In Balance.
             b. Notwithstanding anything to the contrary contained in this
                Agreement, the Lenders shall have no obligation to advance any
                Loan unless Administrative Agent is, at all times, satisfied
                that the Improvements can be constructed Lien free,
                substantially in accordance with the Plans and Specifications
                for the sums set forth in the Project Budget as adjusted
                pursuant to this Agreement and subject to Article XI (or, if
                more, Borrower has furnished the difference in cash or cash
                equivalents, subject to the provisions of Sections 7.02, 7.03
                and 7.04), by the Completion Date subject to Unavoidable Delay.
                Administrative Agent will endeavor to give notice to Borrower of
                its intention not to disburse any Loan proceeds based on the
                foregoing, but neither the Lenders nor Administrative Agent
                shall have any liability hereunder should Administrative Agent
                fail to do so, and no failure by Administrative Agent to give
                such notice shall affect Administrative Agent's or any Lender's
                rights under this Section 7.01(b).
             c. Disbursements shall be made no more frequently than once in each
                calendar month.
             d. Upon the Closing Date, Borrower shall submit a Request for Loan
                Advance relating to all expenses incurred as of such date by
                Borrower in connection with Project Costs and Borrower shall be
                entitled to draw from the Earnest Money Deposits in payment of
                such amounts and, to the extent such Earnest Money Deposits are
                not sufficient for the payment of such amounts, Borrower shall
                be entitled, subject to the provisions of this Agreement, to a
                Loan advance in reimbursement of such excess costs.
         3.  Loan Balancing.
         4.  a. Definition of "In Balance" Loans. Borrower represents that the
                Project Budget sets forth all anticipated costs to be incurred
                by Borrower in connection with the ownership, development,
                construction, financing, and marketing of the Project from time
                to time through the Scheduled Maturity Date. Borrower
                acknowledges and agrees that the Loans shall be deemed not "In
                Balance" if, at any time, (i) the Loan to Value Ratio is greater
                than 75%; (ii) the Loan coverage is less than the Minimum Loan
                Coverage Ratio; (iii) the projected cost of any category of
                costs included in any individual Project Budget Line--Item
                (including, without limitation, the Interest Reserve and the
                Contingency Fund line items) exceeds the amount set forth in the
                Project Budget for such individual Project Budget Line--Item by
                more than fifteen percent (15%) (as the same may be adjusted in
                accordance with Section 7.04 and any other terms of this
                Agreement), or (iv) the projected cost to achieve Completion of
                the Project exceeds the Project Budget as determined by
                Administrative Agent and the Construction Consultant in their
                reasonable discretion. So long as the foregoing events do not
                exist, the Loans shall be deemed "In Balance."
             b. Deficiency Deposits. If at any time the Loans are deemed not "In
                Balance," with respect to Section 7.02(a)(iii) and (iv) above
                then Borrower shall, provided sufficient funds do not remain in
                the Contingency Fund to cover such deficiency, within ten (10)
                Business Days after written notice from Administrative Agent
                deposit with Administrative Agent an amount sufficient to cover
                such deficiency (a "Deficiency Deposit"), which Deficiency
                Deposit shall be deposited into a Controlled Account.
                Administrative Agent and the Lenders shall not be required to
                make any disbursement of any Loans before receiving payment of
                any such Deficiency Deposit and the prior application of any
                such Deficiency Deposit to the payment of any budgeted costs to
                bring the Loans In Balance. If an Event of Default shall occur
                and be continuing, Administrative Agent may (subject to the
                provisions of Section 13.03), at its option, (i) exercise any or
                all of its rights under the Loan Documents, (ii) apply any
                unexpended Deficiency Deposit to the costs of Completion of the
                Improvements, and/or (iii) apply any unexpended Deficiency
                Deposit to the immediate reduction of any amounts due under the
                Notes and the other Loan Documents. Notwithstanding anything in
                this Section 7.02(b) or elsewhere in this Agreement to the
                contrary, nothing in this Section 7.02(b) or elsewhere in this
                Agreement or the Loan Documents (other than the Development
                Agreement Guaranty) shall obligate the holders of any Equity
                Interests for the payment of any amounts due from Borrower to
                Lender hereunder.
             c. Additional Appraisals. At any time and from time to time
                Administrative Agent may obtain a new Appraisal of the Project,
                provided, however, unless an Event of Default has occurred and
                is continuing, Borrower shall not be obligated to pay or
                reimburse Administrative Agent for an Appraisal more that once
                during a twelve--month period.
         5.  Project Budget Line--Items; Loans to be Used for Specific
             Line--Items.
         6.  a. The Project Budget includes as line items (collectively,
                "Project Budget Line--Items") the cost of all labor, materials,
                equipment, fixtures and furnishings needed for the Completion of
                all Construction Work, and all other costs, fees and expenses
                relating in any way whatsoever thereto. Borrower agrees that all
                Loans shall be used only for the Project Budget Line--Items for
                which such Loans are made as reallocated from time to time in
                accordance with the terms of this Agreement. Administrative
                Agent shall not be obligated to advance any amount for any
                category of costs set forth as a Project Budget Line--Item which
                is greater than 115% of the amount set forth for such category
                in the applicable Project Budget Line--Item as adjusted pursuant
                to this Agreement.
             b. Reallocation of Contingency Fund and Line--Items Based on Costs
                Savings. Borrower may apply the Available Contingency Amount
                and/or savings from one Project Budget Line--Item to cost
                overruns in another Project Budget Line--Item, to any other
                unbudgeted Project Cost or to bring the Loans in Balance
                provided: (i) no Event of Default then exists, and (ii) as to
                reallocations from a Project Budget Line Item (1) all costs to
                be paid out of the Project Budget Line--Item from which funds
                are being reallocated have been paid or sufficient sums remain
                in said line item to pay such costs when the same become due,
                (2) said savings are actual savings and are documented to the
                reasonable satisfaction of Administrative Agent and the
                Construction Consultant in their reasonable discretion, (3) such
                reallocation will not violate the provisions of the Lien Law or
                affect the priority of the Security Instrument on the Project,
                and (4) no Interest Reserve funds are reallocated.
                Notwithstanding anything to the contrary contained herein, in
                the event Administrative Agent's approval of an adjustment to a
                Project Budget Line Item is required, Administrative Agent, in
                its reasonable discretion, may condition any such approval on
                obtaining, at Borrower's sole cost and expense, an endorsement
                to the Title Policy insuring against any statutory lien for
                services, labor or materials furnished or contracted for which
                at such time has gained (or may thereafter gain) priority over
                the lien of the Security Instrument as a result of such
                reallocation.
         7.  Project Budget Contingencies.
         8.  a. Contingency Fund Line--Item. The Project Budget shall initially
                contain a line item equal to six percent (6.0%) of Hard Costs
                (the "Contingency Fund") designated for contingency which
                represent amounts necessary to provide reasonable assurances to
                Administrative Agent and the Lenders that additional funds are
                available to be used if additional costs, expenses and/or delays
                are incurred or additional interest accrues on the Loans, or
                unanticipated events or problems occur. The Contingency Fund
                shall be subject to reduction upon reallocation, disbursement,
                or otherwise as provided herein. Administrative Agent may, in
                its sole discretion, reallocate the required amount of the
                Contingency Fund to other Project Budget Line--Items from time
                to time.
             b. Use of Contingency Fund. In addition to Borrower's right to
                reallocate the Available Contingency Amount as set forth in
                Section 7.03(b), upon request of Borrower, Administrative Agent
                may (but shall not be obligated to do so), from time to time in
                its sole discretion, disburse the Contingency Fund or portions
                thereof to Borrower (thereby reducing the amount of the same)
                for use under the Project Budget Line--Items for which they are
                reallocated. Borrower agrees that except as set forth in Section
                7.03(b), the decision with respect to utilizing any portion of
                the Contingency Fund in order to keep the Loans In Balance shall
                be made by Administrative Agent in its sole discretion and that
                Borrower may be required to make a Deficiency Deposit even if
                funds remain in the Contingency Fund. Notwithstanding anything
                to the contrary contained herein, Administrative Agent may
                condition any such reallocation under this Section 7.04(b), on
                obtaining, at Borrower's sole cost and expense, an endorsement
                to the Title Policy insuring against any statutory lien for
                services, labor or materials furnished or contracted for which
                at such time has gained (or may thereafter gain) priority over
                the lien of the Security Instrument as a result of the
                reallocation of the Contingency Fund.
         9.  Interest; Fees; and Expenses.
         10. a. Included in the Project Budget are projected amounts for (i)
                interest on the Loans (the "Interest Reserve"), (ii) the fees
                payable to Administrative Agent and the Lenders, (iii) the fees
                and expenses of the Construction Consultant, Administrative
                Agent's counsel and the Title Company, and (iv) the fees and
                expenses related to the recording of the Security Instrument.
             b. Borrower hereby authorizes and directs, and no further request
                shall be necessary from Borrower for, Administrative Agent to
                disburse the proceeds of any Loan as and when needed to pay (i)
                interest accrued on the Notes, (ii) the fees payable to
                Administrative Agent and the Lenders, (iii) the fees and
                expenses of the Construction Consultant, Administrative Agent's
                counsel and the Title Company, (iv) any expenses payable in
                accordance with Section 14.03 and (v) any Date Down
                Endorsements, notwithstanding that Borrower may not have
                requested a disbursement of such amounts. Administrative Agent
                shall give Borrower prompt written notice of any such
                disbursements.
             c. Subject to the provisions of Section 13.03, Administrative Agent
                in its sole discretion may (but shall not be obligated to do so)
                make such disbursements authorized under this Section 7.05
                notwithstanding that the Loans are not In Balance or that a
                Default or Event of Default exists under the terms of this
                Agreement or any other Loan Document. Such disbursements shall
                constitute a Loan and be added to the principal balance of the
                Notes, and the Lenders shall make the applicable Loans to fund
                any such disbursements. The authorization hereby granted is
                irrevocable, and no further direction or authorization from
                Borrower is necessary for Administrative Agent to make such
                disbursements.
         11. Retainage.
         12. a. Disbursement of the available proceeds of each Loan with respect
                only to Hard Costs shall be limited to ninety percent (90%) of
                the value of the Hard Costs set forth in the applicable Request
                for Loan Advance; provided, however, that in no event shall such
                percentage be less than the retainage percentage set forth in
                any contract or subcontract for such portion of the Improvements
                (the amounts retained by Administrative Agent pursuant to this
                Section 7.06(a) being, collectively, the "Retainage"). No
                Retainage will apply to (i) any Soft Costs or (ii) the General
                Contractor Fees and general conditions performed by the General
                Contractor pursuant to the General Contract.
             b. Administrative Agent shall advance proceeds of Loans pursuant to
                a Request for Loan Advance to pay portions of the Retainage with
                respect to each contract (including a Major Subcontract) prior
                to the Completion of all Base Building Work, within fifteen (15)
                days after Borrower's compliance with the following conditions
                to the satisfaction of Administrative Agent with respect to such
                contracts:
             c. i.   except with respect to the payment of interim retainage
                     prior to the completion of all of the work in accordance
                     with the terms of the applicable contract, all of the work
                     under such contract is finally completed in accordance with
                     the terms of such contract and the applicable Plans and
                     Specifications, and Administrative Agent receives a
                     certification to that effect from an Authorized Officer of
                     Borrower and Borrower's Architect and such work has been
                     approved by the Construction Consultant;
                ii.  the work performed by such contractor has been approved, to
                     the extent such approval is required, by the Governmental
                     Authorities having jurisdiction over the same and the
                     applicable permits with respect to such work, if any, have
                     been issued;
                iii. the contract provides for such early release of the
                     applicable Retainage;
                iv.  the applicable contractor (including the General
                     Contractor), subcontractor, materialman or other supplier
                     with respect to which the Retainage is being released
                     delivers to Administrative Agent a final and complete
                     unconditional release of Lien;
                v.   if and as required by Administrative Agent, Administrative
                     Agent shall have received copies of any warranties,
                     guaranties or "as built" drawings relating to the work
                     performed by each such contractor, subcontractor,
                     materialman or other supplier in connection with the Base
                     Building Work; and
                vi.  all other applicable requirements and conditions with
                     respect to such advance of Loan proceeds have been
                     satisfied or previously waived in writing by Administrative
                     Agent.
         13. Unsatisfactory Work. If the Construction Consultant or
             Administrative Agent shall determine that a portion of the
             Construction Work for which Loans are sought is Unsatisfactory
             Work, Administrative Agent shall be entitled to (a) withhold from
             such Loans such amounts the proceeds of which are intended to pay
             for the Unsatisfactory Work and (b) to the extent the Construction
             Consultant reasonably determines that the failure to remedy such
             Unsatisfactory Work prior to proceeding with Construction Work
             would have a material adverse impact on the value of the Project or
             the ability to complete other work pursuant to the Plans and
             Specifications, require the affected portion of the Construction
             Work to be stopped until such time as Administrative Agent and the
             Construction Consultant are satisfied that the Unsatisfactory Work
             is corrected, and no such action by Administrative Agent shall be
             deemed to affect Borrower's Completion obligation with respect to
             the Improvements on or before the Completion Date or right to
             proceed with and receive Loans in connection with Construction Work
             that is not affected by the Unsatisfactory Work, and the Lenders
             shall, subject to compliance by Borrower with all other applicable
             requirements of this Agreement, be required to make Loans with
             respect to such Unsatisfactory Work only after the Construction
             Consultant and Administrative Agent shall have determined that the
             work which had been identified as Unsatisfactory Work has been
             corrected to the satisfaction of the Construction Consultant and
             Administrative Agent.
         14. No Waiver or Approval by Reason of Loan Advances. The making of any
             Loans by the Lenders shall not be deemed an acceptance or approval
             by Administrative Agent or the Lenders (for the benefit of Borrower
             or any third party) of the completed Construction Work or other
             work theretofore done or constructed or to the Lenders' obligations
             to make further Loans, nor, in the event Borrower is unable to
             satisfy any condition, shall any such failure to insist upon strict
             compliance have the effect of precluding Administrative Agent or
             the Lenders from thereafter declaring such inability to be an Event
             of Default as herein provided. Administrative Agent's and/or the
             Lenders' waiver of, or failure to enforce, any conditions to or
             requirements associated with any Loans in any one or more
             circumstances shall not constitute or imply a waiver of such
             conditions or requirements in any other circumstances.
         15. Construction Consultant. Administrative Agent reserves the right to
             employ the Construction Consultant and any other consultants
             necessary, in Administrative Agent's reasonable judgment, to review
             Requests for Loan Advance, inspect all construction and the
             periodic progress of the same, the reasonable cost therefor to be
             borne by Borrower as a loan expense. Borrower shall make available
             to Administrative Agent and the Construction Consultant on
             reasonable notice during business hours, all documents and other
             information (including, without limitation, receipts, invoices,
             lien waivers and other supporting documentation to substantiate the
             costs to be paid with the proceeds of any Request for Loan Advance)
             which any contractor or other Person entitled to payment for
             Construction Work is required to deliver to Borrower and shall use
             commercially reasonable efforts to obtain any further documents or
             information reasonably requested by Administrative Agent or the
             Construction Consultant in connection with any Loan or the
             administration of this Agreement. Borrower acknowledges and agrees
             that the Construction Consultant shall have no responsibilities or
             duties to Borrower, and shall be employed solely for the benefit of
             Administrative Agent and the Lenders. No default of Borrower will
             be waived by an inspection by Administrative Agent or the
             Construction Consultant. In no event will any inspection by
             Administrative Agent or the Construction Consultant be a
             representation that there has been or will be compliance with the
             Plans and Specifications or that the Construction Work is free from
             defective materials or workmanship. Any and all provisions of this
             Agreement in respect of the Construction Consultant shall be
             enforceable solely by, and at the option of, Administrative Agent,
             and Borrower shall not be a third--party beneficiary thereof. Any
             and all reports, advice or other information provided by the
             Construction Consultant to Administrative Agent and/or the Lenders
             or otherwise produced by or in the possession of the Construction
             Consultant shall be confidential and Borrower shall have no right
             to obtain or review same.
         16. Authorization to Make Loan Advances to Cure Borrower's Defaults. If
             an Event of Default shall occur and be continuing, Administrative
             Agent (subject to the provisions of Section 13.03) may (but shall
             not be required to) perform any of such covenants and agreements
             with respect to which Borrower is in Default and of which
             Administrative Agent has notified Borrower. Any amounts expended by
             Administrative Agent in so doing and any amounts expended by
             Administrative Agent in connection therewith shall constitute a
             Loan and be added to the Outstanding Principal Amount, and the
             Lenders shall make the applicable Loans to fund any such
             disbursements. The authorization hereby granted is irrevocable, and
             no prior notice to or further direction or authorization from
             Borrower is necessary for Administrative Agent to make such
             disbursements.
         17. Administrative Agent's Right to Make Loan Advances in Compliance
             with the Completion Guaranty and Development Agreement Guaranty.
             Any Loan proceeds disbursed by Administrative Agent as contemplated
             by Section 2 of the Completion Guaranty and Development Agreement
             Guaranty (whether the applicable work is being performed by the
             Guarantor or Administrative Agent) shall constitute a Loan and be
             added to the Outstanding Principal Amount, and the Lenders shall
             make the applicable Loans to fund any such disbursements. The
             authorization hereby granted is irrevocable and no prior notice to
             or further direction or authorization from Borrower is necessary
             for Administrative Agent to make such disbursements.
         18. No Third--Party Benefit. This Agreement is solely for the benefit
             of the Lenders, Administrative Agent and Borrower. All conditions
             of the obligations of the Lenders to make advances hereunder are
             imposed solely and exclusively for the benefit of the Lenders and
             may be freely waived or Modified in whole or in part by the Lenders
             at any time if in their sole discretion they deem it advisable to
             do so, and no Person other than Borrower (provided, however, that
             all conditions have been satisfied) shall have standing to require
             the Lenders to make any Loan advances or shall be a beneficiary of
             this Agreement or any advances to be made hereunder.
 XV.     
         
         REPRESENTATIONS AND WARRANTIES

 XVI.    Borrower represents and warrants to Administrative Agent and the
         Lenders that:
         
         1.  Organization; Powers. Each of Borrower Parties is duly organized,
             validly existing and in good standing under the laws of the
             jurisdiction of its organization, has all requisite power and
             authority to carry on its business as now conducted and, is
             qualified to do business in, and is in good standing in, every
             jurisdiction where such qualification is required. Each of Borrower
             and the Guarantor is organized or qualified to do business and in
             good standing in the State of Colorado.
         2.  Authorization; Enforceability. The Transactions are within each of
             Borrower Party's organizational powers and have been duly
             authorized by all necessary organizational action under their
             respective Organizational Documents. This Agreement and the other
             Loan Documents have been duly executed and delivered by Borrower
             Parties party thereto and each of the Loan Documents to which a
             Borrower Party is a party when delivered will constitute, a legal,
             valid and binding obligation of the applicable Borrower Party,
             enforceable in accordance with its terms, subject to applicable
             bankruptcy, insolvency, reorganization, moratorium or other laws of
             affecting creditors' rights generally and subject to general
             principles of equity (regardless of whether such enforceability is
             considered in a proceeding in equity or at law).
         3.  Government Approvals; No Conflicts. The Transactions (a) do not
             require any Government Approvals of, registration or filing with,
             or any other action by, any Governmental Authority, except for (i)
             such as have been obtained or made and are in full force and effect
             (ii) filings and recordings in respect of the Liens created
             pursuant to the Security Documents and (iii) the Discretionary and
             Non--Discretionary Approvals required in connection with the
             Construction Work, (b) will not violate any Applicable Law or the
             Organizational Documents of any of Borrower Parties, (c) will not
             violate or result in a default under any indenture, agreement or
             other instrument binding upon any of Borrower Parties, or give rise
             to a right thereunder to require any payment to be made by any of
             Borrower Parties, and (d) except for Permitted Liens and the Liens
             created pursuant to the Security Documents, will not result in the
             creation or imposition of any Lien on any asset of any of Borrower
             Parties.
         4.  Financial Condition. Borrower has heretofore furnished to each of
             the Lenders certain financial statements of Borrower and Guarantor
             Vail Resorts, Inc. All such financial statements are complete and
             correct in all material respects and fairly present the financial
             condition of Borrower and Guarantor Vail Resorts, Inc. as of the
             dates of such financial statements, all in accordance with GAAP.
             Neither Borrower or Guarantor Vail Resorts, Inc. has on the date
             hereof any Indebtedness, material contingent liabilities,
             liabilities for taxes, unusual forward or long--term commitments or
             unrealized or anticipated losses from any unfavorable commitments
             of a type required to be disclosed in said financial statements in
             accordance with GAAP, except as referred to or reflected or
             provided for in said balance sheets as at said dates. Since the
             applicable dates of such financial statements, there has been no
             event that would have a Material Adverse Effect.
         5.  Litigation. Except as disclosed in Schedule 8.05 hereto, (a) there
             are no legal or arbitral proceedings, or any proceedings by or
             before any Governmental Authority or agency, now pending or (to the
             Knowledge of Borrower) threatened against Borrower or the Project
             which could reasonably be expected to have a Material Adverse
             Effect.
         6.  ERISA. Borrower has not established any Plan which would cause
             Borrower to be subject to ERISA and none of Borrower's assets
             constitutes or will constitute "plan assets" of one or more Plans.
             No ERISA Event has occurred or is reasonably expected to occur
             that, when taken together with all other such ERISA Events for
             which liability is reasonably expected to occur, could reasonably
             be expected to result in a Material Adverse Effect. Each Plan, and,
             to the Knowledge of Borrower Parties, each, Multiemployer Plan, is
             in compliance with, the applicable provisions of ERISA, the Code
             and any other Applicable Law.
         7.  Taxes. Each of Borrower Parties has timely filed or timely caused
             to be filed all Tax returns and reports required to have been filed
             and has paid or caused to be paid all Taxes required to have been
             paid by it, except (a) Taxes that are being contested in good faith
             by appropriate proceedings and for which such Borrower Party has
             set aside on its books adequate reserves in accordance with GAAP or
             (b) to the extent that the failure to do so could not reasonably be
             expected to result in a Material Adverse Effect.
         8.  Investment and Holding Company Status. None of Borrower Parties is
             (a) an "investment company" as defined in, or subject to regulation
             under, the Investment Company Act of 1940 or (b) a "holding
             company", or an "affiliate" of a "holding company" or a "subsidiary
             company" of a "holding company", as defined in, or subject to
             regulation under, the Public Utility Holding Company Act of 1935.
         9.  Environmental Matters. Except for matters set forth in the
             Environmental Reports:
         10. a. To Borrower's Knowledge, Borrower and the Project are in
                compliance with all applicable Environmental Laws except where
                the failure to comply with such laws is not reasonably likely to
                result in a Material Adverse Environmental Effect and there are
                no underground storage tanks at the Project. The term "Material
                Adverse Environmental Effect" is defined herein as (i) any
                further violations regarding matters set forth in the Shaw
                Discharge Report, (ii) any violation of Environmental Laws,
                (iii) any Environmental Claim or penalty arising under
                Environmental Laws, or (iv) any Release of Hazardous Substances;
                resulting in Environmental Losses of Five Hundred Thousand and
                No/100 Dollars ($500,000.00) or more.
             b. To Borrower's Knowledge, there is no Environmental Claim pending
                or Environmental Claim threatened, and no penalties arising
                under Environmental Laws have been assessed, against Borrower,
                the Project or against any Person whose liability for any
                Environmental Claim Borrower has or may have retained or assumed
                either contractually or by operation of law, and no
                investigation or review is pending or, to the Knowledge of
                Borrower, threatened by any Governmental Authority, with respect
                to any alleged failure by Borrower or the Project to have any
                environmental, health or safety permit, license or other
                authorization required under, or to otherwise comply with, any
                Environmental Law, except where the failure to have any such
                permit or comply with such Environmental Law is not reasonably
                likely to result in a Material Adverse Environmental Effect.
             c. To Borrower's Knowledge, there have been no past, and there are
                no present, Releases of any Hazardous Substance that are
                reasonably likely to form the basis of any Environmental Claim
                against Borrower, the Project or against any Person whose
                liability for any Environmental Claim Borrower has or may have
                retained or assumed either contractually or by operation of law,
                which Environmental Claim is reasonably likely to result in a
                Material Adverse Environmental Effect.
             d. To Borrower's Knowledge, there is no threat of a Release of
                Hazardous Substances migrating to the Project which is
                reasonably likely to result in a Material Adverse Environmental
                Effect.
             e. To Borrower's Knowledge, without limiting the generality of the
                foregoing, there is not present at, on, in or under the Project,
                PCB--containing equipment, asbestos or asbestos containing
                materials, underground storage tanks or surface impoundments for
                Hazardous Substances, lead in drinking water (except in
                concentrations that comply with all Environmental Laws), or
                lead--based paint.
             f. No Liens are presently recorded with the appropriate land
                records under or pursuant to any Environmental Law with respect
                to the Project and no Governmental Authority has been taking or
                is in the process of taking any action that could reasonably be
                expected to subject the Project to Liens under any Environmental
                Law.
             g. There have been no environmental investigations, studies,
                audits, reviews or other analyses conducted by or that are in
                the possession of Borrower in relation to the Project which have
                not been made available to the Lenders.
         11. Organizational Structure.
         12. a. Borrower has heretofore delivered to Administrative Agent a true
                and complete copy of the Organizational Documents of each
                Borrower Party. The only members of Borrower on the date hereof
                are the Members. The Managing Member is the sole managing member
                of the Borrower. As of the date hereof, there are no outstanding
                Equity Rights with respect to Borrower or the Managing Member.
             b. The sole Managing Member on the date hereof is Vail Resorts
                Development Company, a Colorado corporation.
             c. Schedule 8.10 contains a true and accurate chart reflecting the
                ownership of all of the direct and indirect Equity Interests in
                Borrower, including the percentage of ownership interest of the
                Persons shown thereon.
             d. Borrower has no Subsidiaries.
         13. Title.
         14. a. Borrower owns and has on the date hereof good, marketable and
                insurable fee simple title to the Project free and clear of all
                Liens, other than Permitted Liens. Borrower owns and has on the
                date hereof good and marketable title to all other portions of
                the Project. There are no outstanding options to purchase or
                rights of first refusal affecting the Project.
             b. Borrower owns, or is licensed to use, all trademarks,
                tradenames, copyrights, patents and other intellectual property
                material to its business, and the use thereof by Borrower does
                not infringe upon the rights of any other Person, except for any
                such infringements that, individually or in the aggregate, could
                not reasonably be expected to result in a Material Adverse
                Effect.
             c. Subject to Section 10.02, Borrower is now and shall continue to
                be the sole owner of the Collateral free from any lien, security
                interest or adverse claim of any kind whatsoever, except for the
                Permitted Liens, liens or security interests in favor of
                Administrative Agent, the interest of a lessor pursuant to a
                lease of personal property approved by Administrative Agent, in
                Administrative Agent's sole good faith discretion, or liens or
                security interests otherwise approved by Administrative Agent in
                Administrative Agent's sole good faith discretion.
         15. No Bankruptcy Filing. Borrower is not contemplating either the
             filing of a petition by it under any state or federal bankruptcy or
             insolvency laws or the liquidation of all or a major portion of
             Borrower's assets or property, and Borrower has no Knowledge of any
             Person contemplating the filing of any such petition against it.
         16. Executive Offices; Places of Organization. The location of
             Borrower's and the Managing Member's principal place of business
             and chief executive office is the address set forth in the preamble
             of this Agreement, except to the extent changed in accordance with
             Section 10.07. Borrower and the Managing Member were organized, or
             incorporated, as applicable, in the State of Colorado.
         17. Compliance; Government Approvals. Borrower, the Project and
             Borrower's use thereof and operations thereat comply, and upon
             Completion of construction of the Improvements will comply, in all
             material respects with all Applicable Laws. All Government
             Approvals necessary in connection with the construction and
             operation of the Project as contemplated by the Loan Documents and
             the Project Documents and the Material Agreements, to be obtained
             by Borrower and any other Person on behalf of Borrower (to the
             Knowledge of Borrower) are set forth in Schedule 8.14 hereto and,
             except for those Government Approvals set forth in Part B of
             Schedule 8.14 hereto, have been duly obtained, were validly issued,
             are in full force and effect, are not subject to appeal, are held
             in the name of Borrower and are free from conditions or
             requirements, including conditions and requirements related to
             employee housing, the compliance with which could reasonably be
             expected to have a Material Adverse Effect or which Borrower does
             not reasonably expect to be able to satisfy. There is no proceeding
             pending or, to the Knowledge of Borrower, threatened that seeks, or
             may reasonably be expected, to rescind, terminate, Modify or
             suspend any such Government Approval. The information set forth in
             each application and other written material submitted by Borrower
             to the applicable Governmental Authority in connection with each
             such Government Approval is accurate and complete in all material
             respects. The Government Approvals set forth in Part B of Schedule
             8.14 hereto are required solely in connection with later stages of
             construction and operation of the Improvements and are not
             customarily obtained until a later stage of construction or after
             residential occupancy has commenced. Borrower has no reason to
             believe that any Government Approval that has not been obtained by
             Borrower, but which will be required in the future, will not be
             granted to it in due course, on or prior to the date when required
             and free from any condition or requirement compliance with which
             could reasonably be expected to have a Material Adverse Effect or
             which Borrower does not reasonably expect to be able to satisfy.
             The Project, if constructed in accordance with the Plans and
             Specifications, the Project Documents and the Material Agreements,
             will conform to and comply in all material respects with all
             covenants, conditions, restrictions and reservations in the
             Government Approvals and the Project Documents and the Material
             Agreements applicable thereto and all Applicable Laws. Borrower has
             no reason to believe that Administrative Agent, acting for the
             benefit of the Lenders, will not be entitled, without undue expense
             or delay, to the benefit of each Government Approval set forth on
             Schedule 8.14 hereto upon the exercise of remedies under the
             Security Documents. Administrative Agent has received a true and
             complete copy of each Government Approval heretofore obtained or
             made by Borrower.
         18. Condemnation; Casualty. No Condemnation has been commenced or, to
             Borrower's Knowledge, is contemplated with respect to all or any
             portion of the Project or for the relocation of roadways providing
             access to the Project. No Casualty has occurred with respect to the
             Project.
         19. Utilities and Public Access; No Shared Facilities. The Project has
             adequate rights of access to public ways and is or will be served
             by adequate electric, gas, water, sewer, sanitary sewer and storm
             drain facilities during both the construction and operation of the
             Improvements. All public utilities necessary to the use and
             enjoyment of the Project as intended to be used and enjoyed are or
             will be located as set forth in the Plans and Specifications.
             Telephone and communications services are, or will be, available to
             the boundaries of the Land, adequate to serve the Project and not
             subject to any conditions (other than normal charges to the utility
             supplier) which would limit the use of such utilities. All streets
             and easements necessary for construction and operation of the
             Project are available to the boundaries of the Land. Except for
             public infrastructure improvements, or as otherwise shown in the
             Plans and Specifications, there are no amenities, services or
             facilities (including those for access, parking, recreational
             activities and otherwise) not located or to be constructed upon the
             Project which are necessary to the use or enjoyment of, or intended
             to benefit the owner or occupants of, the Improvements.
         20. Solvency. On the Closing Date and after and giving effect to the
             Loans occurring on the Closing Date, and the disbursement of the
             proceeds of such Loans pursuant to Borrower's instructions, each
             Borrower Party is and will be Solvent.
         21. Governmental Regulations. Borrower is not a "foreign person" within
             the meaning of Section 1445(f)(3) of the Internal Revenue Code of
             1986, as amended from time to time. No part of the proceeds of the
             Loan made hereunder will be used for "purchasing" or "carrying"
             "margin stock" as so defined or for any purpose which violates, or
             which would be inconsistent with, the provisions of the Regulations
             of the Board of Governors of the Federal Reserve System. The Loan
             is an exempt transaction under the Truth--in--Lending Act (15
             U.S.C.A. Sections 1601, et seq.).
         22. No Joint Assessment; Separate Lots. Borrower has not suffered,
             permitted or initiated the joint assessment of the Project with any
             other real property constituting a separate tax lot.
         23. Security Documents and Liens. The Security Documents upon recording
             with the County Recorder of Eagle County, will create, as security
             for the Obligations, valid and enforceable, exclusive, perfected
             first priority security interests in and Liens on all of the
             respective collateral intended to be covered thereunder, in favor
             of Administrative Agent as administrative agent for the ratable
             benefit of the Lenders, subject to no Liens other than the
             Permitted Liens, except as enforceability may be limited by
             applicable insolvency, bankruptcy or other laws affecting creditors
             rights generally, or general principles of equity, whether such
             enforceability is considered in a proceeding in equity or at law.
             Such security interests in and Liens on such collateral shall be
             superior to and prior to the rights of all third parties in such
             collateral except as set forth in the Permitted Liens, and, other
             than in connection with any future change in Borrower's name or the
             location in which Borrower is organized or registered, no further
             recordings or filings are or will be required in connection with
             the creation, perfection or enforcement of such security interests
             and Liens, other than the filing of continuation statements in
             accordance with applicable law. Upon filing with the Secretary of
             State of Colorado and recording with the County Recorder of Eagle
             County of a Uniform Commercial Code financing statement describing
             the Collateral covered by any Security Document that is governed by
             the Uniform Commercial Code (or irrevocably delivered to a title
             agent for such filing), such filing will perfect a valid first
             priority security interest with respect to the rights and property
             that are the subject of such Security Document to the extent a
             security interest in such Collateral can be perfected by filing a
             financing statement and subject to the Permitted Liens. Any
             agreement, executed with respect to the Project or any part thereof
             are and shall be subject and subordinate to the Security Instrument
             except as set forth in the Permitted Liens.
         24. Project Documents. Borrower has heretofore delivered to
             Administrative Agent a true and complete copy of each Project
             Document and, subject to the terms of Section 10.12, none of the
             Project Documents has been further amended, modified or terminated.
             The Project Documents are in full force and effect and Borrower is
             not in default under or with respect to any material provisions of
             any Project Document. To the Borrower's Knowledge, no other party
             to a Project Document is in default under any material covenant or
             obligation set forth therein.
         25. Material Agreements. Borrower has heretofore delivered to
             Administrative Agent a true, correct and complete copy of each
             Material Agreement, and the Material Agreements, together with
             matters appearing in the Official Records and other agreements
             delivered to Administrative Agent prior to the date hereof,
             constitute all of the agreements to which Borrower (or any
             predecessor--in--interest to Borrower) is a party that materially
             affects or relates to the ownership or operation of the Project.
             Subject to the terms of Section 10.12, none of the Material
             Agreement has been further Modified. The Material Agreements are in
             full force and effect and Borrower is not in default beyond any
             applicable notice or cure periods under or with respect to any
             material provisions of any Material Agreement. To Borrower's
             Knowledge, as of the date hereof, except as set forth herein, no
             other party to a Material Agreement is in default under any
             material covenant or obligation set forth therein.
         26. Project Budget. The amounts and allocations set forth in the
             Project Budget (including the Hard Costs and Soft Costs), as each
             may be amended in accordance with the terms of this Agreement,
             present a full, complete and good faith representation of all
             costs, expenses and fees required to acquire and develop the
             Project and for Completion of the Construction Work. Borrower is
             unaware of any other such costs, expenses or fees which are
             material and are not covered by the Project Budget.
         27. Insurance. Borrower has in force, and has paid the Insurance
             Premiums in respect of, all of the insurance required by Section
             9.05.
         28. Flood Zone. Except as shown on the Survey, no portion of the
             Improvements is located in a flood hazard area as designated by the
             Federal Emergency Management Agency or, if in the flood zone, flood
             insurance is maintained therefor in full compliance with the
             provisions of Section 9.05.
         29. Boundaries. Except as may be disclosed on the Survey and in the
             Title Policy or as set forth in the Plans and Specifications (with
             respect to which easements are in effect), none of the Improvements
             are outside the boundaries of the Project (or building restriction
             or setback lines applicable thereto) and no improvements on
             adjoining properties encroach upon the Land and no easements or
             other encumbrances upon the Land encroach upon any of the
             Improvements so as to adversely effect the value or marketability
             of the Project.
         30. Illegal Activity. No portion of the Project has been purchased with
             proceeds of any illegal activity and no part of the proceeds of the
             Loans will be used in connection with any illegal activity.
         31. Permitted Liens. None of the Permitted Liens individually or in the
             aggregate, materially interferes with the benefits of the security
             intended to be provided by the Loan Documents, materially and
             adversely affects the value of the Project, impairs the use or the
             operation of the Project or impairs Borrower's ability to pay its
             obligations in a timely manner.
         32. Anti--Terrorism Laws.
         33. a. None of Borrower or, to Borrower's Knowledge, its Affiliates is
                in violation of any Anti--Terrorism Laws.
             b. None of Borrower or, to Borrower's Knowledge, any of its
                Affiliates, or any of its brokers or other agents acting or
                benefiting in any capacity in connection with the Loan is any of
                the following: (i) a person or entity that is listed in the
                Annex to, or is otherwise subject to the provisions of, the
                Anti--Terrorism Order; (ii) a person or entity owned or
                controlled by, or acting for or on behalf of, any person or
                entity that is listed in the Annex to, or is otherwise subject
                to the provisions of, the Anti--Terrorism Order; (iii) a person
                or entity with whom any Lender is prohibited from dealing or
                otherwise engaging in any transaction by any Anti--Terrorism
                Law; (iv) a person or entity who commits, threatens or conspires
                to commit or supports "terrorism" as defined in the
                Anti--Terrorism Order; or (v) a person or entity that is named
                as a "specially designated national and blocked person" on the
                most current list published by the U.S. Treasury Department
                Office of Foreign Asset Control at its official website or any
                replacement website or other replacement official publication of
                such list.
             c. None of Borrower or, to Borrower's Knowledge, any of its
                Affiliates or any of its brokers or other agents acting in any
                capacity in connection with the Loan (i) conducts any business
                or engages in making or receiving any contribution of funds,
                goods or services to or for the benefit of any Person described
                in Section 8.29(b) above, (ii) deals in, or otherwise engages in
                any transaction relating to, any property or interests in
                property blocked pursuant to the Anti--Terrorism Order, or (iii)
                engages in or conspires to engage in any transaction that evades
                or avoids, or has the purpose of evading or avoiding, or
                attempts to violate, any of the prohibitions set forth in any
                Anti--Terrorism Law.
         34. Defaults. No Event of Default exists under any of the Loan
             Documents.
         35. Design Professionals' Certificates. To Borrower's Knowledge, the
             certifications set forth in the certificates of the Design
             Professionals which Borrower has furnished to Administrative Agent
             in connection herewith are true and correct in all material
             respects.
         36. Other Representations. All of the representations in the other Loan
             Documents by Borrower and its Affiliates are true and correct in
             all material respects as of the date hereof.
         37. Loan In Balance. The Loan is In Balance.
         38. Employee Benefit Plans. Borrower maintains no pension, retirement
             or profit sharing employee benefit plan that is subject to any
             provision of ERISA. Borrower has no employees.
         39. No Construction. No construction, other than site development work
             and construction previously disclosed to Administrative Agent, has
             commenced on the Land.
         40. Appraisal. Borrower is not aware of any facts or circumstances of
             any nature which make, or are likely in the future to make, the
             Appraisal of the Project inaccurate in any material respect.
         41. Labor Controversies. To Borrower's knowledge there are no labor
             controversies pending or threatened against Borrower with respect
             to the Project or any construction contractor involved in the
             construction of the Improvements which have not been disclosed in
             writing to the Administrative Agent or the Lenders and would not
             reasonably be expected to constitute or result in a Material
             Adverse Effect.
         42. Insider. Neither Borrower nor any Affiliate of Borrower (which
             shall not include any member of Borrower which is not deemed to
             have "control" of Borrower respectively, as the term "control" is
             defined in 12 U.S.C. §375b(9)(B) or in regulations promulgated
             pursuant thereto) nor any other Person having "control" (as so
             defined) of Borrower is, or is a "related interest" of, an
             "executive officer", "director", or Person who "directly or
             indirectly, or acting through or in concert with one or more
             persons, owns, controls, or has the power to vote more than 10
             percent of any class of voting securities" or other "insider" (as
             those terms are defined in 12 U.S.C. §375b or in regulations
             promulgated pursuant thereto) of any Lender, of a bank holding
             company of which any Lender is a subsidiary, or of any subsidiary
             of a bank holding company of which any Lender is a subsidiary, or
             of any bank at which any Lender maintains a correspondent account,
             or of any bank which maintains a correspondent account with any
             Lender.
         43. True and Complete Disclosure. To Borrower's Knowledge, the
             information, reports, financial statements, exhibits and schedules
             furnished in writing by or on behalf of Borrower Parties to
             Administrative Agent or any Lender in connection with the
             negotiation, preparation or delivery of this Agreement and the
             other Loan Documents or included herein or therein, when taken as a
             whole do not contain any untrue statement of material fact or omit
             to state any material fact necessary to make the statements herein
             or therein under the circumstances made, not misleading. All
             written information furnished after the date hereof by any Borrower
             Party to Administrative Agent and the Lenders in connection with
             this Agreement and the other Loan Documents and the Transactions
             will be true, complete and accurate in every material respect, or
             (in the case of projections) based on reasonable estimates, on the
             date as of which such information is stated or certified.
         44. Survival of Representations. Each Request for Loan Advance shall
             constitute an affirmation that the representations and warranties
             of Article VIII remain true and correct in all material respects as
             of the date of such Request for Loan Advance and will be so on the
             date of disbursement of the requested Loan, except with respect to
             (a) matters which have been disclosed in writing to and approved by
             Administrative Agent (subject, however, to the terms of this
             Agreement) or (b) liens of mechanics and materialmen and matters
             addressed in Section 8.05, would not, if adversely decided, be
             reasonably expected to have a Material Adverse Effect.
 XVII.   
         
         AFFIRMATIVE COVENANTS OF BORROWER

 XVIII.  Borrower covenants and agrees with the Lenders and Administrative Agent
         that, so long as any Commitment or Loan is outstanding and until
         payment in full of all amounts payable (other than contingent
         indemnification obligations) by Borrower hereunder:
         
         1.  Information. Borrower shall deliver to Administrative Agent:
         2.  a. within one hundred twenty (120) days after the close of each
                fiscal year of Borrower, Borrower prepared annual financial
                statements, in form reasonably satisfactory to Administrative
                Agent and certified by Borrower as being true and correct in all
                material respects, including a balance sheet, a statement of
                cash flows and a statement of profit and loss setting forth in
                comparative form figures for the preceding fiscal year, prepared
                in accordance with GAAP;
             b. not later than ten (10) days after the close of any month during
                which a Qualified Purchase Contract has been modified, amended,
                replaced or terminated, a sales report detailing the sales of
                Units in the Residential Component and including gross and net
                sales proceeds to date, Units under contract and expected
                closing dates and remaining Unit inventory for the Project for
                the most recent month;
             c. commencing with the first month following Completion and initial
                occupancy of each of the Hotel Component, Parking Club
                Component, Resort Services Component, and the Retail Component
                monthly operating statement, rent rolls, and report of Parking
                Club Membership sales, as appropriate, not later than 10 days
                following the end of each month.
             d. at the time of the delivery of each of the financial statements
                provided for in Sections 9.01(a), 9.01(b), and 9.01(c), a
                certificate of an Authorized Officer of Borrower, the [Managing
                Member], as applicable, certifying that (i) such respective
                financial statements and reports as being true, correct, and
                accurate and (ii) that such officer has no knowledge (after due
                inquiry), except as specifically stated, of any Default or if a
                Default has occurred, specifying the nature thereof in
                reasonable detail and the action which Borrower is taking or
                proposes to take with respect thereto;
             e. within one hundred twenty (120) days after the close of each
                fiscal year of Guarantor Vail Resorts, Inc., audited annual
                financial statements of Vail Resorts, Inc., including a balance
                sheet, a statement of cash flows, and a statement of profit and
                loss setting forth, in comparative form, figures for the
                preceding fiscal year, prepared in accordance with GAAP.
             f. within forty--five (45) days after the close of each fiscal
                quarter of Vail Resorts, Inc., quarterly financial statements of
                Guarantor Vail Resorts, Inc., in a form consistent with the
                financial statements previously provided to Administrative Agent
                by Vail Resorts, Inc., certified as true and correct by an
                authorized officer of Vail Resorts, Inc., and containing a
                balance sheet, statement of cash flows and a statement of profit
                and loss.
             g. within ninety (90) days after the close of each fiscal year of
                Guarantor Vail Resorts, Inc., a statement of annual cash flow
                projections for Vail Resorts, Inc.
             h. within five (5) days after furnishing to the Lenders under the
                Vail Corporation's Principal Bank Credit Facility, a copy of the
                compliance certificate required thereunder.
             i. from time to time such other information regarding the financial
                condition, operations, business or prospects of Borrower, the
                Project and/or the other Borrower Parties as Administrative
                Agent may reasonably request.
         3.  Notices of Material Events. Borrower shall give to Administrative
             Agent prompt written notice of the following:
         4.  a. the occurrence of any Default or Event of Default, including a
                description of the same in reasonable detail;
             b. the commencement (or threatened commencement) of any legal or
                arbitral proceedings, and of all proceedings, other than any
                proceeding in connection with Anticipated Encumbrances, by or
                before any Governmental Authority, and any material development
                in respect of such legal or other proceedings, affecting any of
                Borrower, the Project, or any Material Agreement;
             c. promptly after Borrower knows or has reason to believe that any
                material default by any other party has occurred under any
                Project Document or any Material Agreement (other than a
                Qualified Purchase Contract), a notice of such default;
             d. notice of any threatened Condemnation, or the occurrence of any
                Casualty; and
             e. any other development that results in, or could reasonably be
                expected to result in, a Material Adverse Effect.
         5.  Existence, Etc. Borrower will, and will cause each other Borrower
             Party to, preserve and maintain its legal existence and all
             material rights, privileges, licenses and franchises necessary for
             the maintenance of its existence and the conduct of its affairs.
         6.  Compliance with Laws; Adverse Regulatory Changes.
         7.  a. Borrower shall comply in all material respects (subject to such
                more stringent requirements as may be set forth elsewhere
                herein) with all Applicable Laws. Borrower shall maintain in
                full force and effect all Government Approvals and shall from
                time to time obtain all Government Approvals as shall now or
                hereafter be necessary under Applicable Law in connection with
                the construction, operation or maintenance of the Project or the
                execution, delivery and performance by Borrower of any of the
                Project Documents to which it is a party and shall comply with
                all such Government Approvals and keep them in full force and
                effect. Borrower shall promptly furnish a true and complete copy
                of each such Government Approval obtained after the date hereof
                to Construction Consultant.
             b. After prior notice to Administrative Agent, Borrower, at its own
                expense, may contest by appropriate legal proceedings promptly
                initiated and conducted in good faith and with due diligence,
                the validity or application of any Applicable Law; provided
                that: (i) no Event of Default or monetary Default of which
                Administrative Agent has given Borrower notice exists; (ii)
                Borrower shall pay any outstanding fines, penalties or other
                payments under protest unless such proceeding shall suspend the
                collection of such items; (iii) such proceeding shall be
                permitted under and be conducted in accordance with the
                provisions of any other instrument to which Borrower or the
                Project is subject and shall not constitute a default
                thereunder; (iv) no part of or interest in the Project will be
                in imminent danger of being sold, forfeited, terminated,
                canceled or lost during the pendency of the proceeding; (v) such
                proceeding shall not subject Borrower, Administrative Agent or
                any Lender to criminal or civil liability (other than civil
                liability as to which adequate security has been provided
                pursuant to clause (vi) below); (vi) unless paid under protest,
                Borrower shall have furnished such security as may be required
                in the proceeding, or as may be reasonably requested by
                Administrative Agent, to insure the payment of any such items,
                together with all interest and penalties thereon, which shall
                not be less than 110% of the maximum liability of Borrower as
                reasonably determined by Administrative Agent, which security
                shall be deposited in a Controlled Account; and (vii) Borrower
                shall promptly upon final determination thereof pay the amount
                of such items, together with all costs, interest and penalties.
         8.  Insurance.
         9.  a. Borrower shall at all applicable times obtain and maintain, at
                Borrower's expense, for the benefit of Borrower, Administrative
                Agent and the Lenders, the insurance listed on Schedule 9.05.
             b. Such insurance shall be obtained under valid and enforceable
                policies (individually, a "Policy" and, collectively, the
                "Policies") written by financially responsible companies (i)
                authorized to issue such insurance in the State of Colorado,
                (ii) having a Best's Rating of not less than A--IX and (iii)
                otherwise satisfactory to Administrative Agent.
             c. If any such Insurance Proceeds required to be paid to
                Administrative Agent are instead made payable to Borrower,
                Borrower hereby appoints Administrative Agent as its
                attorney--in--fact, irrevocably and coupled with an interest, to
                endorse and/or transfer any such payment to Administrative Agent
                (on behalf of the Lenders).
             d. Borrower shall deliver to Administrative Agent on or before the
                Closing Date valid evidence (i.e., Policies and/or certificates
                of insurance) acceptable to Administrative Agent of the Policies
                required by this Agreement or any other Loan Document
                establishing (i) the issuance of such policies, (ii) that the
                payment of all premiums (collectively, the "Insurance Premiums")
                payable for the period are current and (iii) coverage which
                meets all of the insurance requirements set forth in this
                Agreement.
             e. Not less than thirty (30) days prior to the expiration,
                termination or cancellation of any Policy which Borrower is
                required to maintain hereunder, Borrower shall obtain a
                replacement or renewal Policy or Policies (or a binding
                commitment for such replacement or renewal Policy or Policies)
                meeting the requirements of this Agreement, which shall be
                effective no later than the date of the expiration, termination
                or cancellation of the previous Policy, and shall deliver to
                Administrative Agent (i) a valid binder in respect of such
                Policy or Policies in the same form and containing the same
                information as the expiring Policy or Policies required to be
                delivered by Borrower and (ii) evidence that the payment of all
                Insurance Premiums then due to the applicable insurer are
                current.
             f. Without limiting the obligations of Borrower under the foregoing
                provisions of this Section 9.05, if Borrower shall fail to
                maintain in full force and effect insurance as required by the
                foregoing provisions of this Section 9.05, then Administrative
                Agent may, but shall have no obligation so to do, procure
                insurance covering the interests of the Lenders and
                Administrative Agent in such amounts and against such risks as
                Administrative Agent (or the Required Lenders) shall deem
                reasonably appropriate and in accordance with the requirements
                hereof, and Borrower shall reimburse Administrative Agent in
                respect of any Insurance Premiums paid by Administrative Agent
                in respect thereof.
             g. In the event of foreclosure of the Security Instrument or other
                transfer of title or assignment of the Project in
                extinguishment, in whole or in part, of the Loans, all right,
                title and interest of Borrower in and to all Policies of
                insurance required hereunder except the right to proceeds of
                such policies relating to events occurring prior to such
                transfer of title, shall inure to the benefit of and pass to the
                successor in interest to Administrative Agent and the Lenders or
                the purchaser or grantee of the Project.
             h. Notwithstanding the foregoing, Administrative Agent may require
                Borrower to obtain additional insurance coverages and amounts,
                provided that such additional insurance is then customarily
                required by other lenders for properties similar to the Project,
                as reasonably determined by Administrative Agent.
         10. Real Estate Taxes and Other Charges.
         11. a. Subject to the provisions of Section 9.06(b) of this Section
                9.06 and Section 9.12, Borrower shall pay all Real Estate Taxes
                and Other Charges now or hereafter levied or assessed or imposed
                against the Project or any part thereof before fine, penalty,
                interest or cost attaches thereto. Subject to the provisions of
                Section 9.06(b) of this Section 9.06, Borrower shall furnish to
                Administrative Agent receipts for the payment of Real Estate
                Taxes and Other Charges prior to the date the same shall become
                delinquent; provided, however, that Borrower is not required to
                furnish such receipts for payment of Real Estate Taxes if
                Administrative Agent is paying the same pursuant to the reserves
                established under Section 9.12.
             b. After prior written notice to Administrative Agent, Borrower, at
                its own expense, may contest by appropriate legal proceeding,
                promptly initiated and conducted in good faith and with due
                diligence, the amount or validity or application in whole or in
                part of any Real Estate Taxes and Other Charges, provided that:
                (i) no Default and no Event of Default exists; (ii) Borrower
                shall pay the Real Estate Taxes and Other Charges under protest
                unless such proceeding shall suspend the collection of the Real
                Estate Taxes and Other Charges; (iii) such proceeding shall be
                permitted under and be conducted in accordance with the
                provisions of any other instrument to which Borrower or the
                Project is subject and shall not constitute a default
                thereunder; (iv) such proceeding shall be conducted in
                accordance with all applicable statutes, laws and ordinances;
                (v) neither the Project nor any part thereof or interest therein
                will, in the reasonable opinion of Administrative Agent, be in
                danger of being sold, forfeited, terminated, cancelled or lost
                during the pendency of the proceeding; (vi) Borrower shall have
                furnished such security as may be required in the proceeding, or
                as may be reasonably requested by Administrative Agent (but in
                no event less than 110% of the Real Estate Taxes or Other
                Charges being contested), to insure the payment of any such Real
                Estate Taxes and Other Charges, together with all interest and
                penalties thereon; and (vii) Borrower shall promptly upon final
                determination thereof pay the amount of such Real Estate Taxes
                or Other Charges, together with all costs, interest and
                penalties.
         12. Further Assurances. Borrower will, and will cause each of the other
             Borrower Parties to promptly, upon request by Administrative Agent,
             execute any and all further documents, agreements and instruments,
             and take all such further actions which may be required under any
             applicable law, or which Administrative Agent may reasonably
             request, to effectuate the Transactions, all at the expense of
             Borrower. Borrower, at its sole cost and expense, shall take or
             cause to be taken all action reasonably required or requested by
             Administrative Agent to maintain and preserve the Liens of the
             Security Documents and the priority thereof. Borrower shall from
             time to time execute or cause to be executed any and all further
             instruments (including financing statements, continuation
             statements and similar statements with respect to any of the
             Security Documents), and register and record such instruments in
             all public and other offices, and shall take all such further
             actions, as may be necessary or requested by Administrative Agent
             for such purposes, including timely filing or refiling all
             continuations and any assignments of any such financing statements,
             as appropriate, in the appropriate filing offices.
         13. Performance of Project Documents, Material Agreements, and
             Easements.
         14. a. Borrower shall (i) perform and observe in all material respects
                all of its covenants and agreements contained in any of the
                Project Documents and Material Agreements to which it is a
                party, including the application of any funds to Project Costs
                received by Borrower from any party pursuant to any such
                Material Agreement, (ii) take all reasonable and necessary
                action to prevent the termination of any such Project Document
                or Material Agreement (other than a Qualified Purchase Contract)
                in accordance with the terms thereof or otherwise, (iii) enforce
                each material covenant or obligation of each such Project
                Document and Material Agreement in accordance with its terms,
                (iv) promptly give Administrative Agent copies of any default or
                other material notices given by or on behalf of Borrower
                received by or on behalf of Borrower from any other Person under
                the Project Documents or the Material Agreements, and (v) take
                all such action to achieve the purposes described in clauses
                (i), (ii) and (iii) of this Section 9.08 as may from time to
                time be reasonably requested by Administrative Agent; provided,
                however, that Borrower shall be permitted, upon Administrative
                Agent's reasonable approval, to contest the validity or
                applicability of any requirement under the Project Documents or
                any Material Agreement.
             b. Borrower will comply with all restrictive covenants and
                easements affecting the Project (unless the Title Company has
                insured against the enforcement of same in the Title Policy).
                All covenants, easements, cross easements or operating
                agreements which may hereafter be acquired, entered into or
                amended by Borrower affecting the Project (it being understood
                that Borrower will use commercially reasonable efforts to
                procure such of the foregoing items as Administrative Agent may
                reasonably deem appropriate) shall be submitted to
                Administrative Agent for Administrative Agent's approval, which
                shall not be unreasonably withheld or delayed, prior to the
                execution thereof by Borrower, accompanied by a drawing or
                survey showing the location thereof.
         15. Performance of the Loan Documents. Borrower shall observe, perform
             and satisfy all the terms, provisions, covenants and conditions
             required to be observed, performed or satisfied by it under the
             Loan Documents, and shall pay when due all costs, fees and expenses
             required to be paid by it under the Loan Documents.
         16. Books and Records; Inspection Rights. Borrower will, and will cause
             each of the other Borrower Parties to, keep proper books of record
             and account in which full, true, complete and correct entries are
             made of all dealings and transactions in relation to its business
             and activities. Borrower will, and will cause each of the other
             Borrower Parties to, permit any representatives designated by
             Administrative Agent or any Lender, upon reasonable prior notice,
             to visit and inspect its properties, to examine and make extracts
             from its books and records relating to the Project and the overall
             financial condition of such parties, and to discuss its affairs,
             finances and condition with its officers and independent
             accountants, all at such reasonable times and as often as
             reasonably requested.
         17. Environmental Compliance.
         18. a. Environmental Covenants. Borrower covenants and agrees that:
                (i) all uses and operations on or off the Project by Borrower
                shall be in compliance with all Environmental Laws and permits
                issued pursuant thereto (and that Borrower will use commercially
                reasonable efforts to cause any other Person who uses the
                Project to do so in compliance with all Environmental Laws and
                permits issued pursuant thereto), except where the failure to
                comply with such laws and permits is not reasonably likely to
                result in a Material Adverse Environmental Effect; (ii) Borrower
                shall not permit a Release of Hazardous Substances in, on, under
                or from the Project, which release results in a Material Adverse
                Environmental Effect; (iii) Borrower shall not permit Hazardous
                Substances in, on, or under the Project, except those that are
                in compliance with all Environmental Laws (i.e., materials used
                in cleaning and other building operations) and matters disclosed
                in the Environmental Reports; (iv) Borrower shall keep the
                Project free and clear of all liens and other encumbrances
                imposed pursuant to any Environmental Law, whether due to any
                act or omission of Borrower or any other Person (collectively,
                "Environmental Liens"); (v) notwithstanding clause (iii) above,
                Borrower shall not, or permit any other Person to, install any
                asbestos or asbestos containing materials on the Project;
                (vi) Borrower shall cause the Remediation of such Hazardous
                Substances present on, under or emanating from the Project, or
                migrating onto or into the Project, in accordance with and to
                the extent required by this Agreement and Environmental Laws;
                (vii) Borrower shall provide Administrative Agent, the Lenders
                and their representatives with access at reasonable times to all
                or any portion of the Project for purposes of inspection,
                provided that such inspections shall not unreasonably interfere
                with the operation of the Project or occupants thereof, and
                shall cooperate with Administrative Agent, the Lenders and their
                representatives in connection with such inspections, including
                but not limited to providing all relevant information and making
                knowledgeable persons available for interviews; and
                (viii) promptly deliver to Administrative Agent copies of all
                required Government Approvals relating to the proper removal of
                any asbestos, any aboveground storage tank, any underground
                storage tank currently existing at the Project relating to
                Remediation of any Release of Hazardous Substances or evidencing
                compliance with violations addressed in the Shaw Discharge
                Report.
             b. Environmental Notices. Borrower shall promptly provide notice to
                Administrative Agent of: (i) all Environmental Claims asserted
                and material Environmental Claims threatened against Borrower or
                the Project and any material Environmental Claims asserted or
                threatened against any other party occupying the Project or any
                portion thereof which become known to Borrower; (ii) the
                discovery by Borrower of any occurrence or condition on the
                Project or on any real property adjoining or in the vicinity of
                the Project which could reasonably be expected to lead to an
                Environmental Claim against Borrower, Administrative Agent or
                any of the Lenders; (iii) the commencement or completion of any
                Remediation at the Project; and (iv) any Environmental Lien. In
                connection therewith, Borrower shall transmit to Administrative
                Agent copies of any citations, orders, notices or other written
                communications received from any Person and any notices, reports
                or other written communications submitted to any Governmental
                Authority with respect to the matters described above.
         19. Reserves. Administrative Agent may, following and during the
             continuance of an Event of Default, at any time and from time to
             time, at its option (or at the direction of the Required Lenders),
             to be exercised by written notice to Borrower, require the deposit
             by Borrower into a Controlled Account, at the time of each payment
             of an installment of interest or principal under the Notes, of
             additional amounts sufficient to discharge the obligations of
             Borrower under Sections 9.05 and 9.06 (if applicable, and excluding
             all income, franchise, single business or other taxes imposed on
             Borrower unless the same is in lieu of real estate taxes) when they
             become due. Simultaneously with the initial deposit under this
             Section 9.12, Borrower shall deposit with Administrative Agent an
             amount determined by Administrative Agent to be necessary to ensure
             that there will be on deposit with Administrative Agent an amount
             which, when added to the monthly payments subsequently required to
             be deposited with Administrative Agent hereunder on account of Real
             Estate Taxes, Insurance Premiums will result in there being on
             deposit with Administrative Agent an amount sufficient to pay the
             next due periodic installment of Real Estate Taxes, Insurance
             Premiums at least one (1) month prior to the delinquency date
             thereof and the next periodic payments of insurance premiums and
             ground rent at least one (1) month prior to the due date thereof.
             Commencing on the first Business Day of the first calendar month
             after the occurrence of an Event of Default and continuing
             thereafter on the first Business Day of each month thereafter,
             Borrower shall pay to Administrative Agent deposits in an amount
             equal to one--twelfth (1/12) of the yearly amount of Real Estate
             Taxes and Insurance Premiums that will next become due and payable
             on the Project. The determination of the amount to be deposited
             with Administrative Agent with each installment shall be made by
             Administrative Agent in its sole discretion. Such amounts shall be
             held by Administrative Agent in a Controlled Account and applied
             (together with any interest earned thereon) to the payment of the
             obligations in respect to which such amounts were deposited or, at
             the option of Administrative Agent, to the payment of said
             obligations in such order or priority as Administrative Agent shall
             determine, on or before the respective dates on which the same or
             any of them would become delinquent. If one (1) month prior to the
             due date of any of the aforementioned obligations the amounts then
             on deposit therefor shall be insufficient for the payment of such
             obligations in full, Borrower, within five (5) Business Days after
             demand, shall deposit the amount of the deficiency Administrative
             Agent into the Controlled Account. Nothing herein contained shall
             be deemed to affect any right or remedy of Administrative Agent
             and/or the Lenders under the provisions of this Agreement or the
             other Loans Documents or of any statute or rule of law to pay any
             such amount and to add the amount so paid together with interest at
             the Default Rate to the indebtedness secured by the Security
             Instrument. Borrower hereby pledges to and grants to Administrative
             Agent a security interest in any and all monies now or hereafter
             deposited in such Controlled Account as additional security for the
             payment of the Loans and agrees to enter into an agreement with
             Administrative Agent and the bank where such account is established
             substantially in the form in order to perfect Administrative
             Agent's security interest therein. In making any payment from such
             Controlled Account, Administrative Agent may do so according to any
             bill, statement or estimate or procured from the appropriate public
             office (with respect to Real Estate Taxes), insurer or agent (with
             respect to Insurance Premiums), without inquiry into the accuracy
             of such bill, statement or estimate or into the validity of any
             such charge.
         20. Accessibility Laws.
         21. a. Compliance. Borrower will perform and comply promptly with, and
                cause the Project, including any future alterations to the
                Project constructed by Borrower to be constructed, maintained,
                used and operated in accordance with all applicable
                Accessibility Laws and will maintain accurate records of all
                expenditures made in connection with any alterations with
                respect to Accessibility Laws to the Project. Upon the request
                of Administrative Agent, and if (i) any Governmental Authority
                having jurisdiction over the Project or Borrower shall issue a
                violation or a notice of violation with respect to any
                Accessibility Laws, (ii) required by any applicable
                Accessibility Laws or (iii) Administrative Agent reasonably
                believes an Accessibility Laws violation may exist at or affect
                the Project, Borrower shall conduct such surveys of the Project
                as Administrative Agent shall reasonably require to ascertain
                that the Project is in compliance with all Accessibility Laws.
             b. Notices. If Borrower receives any notice that Borrower or the
                Project is in default under or is not in compliance with any
                Accessibility Law, or notice of any proceeding initiated under
                or with respect thereto, Borrower will promptly furnish a copy
                of such notice to Administrative Agent.
         22. Use of Proceeds; Margin Regulations.
         23. a. Borrower will use (i) the proceeds of the Loans in accordance
                with the Project Budget and (ii) the disbursements from any
                Deficiency Deposit for the Project Costs.
             b. No part of the proceeds of the Loans will be used for the
                purpose of purchasing or acquiring any "margin stock" within the
                meaning of Regulation U of the Board of Governors of the Federal
                Reserve System or for any other purpose which would be
                inconsistent with Regulation T, U, X or any other Regulations of
                such Board of Governors, or for any purposes prohibited by Legal
                Requirements.
         24. Inspection. Borrower shall permit representatives of Administrative
             Agent, the Construction Consultant and the Lenders, at reasonable
             times and on reasonable advance notice, to examine its books of
             record and account, to make copies and abstracts therefrom, and to
             discuss its affairs, finances and accounts with its principal
             officers, engineers and independent accountants (and by this
             provision Borrower authorizes said accountants to discuss with such
             Persons such affairs, finances and accounts, but after prior notice
             to Borrower of such discussions). Without limiting the foregoing,
             representatives of the Construction Consultant, Administrative
             Agent and the Lenders shall have the right at reasonable times and
             on reasonable advance notice to (a) inspect the Project and all
             materials to be used in connection with the construction of the
             Improvements from time to time and to witness the construction
             thereof, (b) to examine all detailed plans and shop drawings in
             connection with the construction of the Improvements and (c) meet
             with the representatives of the Design Professionals, the General
             Contractor and the Major Subcontractors to discuss the status and
             issues relating to the construction of the Improvements (and by
             this provision Borrower authorizes Borrower's Architect, the
             General Contractor and the Major Subcontractors to cooperate and
             discuss with such Persons such construction matters, but after
             reasonable prior notice to Borrower of such discussions). Borrower
             shall at all times cause a complete set of the original plans (and
             all supplements thereto) relating to the construction of the
             Project to be maintained at the Project or construction office and
             available for inspection by such representatives.
         25. Project Construction.
         26. a. Borrower will prosecute or cause to be prosecuted the
                Construction Work in accordance with generally accepted
                engineering and construction practice, the Plans and
                Specifications, the Construction Schedule and Applicable Laws.
                Borrower will timely commence (but in no event later than sixty
                (60) days after the date hereof) the Construction Work. Borrower
                shall cause Completion of such Construction Work to be
                accomplished by the Completion Date (other than Punch List items
                that do not adversely affect the use, occupancy or operation of
                the Project and tenant improvements to rentable space in the
                Commercial Component that is not yet occupied) subject to
                Section 14.26. Once begun, Borrower shall use its commercially
                reasonable efforts to cause the Construction Work to be
                prosecuted with diligence in accordance with the Construction
                Schedule so as (i) to achieve Completion of the Base Building
                Work (including the satisfaction of the Base Building
                Substantial Completion Conditions) and obtain a temporary
                certificate of occupancy or such other permits or approvals as
                may be applicable to the Base Building Work on or before the
                Completion Date, free and clear of Liens or claims for Liens for
                materials supplied and for labor or services performed in
                connection with the Base Building Work and (ii) to achieve
                Completion of each portion of the Construction Work prior to the
                date required pursuant to each Qualified Purchase Contract.
                Borrower shall not commence the Construction Work, or any
                particular component or phase thereof, until Borrower has
                obtained all permits, licenses and approvals required under any
                Applicable Law for the commencement of the Construction Work or
                such component or phase thereof, as the case may be. In no event
                will Borrower permit or suffer any party, including
                subcontractors, to commence proceedings to enforce any Lien
                unless and to the extent that said Lien is fully bonded;
                provided that such bonding effects the removal of any such Liens
                or claims.
             b. Borrower will deliver to Administrative Agent, on demand, copies
                of all contracts, bills of sale, statements, receipted vouchers
                and agreements under which Borrower claims title to any
                materials, fixtures or articles incorporated in the
                Improvements, or subject to the lien of the Security Instrument.
             c. Borrower will, upon demand of Administrative Agent based upon
                the advice of the Construction Consultant, correct any
                Unsatisfactory Work pursuant to Section 7.07; and the advance of
                any proceeds of any Loan shall not constitute a waiver of
                Administrative Agent's right to require compliance with this
                covenant with respect to any such defects or departures from the
                Plans and Specifications not theretofore discovered by or called
                to the attention of the Construction Consultant. Notwithstanding
                the above, none of Administrative Agent, the Lenders or the
                Construction Consultant shall have any affirmative duty to
                Borrower or any third party to inspect for said defects or to
                call them to the attention of Borrower or anyone else.
             d. Borrower shall deliver to Administrative Agent and the
                Construction Consultant copies of all Major Subcontracts for
                Administrative Agent's approval and shall deliver to
                Construction Consultant all other subcontracts for informational
                purposes entered into for the construction of the Improvements.
             e. Subject to the provisions of Section 10.12, Borrower shall from
                time to time promptly deliver to Administrative Agent and the
                Construction Consultant all Change Orders, pending or executed,
                along with evidence that all Government Approvals then required
                have been obtained, together with any documents related thereto
                and a written explanation of the reasons therefor.
             f. Administrative Agent may (and if requested by the Required
                Lenders, shall) commission an Appraisal (i) upon the
                satisfaction of the Base Building Substantial Completion
                Conditions, (ii) at any other time if required by Applicable Law
                or (iii) as may be required to determine compliance with Section
                9.22. Such Appraisals shall be completed at Borrower's expense
                and shall be prepared by an appraiser satisfactory to
                Administrative Agent, provided however, if no Event of Default
                has occurred, Borrower shall not be required to pay for any such
                Appraisal more than once in any twelve (12) month period.
         27. Proceedings to Enjoin or Prevent Construction. If any proceedings
             are filed seeking to enjoin or otherwise prevent or declare invalid
             or unlawful all or any part of the Construction Work, Borrower, at
             its sole cost and expense, will use commercially reasonable efforts
             to cause such proceedings to be vigorously contested in good faith,
             and in the event of an adverse ruling or decision, use commercially
             reasonable efforts to prosecute all allowable appeals therefrom,
             and will, without limiting the generality of the foregoing, use
             commercially reasonable efforts to resist the entry or seek the
             stay of any temporary or permanent injunction that may be entered,
             and use its best efforts to bring about a favorable and speedy
             disposition of all such proceedings.
         28. Administrative Agent's, Lenders' and Construction Consultant's
             Actions for their Own Protection Only. The authority herein
             conferred upon Administrative Agent, the Lenders and/or the
             Construction Consultant and any action taken by Administrative
             Agent, the Lenders and/or the Construction Consultant in making
             inspections, procuring sworn statements and waivers of lien,
             approving contracts and subcontracts and approving Plans and
             Specifications will be taken by Administrative Agent, the Lenders
             and the Construction Consultant for their own protection only, and
             none of Administrative Agent, the Lenders or the Construction
             Consultant shall be deemed to have assumed any responsibility to
             Borrower or any other party with respect to any such action herein
             authorized or taken by Administrative Agent, the Lenders or the
             Construction Consultant or with respect to the Construction Work,
             performance of contracts or subcontracts by any contractors or
             subcontractors, or prevention of claims for mechanics' liens. Any
             review, investigation or inspection conducted by Administrative
             Agent, the Lenders, the Construction Consultant or any other
             architectural or engineering consultants retained by Administrative
             Agent in order to verify independently Borrower's satisfaction of
             any conditions precedent to advances under this Agreement,
             Borrower's performance of any of the covenants, agreements and
             obligations of Borrower under this Agreement, or the validity of
             any representations and warranties made by Borrower hereunder
             (regardless of whether or not the party conducting such review,
             investigation or inspection should have discovered that any of such
             conditions precedent were not satisfied or that any such covenants,
             agreements or obligations were not performed or that any such
             representations or warranties were not true), shall not affect (or
             constitute a waiver by Administrative Agent or the Lenders of) (a)
             any of Borrower's representations, warranties or obligations under
             this Agreement or Administrative Agent's and the Lenders' reliance
             thereon or right to require the performance thereof or (b)
             Administrative Agent's or the Lenders' reliance upon any
             certifications of Borrower or the Design Professionals required
             under this Agreement or any other facts, information or reports
             furnished to Administrative Agent and/or the Lenders by Borrower
             hereunder.
         29. Sign and Publicity. If Administrative Agent requests, Borrower
             shall, to the extent permitted by Applicable Law, erect a sign
             approved by Administrative Agent and Borrower on the Project in a
             conspicuous location indicating that the financing for the Project
             has been provided by the Lenders. The cost of any such sign shall
             be paid by Administrative Agent. In addition, Administrative Agent
             and the Lenders shall have the right to publicize the making of the
             Loans notwithstanding the provisions of Section 14.22.
         30. On--Site and Off--Site Materials. Borrower shall cause all
             materials supplied for or intended to be utilized in, the
             construction of the Project, but not affixed to or incorporated
             into the Project, to be stored on the Project site or at such other
             location as may be approved by Administrative Agent in writing,
             with adequate safeguards, as required by Administrative Agent, to
             prevent loss, theft, damage or commingling with other materials or
             projects, such safeguards shall include: (a) prior to making
             disbursements for materials which are stored on the Project or on
             property owned by an Affiliate of Borrower in the immediate
             vicinity of the Project (the "Lay--Down Yard") and intended to be
             incorporated into the Improvements pursuant to the Plans
             (collectively, "On--Site Stored Materials"), Administrative Agent
             shall have received (i) invoices, bills of sale and other
             documentation evidencing the amount owed for such materials,
             Borrower's ownership thereof, and evidence of the release of any
             right, title or lien in respect thereof by any vendor, conditioned
             only upon disbursement to such vendor of the disbursement amount
             requested, (ii) evidence that such materials are covered by the
             insurance policies required by this Construction Loan Agreement and
             are identified and protected against loss, theft and damage in a
             manner acceptable to Administrative Agent and the Construction
             Consultant, and (iii) evidence that advances made by the Lenders
             for any stored materials, whether or not such stored materials are
             stored on the Project or the Lay--Down Yard, do not, without the
             prior approval of the Administrative Agent, at any one time exceed
             in the aggregate Ten Million and No/100 Dollars ($10,000,000.00)
             inclusive of the amount requested; (b) with respect to advances for
             the purchase of certain major building materials which are ready
             for delivery to the Property but are temporarily stored at
             off--site locations other than the Project or property adjacent to
             the Project (collectively, "Off--Site Stored Materials"), approved
             by the Administrative Agent and the Construction Consultant prior
             to the delivery to the Project or incorporation into the
             Improvements of such Off--Site Stored Materials; provided, however,
             that in the case of each such advance, the Administrative Agent
             shall have received (i) a written statement from the manufacturer
             or storer of such Off--Site Stored Materials (or a provision in the
             purchase order therefor to such effect) that Administrative Agent,
             the Construction Consultant and either of their agents may fully
             inspect such Off--Site Stored Materials at all reasonable times,
             and (ii) evidence that advances to be made by the Lenders for all
             Off--Site Stored Materials do not, without the prior approval of
             the Administrative Agent, exceed, at any one time Two Million and
             No/100 Dollars ($2,000,000.00), inclusive of the amount requested;
             and (c) with respect to advances for the purchase of certain
             finally assembled, fully fabricated furniture, fixtures and
             equipment, which are ready for delivery to the Project but are
             temporarily stored at off--site locations other than the Project
             (collectively, "Off--Site Stored Furnishings"), approved by
             Administrative Agent and the Construction Consultant prior to
             delivery to the Project; provided, however, that in the case of
             each such Loan, the conditions contained herein have been satisfied
             with respect to the Off--Site Stored Furnishings and Administrative
             Agent shall have received a written statement from the manufacturer
             or storer of such Off--Site Stored Furnishings (or a provision in
             the purchase order therefor to such effect) that Administrative
             Agent, the Construction Consultant and either of their agents may
             fully inspect such Off--Site Stored Furnishings at all reasonable
             times.
         31. Minimum Loan Coverage Ratio. At all times during the term of this
             Agreement, Borrower shall maintain the Minimum Loan Coverage Ratio.
             If at any time Borrower shall fail to maintain the Minimum Loan
             Coverage Ratio, Borrower shall, within thirty (30) days after
             receipt of notice from Administrative Agent, (a) repay the Loan in
             an amount sufficient to comply with this Section 9.21 or (b)
             provide evidence satisfactory to Administrative Agent in its sole
             discretion, that Qualified Purchase Contracts are in place to
             provide Net Sales Proceeds sufficient to meet the requirements of
             this Section 9.21.
         32. Loan to Value and Loan to Cost. At all times during the term of
             this Agreement, Borrower shall maintain a Loan to Value Ratio of
             not greater than 75% and a Loan to Cost Ratio percent not greater
             than 80%. If at any time Administrative Agent shall determine,
             based upon an Appraisal obtained pursuant to Section 9.16(f), that
             the Loan to Value Ratio is greater than 75%, or the Loan to Cost
             Ratio is greater than 80%, Borrower shall, within thirty (30) days
             after receipt of Notice from Administrative Agent, repay the Loan
             in an amount sufficient to comply with this Section 9.22.
         33. Leasing.
         34. a. The Administrative Agent shall be given an opportunity to review
                leases for rentable space in the Commercial Component; provided,
                however, that Administrative Agent's approval of such leases
                will not be required if such lease provides for rents that are
                at commercially reasonable rates and contain commercially
                reasonable terms and conditions and are with third--party
                tenants unrelated to Borrower, or such lease is for rental of
                less than 7,500 square feet. In no event may any lease contain
                an option to purchase. In all other cases, Administrative Agent
                shall use reasonable efforts to approve or disapprove any
                proposed lease within seven (7) Business Days of receipt by
                Administrative Agent of the lease and all other information
                reasonably deemed necessary by Administrative Agent in
                connection with approval of the lease. Failure of the
                Administrative Agent to disapprove any such lease within such
                seven (7) Business Day period shall be deemed to be approval of
                such lease. Administrative Agent shall not unreasonably withhold
                its approval of any proposed lease. Without limiting the
                foregoing, Administrative Agent may condition approval of any
                such proposed lease on the execution and delivery by the tenant
                of a subordination, non--disturbance and attornment agreement in
                a form that is reasonably acceptable to Administrative Agent.
             b. Borrower shall use commercially reasonable efforts to deliver to
                Administrative Agent within fifteen (15) Business Days following
                a request therefore, a subordination, non--disturbance and
                attornment agreement and/or an estoppel certificate, for the
                benefit of Lenders, each in form and substance substantially
                similar to the forms attached hereto as Exhibit L reasonably
                satisfactory to Administrative Agent, from such tenant or
                tenants as Administrative Agent shall specify.
             c. Within ten (10) days after the execution thereof, Borrower shall
                deliver to Administrative Agent copies of all leases.
             d. Borrower shall not amend or modify any lease requiring approval
                by Administrative Agent in any material respect, or waive or
                release any of the material provisions thereof.
             e. Borrower shall at all times comply with all of the terms and
                conditions of the leases and shall not permit any violation of
                the terms thereof or default thereunder.
         35. Parking Club Memberships. Within ten (10) days after the execution
             thereof, Borrower shall deliver to Administrative Agent copies of
             all membership agreements in connection with the sale of Parking
             Club Memberships, and shall promptly, upon receipt of Parking Club
             Membership Fees, repay the Loan by the amount of any such
             Membership Fees less reasonable selling commissions and fees, if
             any, the total amount of which shall not exceed One Thousand
             Dollars ($1,000.00) per Parking Club Membership.
 XIX.    
         
         NEGATIVE COVENANTS OF BORROWER

 XX.     Borrower covenants and agrees that, until the payment in full of the
         Obligations (other than contingent indemnification obligations), it
         will not do or permit, directly or indirectly, any of the following:
         
         1.  Fundamental Change.
         2.  a. Mergers; Consolidations; Disposal of Assets. Borrower will not
                merge into or consolidate with any other Person, or permit any
                other Person to merge into or consolidate with it, or sell,
                transfer, lease or otherwise dispose of (in one transaction or
                in a series of transactions) any substantial part of its
                properties and assets whether now owned or hereafter acquired
                (but excluding any sale or disposition of obsolete or excess
                furniture, fixture and equipment in the ordinary course of
                business if same is replaced with new furniture, fixtures and
                equipment of equal or greater utility), or wind up, liquidate or
                dissolve, or enter into any agreement to do any of the
                foregoing.
             b. Organizational Documents. Without the prior written consent of
                Administrative Agent, Borrower will not make any Modification of
                the terms or provisions in any such Person's Organizational
                Documents.
         3.  Limitation on Liens. Borrower will not create, incur, assume or
             suffer to exist any Lien upon any of the Project or its interest
             therein, whether now owned or hereafter acquired, except for the
             Permitted Liens. Borrower shall not be in Default under this
             Section 10.02 if (a) a Lien for the performance of work or the
             supply of materials is filed against the Project unless Borrower
             fails to discharge such Lien by payment or bonding on or prior to
             the date that is the earlier of (i) forty--five (45) days after the
             date of filing of such lien and (ii) the date on which the Project
             is subject to a levy, execution, attachment or sequestration, or
             (b) so long as Borrower contests in good faith the validity or
             amount of any asserted lien and diligently prosecutes or defends an
             action appropriate to obtain a binding determination of the
             disputed matter, and in connection with such contest provides
             Administrative Agent with such security as it may require in its
             sole discretion to protect Administrative Agent against all loss,
             damage, and expense, including reasonable attorneys' fees, which
             Administrative Agent might incur if the asserted lien is determined
             to be valid.
         4.  Transfer; Pledge.
         5.  a. Except as expressly permitted by or pursuant to this Agreement,
                Borrower shall not allow any Transfer to occur or permit any
                owner of the Equity Interests in Borrower to pledge or otherwise
                encumber such Equity Interests, or any of the economic or other
                benefits therefrom.
             b. Notwithstanding anything herein to the contrary, direct and
                indirect Equity Interests in Borrower shall be permitted to be
                transferred to Persons that are wholly--owned, direct or
                indirect, subsidiaries of Vail Resorts, Inc.
             c. Borrower acknowledges that Administrative Agent is making one or
                more advances under this Agreement in reliance on the expertise,
                skill and experience of Borrower; thus the Obligations secured
                by the Security Documents include material elements similar in
                nature to a personal service contract. In consideration of
                Administrative Agent's reliance, Borrower agrees that Borrower
                shall not make any Transfer if such Transfer is prohibited by
                this Agreement unless the Transfer is preceded by Administrative
                Agent's express written consent to the particular transaction
                and transferee. If any prohibited Transfer occurs,
                Administrative Agent in its sole discretion may declare the
                Obligations to be immediately due and payable, and
                Administrative Agent may invoke any rights and remedies provided
                under Section 12.02 hereof. Borrower acknowledges the
                materiality of the provisions of this Section 10.03(c) as a
                covenant of Borrower, and that such covenant was given
                individual weight and consideration by Administrative Agent in
                entering into the Obligations secured by the Security Documents,
                and that any Transfer in violation of the prohibited transfer
                provisions herein set forth shall result in a material
                impairment of Administrative Agent's interest in the Obligations
                and be deemed a breach of the foregoing covenant.
             d. Notwithstanding anything to the contrary in this Section 10.03,
                except as set forth in Section 10.03(b), any Change of Control
                or Transfer which would result in a Change of Control (in
                addition to any other consents or approvals required hereunder)
                shall be further subject to (i) Borrower providing prior written
                notice to Administrative Agent of any such transfer, (ii) no
                Default or Event of Default then existing, (iii) the proposed
                transferee being a corporation, partnership, joint venture,
                joint--stock company, trust or individual approved in writing by
                each Lender subject to a Limiting Regulation in its discretion,
                and (iv) payment to Administrative Agent on behalf of the
                Lenders of all costs and expenses incurred by Administrative
                Agent or any of the Lenders in connection with such transfer.
                Each Lender at the time subject to a Limiting Regulation shall,
                within ten (10) Business Days after receiving Borrower's notice
                of a proposed Change of Control or Transfer subject to this
                Section 10.03(b), furnish to Borrower a certificate (which shall
                be conclusive absent manifest error) stating that it is subject
                to a Limiting Regulation, whereupon such Lender shall have the
                approval right contained in clause (iii) above. Each Lender
                which fails to furnish such a certificate to Borrower during
                such ten (10) Business Day period shall be automatically and
                conclusively deemed not to be subject to a Limiting Regulation.
                If any Lender subject to a Limiting Regulation fails to approve
                a proposed transferee under clause (iii) above (any such Lender
                being herein called a "Rejecting Lender"), Borrower, upon three
                (3) Business Days notice, may (1) notwithstanding
                Section 2.02(h), prepay such Rejecting Lender's outstanding
                Loans in accordance with the provisions for prepayment set forth
                in Section 3.04 or (2) require that such Rejecting Lender
                transfer all of its right, title and interest under this
                Agreement and such Rejecting Lender's Note to an Eligible
                Assignee designated by Borrower that is approved by
                Administrative Agent provided that such Eligible Assignee
                assumes all of the obligations of such Rejecting Lender
                hereunder, and purchases all of such Rejecting Lender's Loans
                hereunder for consideration equal to the aggregate outstanding
                principal amount of such Rejecting Lender's Loans, together with
                interest thereon to the date of such purchase (to the extent not
                paid by Borrower), and satisfactory arrangements are made for
                payment to such Rejecting Lender of all other amounts accrued
                and payable hereunder to such Rejecting Lender as of the date of
                such transfer (including any fees accrued hereunder and any
                amounts that would be payable under Section 2.02(h) as if all
                such Rejecting Lender's Loans were prepaid in full on such
                date). Subject to the provisions of Section 14.07(b), such
                Eligible Assignee shall be a "Lender" for all purposes
                hereunder. Without prejudice to the survival of any other
                agreement of Borrower hereunder, the agreements of Borrower
                contained in Sections 5.01, 5.07 and 14.03 shall survive for the
                benefit of such Rejecting Lender with respect to the time period
                prior to such replacement.
         6.  Indebtedness. Borrower shall not create, incur or suffer to exist,
             or otherwise become or remain directly or indirectly liable with
             respect to, any Indebtedness except the following:
         7.  a. Indebtedness Under the Loan Documents. Indebtedness of Borrower
                in favor of Administrative Agent and the Lenders pursuant to
                this Agreement and the other Loan Documents;
             b. Trade Payables. Indebtedness of Borrower with respect to trade
                payables and accrued expenses incurred in the ordinary course of
                the business of operating and constructing the Project, provided
                the same are not evidenced by a promissory note, are paid when
                due (subject to good faith disputes), and do not exceed in the
                aggregate at any one time outstanding One Million and No/100
                Dollars ($1,000,000.00) or such greater amounts shown on the
                Project Budget.
             c. Metro District Bonds. Indebtedness of Borrower arising from the
                issuance of the Metro District Bonds.
         8.  Investments. Borrower will not make or permit to remain outstanding
             any Investments except operating deposit accounts with banks.
         9.  Restricted Payments. Borrower shall make no Distributions until the
             Notes have been paid in full; provided, however, Distributions for
             repayment of sums advanced for payment of Project Costs shall be
             permitted so long as the sums advanced are in addition to
             Borrower's Initial Equity Contribution.
         10. Change of Organization Structure; Location of Principal Office.
             Borrower shall not change its name or change the location of its
             chief executive office, state of formation or organizational
             structure unless, in each instance, Borrower shall have (a) given
             Administrative Agent at least thirty (30) days' prior notice
             thereof, (b) made all filings or recordings, and taken all other
             action, necessary or desirable under Applicable Law to protect and
             continue the priority of the Liens created by the Security
             Documents, (c) if reasonably requested by Administrative Agent,
             delivered to Administrative Agent an opinion of counsel reasonably
             satisfactory to Administrative Agent covering the matters referred
             to in clause (b) above, and (d) if reasonably requested by
             Administrative Agent, caused the Title Company to issue an
             endorsement to the Title Policy reflecting such change and
             indicating that there has been no change in the state of title to
             the Project as a result of such change.
         11. Transactions with Affiliates. Except for transactions with Slifer,
             Smith and Frampton, payments of project management fees or
             reimbursable expenses to Vail Resorts Development Company as
             provided in the Project Budget, or as expressly permitted by this
             Agreement, Borrower shall not enter into, or be a party to, any
             transaction with an Affiliate of Borrower, except in the ordinary
             course of business and on terms which are fully disclosed to
             Administrative Agent, and are no less favorable to Borrower than
             would be obtained in a comparable arm's length transaction with an
             unrelated third party.
         12. No Joint Assessment; Separate Lots. Borrower shall not suffer,
             permit or initiate the joint assessment of the Project with any
             other real property constituting a separate tax lot.
         13. Zoning. Borrower shall not, without Administrative Agent's
             reasonably prior written consent, seek, make, suffer, consent to or
             acquiesce in any change or variance in any zoning or land use laws
             or other conditions of use of the Project or any portion thereof.
             Borrower shall not use or permit the use of any portion of the
             Project in any manner that could reasonably be expected to result
             in such use becoming a non--conforming use under any zoning or land
             use law or any other applicable law or Modify any agreements
             relating to zoning or land use matters or with the joinder or
             merger of lots for zoning, land use or other purposes, without the
             prior written consent of Administrative Agent. Without limiting the
             foregoing, in no event shall Borrower take any action that would
             reduce or impair either (a) the number of parking spaces at the
             Improvements required by Applicable Law or (b) access to the
             Project from adjacent public roads.
         14. ERISA. Borrower shall not shall not take any action, or omit to
             take any action, which would (a) cause Borrower's assets to
             constitute "plan assets" for purposes of ERISA or the Code or (b)
             cause the Transactions to be a nonexempt prohibited transaction (as
             such term is defined in Section 4975 of the Code or Section 406 of
             ERISA) that could subject Administrative Agent and/or the Lenders,
             on account of any Loan or execution of the Loan Documents
             hereunder, to any tax or penalty on prohibited transactions imposed
             under Section 4975 of the Code or Section 502(i) of ERISA.
         15. Amendment of Contracts and Government Approvals. Borrower shall
             not, without Administrative Agent's prior consent (which shall not
             be unreasonably withheld or delayed, except with respect to clause
             (b) below and to the extent otherwise provided in this Section
             10.12), (a) take any action to cancel or terminate any Project
             Document, any Material Agreement other than a Qualified Purchase
             Contract, or any Government Approval to which it is a party; (b)
             sell, assign, pledge, transfer, mortgage, hypothecate or otherwise
             dispose of (by operation of law or otherwise) or encumber any part
             of its interest in such Project Documents, Material Agreements or
             Government Approvals; (c) waive any material default under or
             breach of any material provisions of any such Project Document,
             Material Agreement or Government Approval or waive, fail to
             enforce, forgive or release any material right, interest or
             entitlement, howsoever arising, under or in respect of any material
             provisions of any such Project Document, Material Agreement or
             Government Approval or vary or agree to the variation in any
             material way of any material provisions of any such Project
             Document, Material Agreement or Government Approval or of the
             performance of any other Person under any such Project Document,
             Material Agreement or Government Approval; (d) Modify any material
             provision of, or give any material consent under, any such Project
             Document (including, without limitation, the Plans and
             Specifications, the Construction Schedule, the General Contract and
             any Major Subcontract), Material Agreement or Government Approval,
             including, without limitation, any Modification which, subject to
             Purchaser Upgrades and Borrower's right to make Change Orders
             pursuant to the provisions of Section 10.13 below, would materially
             increase the Project Budget (including, without limitation, any
             Project Budget Line--Item); (e) petition, request or take any other
             legal or administrative action that seeks, or may reasonably be
             expected, to rescind, terminate or suspend any such Project
             Document, Material Agreement or Government Approval or amend or
             modify all or any material part thereof; or (f) enter into, or
             permit the General Contractor to enter into any new Major
             Subcontract.
         16. Change Orders; Purchaser Upgrades.
         17. a. Borrower shall not agree to or request any Change Order without
                Administrative Agent's and Construction Consultant's reasonable
                prior written consent except as specifically set forth in this
                Section 10.13. Each request for a Change Order shall be
                accompanied by appropriate supporting documents and shall be
                processed by the Administrative Agent within eight (8) Business
                Days of receipt of such a request except as otherwise provided
                in Section 10.13(e) and Section 13.09(b)(ii)(5).
             b. In addition to the rights under Section 10.12 to make
                non--material changes, Borrower may make changes to the Plans
                and Specifications without obtaining Administrative Agent's or
                Construction Consultant's consent pursuant to a Purchaser
                Upgrade or a Change Order if (i) Borrower obtains the approval
                of all parties whose approval is required, including, without
                limitation, any consent or approval required from the General
                Contractor, subcontractors, sureties and Governmental
                Authorities; (ii) the structural integrity of the Improvements
                is not impaired; (iii) no substantial change in architectural
                appearance is effected and the rentable square footage is not
                materially reduced; (iv) the performance of the mechanical,
                electrical and life safety systems of the Improvements is not
                materially adversely affected and are in conformance with
                Applicable Laws; (v) the Government Approvals will not be
                revoked, rescinded or otherwise invalidated as a result of any
                such change or an aggregate of such changes; and (vi) in the
                case of Change Orders, (1) no Event of Default has occurred and
                is continuing, (2) Borrower notifies Administrative Agent and
                the Construction Consultant in writing of such change within
                three (3) Business Days thereafter, and (3) the cost of or
                reduction resulting from any one such change does not exceed
                Five Hundred Thousand and No/100 Dollars ($500,000.00) and the
                aggregate change in cost of all such Change Orders does not
                exceed Two Million Five Hundred Thousand and No/100 Dollars
                ($2,500,000.00);
             c. The provisions of Section 10.13 (b) notwithstanding, Borrower
                shall not be required to obtain Administrative Agent's consent
                for Change Orders resulting from "scope outside of General
                Contract" costs. These "scope outside of General Contract" costs
                for the work identified on Exhibit B are approximately
                $7,650,000.00, and are costs that have been identified by
                Borrower and approved by Administrative Agent, but, as of the
                date of this Construction Loan Agreement have not yet been
                allocated to the General Contract.
             d. Any Change Order or Purchaser Upgrade permitted pursuant to this
                Section 10.13 or otherwise approved by Administrative Agent
                shall have the effect of Modifying the Plans and Specifications
                and the Project Budget consistent with such Change Order or
                Purchaser Upgrade.
             e. The provisions of Section 2.02 and Section 10.13
                notwithstanding, Borrower may elect, not more than three (3)
                times during the term of the Loan, to request an expedited
                response to a request for consent to changes to the Plans and
                Specifications or request a Change Order (to the extent either
                such consent is required under the terms of this Construction
                Loan Agreement). Such request shall specifically state that
                "BORROWER REQUESTS EXPEDITED CONSENT PURSUANT TO SECTION
                10.13(e) THE CONSTRUCTION LOAN AGREEMENT." If such request
                pursuant to this paragraph (e) requires approval of the Required
                Lenders under Section 13.09(b)(ii), then Administrative Agent
                shall request such approval within five (5) Business Days of
                receipt of the request, and the Lender reply period under
                Section 13.09(c), solely for purposes of the provisions of this
                paragraph (e), shall be reduced to five (5) Business Days; in
                such event, unless a Lender shall give written notice to
                Administrative Agent within such five (5) Business Day period
                that such Lender objects to the Plans and Specifications or
                changes therein submitted with the request (together with a
                written explanation of the reasons behind the objection), such
                Lender shall be deemed to have approved the request. If a
                request under this paragraph (e) does not require approval of
                the Required Lenders, the Administrative Agent shall be required
                to respond to such request within five (5) Business Days of
                receipt of the request.
         18. Metro District / Sales Tax Increment Financing. Borrower shall not
             cause the formation of any additional special districts, other than
             the Metro District. Borrower shall monitor the activities of the
             Metro District, and shall provide notice to Lender of any pending
             action of the Metro District involving: (i) the filing of any
             petition with respect to the Metro District or any assessment in
             respect of the Metro District; (ii) the issuance, execution,
             delivery, amendment, modification or termination of the Metro
             District Bonds; (iii) approval of any sales tax increment financing
             agreement or other financing agreement with any Governmental
             Authority relating in any way to the Project.
         19. Anti--Terrorism Law. Borrower shall not (a) conduct any business or
             engage in making or receiving any contribution of funds, goods or
             services to or for the benefit of any Person described in Section
             8.29 above, (b) deal in, or otherwise engage in any transaction
             relating to, any property or interests in property blocked pursuant
             to the Anti--Terrorism Order or any other Anti--Terrorism Law, or
             (c) engage in or conspire to engage in any transaction that evades
             or avoids, or has the purpose of evading or avoiding, or attempts
             to violate, any of the prohibitions set forth in any
             Anti--Terrorism Law (and Borrower shall deliver to the Lenders any
             certification or other evidence requested from time to time by any
             Lender in its reasonable discretion, confirming Borrower's
             compliance with this Section 10.15 and Section 8.29)).
 XXI.    
         
         INSURANCE OR CONDEMNATION AWARDS
 XXII.   1. Casualties and Condemnations.
         2. a. If a Casualty shall occur, Borrower shall give prompt notice of
               such damage to Administrative Agent and shall promptly commence
               and diligently prosecute the completion of the repair and
               restoration of the Project in accordance with Applicable Law and
               the Material Agreements to, as nearly as reasonably possible, the
               condition the Project was in immediately prior to such Casualty,
               with such alterations as may be reasonably approved by
               Administrative Agent and, to the extent required under any
               Material Agreement, any party thereto (a "Restoration"). Borrower
               shall pay all costs of such Restoration regardless of whether
               such costs are covered by Insurance Proceeds (and regardless of
               whether Borrower is entitled to any disbursement of Insurance
               Proceeds pursuant to Section 11.03 below). Administrative Agent
               may, but shall not be obligated to make proof of loss if not made
               promptly by Borrower.
            b. Borrower shall promptly give Administrative Agent notice of the
               commencement of (or of any threatened) Condemnation proceedings
               and shall deliver to Administrative Agent copies of any and all
               papers served in connection with such actual or threatened
               Condemnation. Administrative Agent may participate in any
               Condemnation proceedings, and Borrower shall from time to time
               deliver to Administrative Agent all instruments requested by it
               to permit such participation. Borrower shall, at its expense,
               diligently prosecute any such proceedings, and shall consult with
               Administrative Agent, its attorneys and experts, and cooperate
               with them in the carrying on or defense of any such proceedings.
         3. Insurance Proceeds and Condemnation Awards.
         4. a. If (i) Restoration of the Project following a Casualty is
               reasonably expected to cost less than One Million Five Hundred
               Thousand and No/100 Dollars ($1,500,000.00) (the "Insurance
               Threshold Amount"), or (ii) the Condemnation Award is reasonably
               expected to be less than One Million Five Hundred Thousand and
               No/100 Dollars ($1,500,000.00) (the "Condemnation Threshold
               Amount"), provided no Default or Event of Default then exists,
               Borrower may, upon written notice to Administrative Agent but
               without the need to obtain the prior written consent of
               Administrative Agent, settle and adjust any claim with respect to
               a Casualty and settle or agree to any Condemnation Award, and
               Borrower is hereby authorized to collect such Insurance Proceeds
               or Condemnation Awards with respect thereto.
            b. If Restoration of the Project is reasonably expected to cost an
               amount equal to or in excess of the Insurance Threshold Amount (a
               "Significant Casualty", or the Condemnation Award is reasonably
               expected to be an amount equal to or in excess of the
               Condemnation Threshold Amount (a "Significant Condemnation
               Event"), then (i) Borrower shall not, without the reasonable
               prior written consent of Administrative Agent, settle or adjust
               any claim of Borrower or agree with any insurer(s) on the amount
               to be paid in connection with such Significant Casualty, or
               settle or agree to the amount of any such Condemnation Award, and
               (ii) all Insurance Proceeds and Condemnation Awards shall be due
               and payable solely to Administrative Agent and held in a
               Controlled Account in accordance with Section 11.03.
            c. If an Event of Default exists, with respect to any Casualty or
               Condemnation, (i) Administrative Agent, in its sole discretion,
               may settle and adjust any claim or award without the consent of
               Borrower, (ii) all Insurance Proceeds and Condemnation Awards
               shall be due and payable solely to and held by Administrative
               Agent in a Controlled Account and applied in accordance with
               Section 11.03, and (iii) without Administrative Agent's prior
               consent, other than as required by any applicable insurance
               policy or Applicable Law Borrower shall not take any action or
               fail to take any action which would cause the amount of the
               Insurance Proceeds or Condemnation Awards to be affected or
               determined. Administrative Agent shall be under no obligation to
               question the amount of any Insurance Proceeds or Condemnation
               Award and may accept the same in the amount in which the same
               shall be paid.
            d. If Borrower is a payee on any check representing Insurance
               Proceeds with respect to a Significant Casualty, Borrower shall
               immediately endorse, such check payable to the order of
               Administrative Agent. Borrower hereby irrevocably appoints
               Administrative Agent as its attorney--in--fact, coupled with an
               interest, to endorse such check payable to the order of
               Administrative Agent. All out--of--pocket expenses incurred by
               Administrative Agent in the settlement, adjustment and collection
               of the Insurance shall become part of the Obligations and shall
               be reimbursed by Borrower to Administrative Agent upon demand.
            e. Notwithstanding the occurrence of any Casualty or Condemnation,
               (i) Borrower shall continue to pay the Obligations at the time
               and in the manner provided for its payment in this Agreement and
               the Obligations shall not be reduced until any Insurance Proceeds
               or Condemnation Awards shall have been actually received and
               applied by Administrative Agent, after the deduction of expenses
               of collection, to the reduction or discharge of the Obligations,
               and (ii) subject to all other provisions of this Agreement,
               Administrative Agent shall continue to make Loan Advances to
               Borrower notwithstanding the existence of such Casualty or
               Condemnation.
            f. With respect to any Condemnation, (i) the Lenders shall not be
               limited to the interest paid on the Condemnation Award by the
               condemning authority but shall be entitled to receive out of the
               Condemnation Award interest at the rate or rates provided herein
               or in the Notes and this Agreement, (ii) if the Project or any
               portion thereof is subject to a Condemnation, provided that any
               Condemnation Awards are made available to Borrower for such
               purpose by Administrative Agent, Borrower shall promptly commence
               and diligently prosecute the Restoration of the Project and
               otherwise comply with the provisions of Section 11.03, (iii) if
               the Project is sold, through foreclosure or otherwise, prior to
               the receipt by Administrative Agent of the Condemnation Award,
               Administrative Agent and the Lenders shall have the right,
               whether or not a deficiency judgment on the Notes shall have been
               sought, recovered or denied, to receive the Condemnation Award,
               or a portion thereof sufficient to pay the Obligations. The
               failure by Borrower to apply Condemnation Awards in accordance
               with this Article XI (not cured within any applicable cure
               period) shall be an Event of Default.
         5. Application of Insurance Proceeds and Condemnation Awards.
         6. a. If either the Insurance Proceeds or the Condemnation Award are
               equal to or greater than the Insurance Threshold Amount or the
               Condemnation Threshold Amount, as applicable, Administrative
               Agent shall adjust the Project Budget to reflect any such
               Insurance Proceeds or Condemnation Award and shall make the
               Insurance Proceeds or Condemnation Award available to Borrower
               for Restoration so long as each of the following conditions are
               met (provided that, if at the time of any request for
               disbursement of Insurance Proceeds or Condemnation Awards
               Borrower shall fail to satisfy such conditions, Borrower shall be
               entitled, except as to Section 11.03(a)(i), to cure such failure
               within ten (10) days after Administrative Agent's refusal to make
               such disbursement and resubmit such request for disbursement):
            b. i.    no Event of Default has occurred and then exists (including
                     at any time required for any disbursements of such
                     Insurance Proceeds or Condemnation Awards);
               ii.   such Insurance Proceeds or Condemnation Awards, together
                     with such additional funds deposited by Borrower with
                     Administrative Agent and/or allocated by Borrower from the
                     Contingency Fund are sufficient to pay for all of the costs
                     and expenses associated with the repair or restoration of
                     the Improvements in the manner required by Sections
                     11.01(a) or 11.02(f), as applicable;
               iii.  if (1) such Casualty or Condemnation occurs prior to the
                     initial Completion of the Improvements, the Improvements
                     can be repaired, restored and completed prior to the
                     Completion Date, or such later date as shall be approved by
                     the Required Lenders and (2) such Casualty or Condemnation
                     occurs after the initial Completion of the Improvements,
                     the Improvements can be repaired or restored to
                     substantially the condition in which they existed prior to
                     such Casualty or Condemnation prior to the Extended
                     Maturity Date;
               iv.   Administrative Agent (in the exercise of its reasonable
                     discretion) and all applicable Governmental Authorities
                     have approved the final plans and specifications for
                     reconstruction or restoration of the damaged portion of the
                     Improvements;
               v.    Administrative Agent has approved (in the exercise of its
                     reasonable discretion) all budgets, schedules, and
                     architecture and construction contracts in connection with
                     such repair or restoration;
               vi.   with respect to a Casualty, Administrative Agent has
                     determined (in the exercise of its reasonable discretion)
                     that after the reconstruction or restoration work is
                     completed, the Loans will be In Balance;
               vii.  with respect to a partial Condemnation, Administrative
                     Agent has determined (in the exercise of its reasonable
                     discretion) that the remaining Improvements are sufficient
                     to cause the Loans to be In Balance;
               viii. Borrower shall commence (which shall include commencing
                     "soft" costs activities, i.e., obtaining development
                     approval from the applicable Governmental Authorities,
                     soliciting bid proposals, restoration planning, etc.) the
                     Restoration as soon as reasonably practicable (but in no
                     event later than ninety (90) days after such Casualty or
                     Condemnation, as the case may be, occurs) and shall in any
                     event have undertaken reasonable actions within ninety (90)
                     days to obtain all necessary permits and shall within such
                     ninety (90) days, have entered into a construction contract
                     reasonably acceptable to Administrative Agent, and shall
                     diligently pursue the same to Completion to the reasonable
                     satisfaction of Administrative Agent;
               ix.   Administrative Agent shall have received a guaranty of
                     Completion with respect to all Restoration in substantially
                     the same form as the Completion Guaranty and otherwise
                     reasonably satisfactory to Administrative Agent from
                     Guarantor;
               x.    the Project and the use thereof after the Restoration will
                     be in substantial compliance with and permitted under all
                     Applicable Laws;
               xi.   such Casualty or Condemnation, as the case may be, does not
                     result in the permanent loss of access to the Project or
                     the Improvements;
            c. Pending disbursement to Borrower, the Insurance Proceeds or
               Condemnation Awards shall be held by Administrative Agent in a
               Controlled Account. If the entire amount of Insurance Proceeds or
               a Condemnation Award are not required (i) to be made available
               for the Restoration or (ii) the conditions for Insurance Proceeds
               or Condemnation Awards to be made available to Borrower set forth
               in Section 11.03(a) above are not satisfied and Borrower's right
               to cure such matters has expired, the Insurance Proceeds or
               Condemnation Award may (1) be retained and applied by
               Administrative Agent toward the payment of the Obligations not
               later than the end of the next Interest Period that is at least
               five (5) days after Borrower shall have failed to satisfy the
               funding conditions (subject to Borrower's cure rights), whether
               or not then due and payable, in such order, priority and
               proportions as Administrative Agent in its sole discretion shall
               deem proper, or (2) at the sole discretion of Administrative
               Agent, the same may be paid, either in whole or in part, to
               Borrower for such purposes and upon such conditions as
               Administrative Agent shall designate.
 XXIII.  
         
         EVENTS OF DEFAULT
 XXIV.   1. Events of Default. Any one or more of the following events shall
            constitute an "Event of Default":
         2. a. Monetary Defaults. Borrower shall: (i) fail to pay any principal
               of or interest on) any Loan when due (including, without
               limitation, on the Maturity Date or any other date on which the
               same is due); or (ii) fail to pay any other monetary sum (other
               than an amount referred to in clause (i) above) payable by it
               under this Agreement or under any other Loan Document, when and
               as the same shall become due and payable, and, in the case of
               this clause (ii) such default shall continue for a period of five
               (5) days after Administrative Agent shall have delivered notice
               of such default to Borrower (provided such 5--day grace period
               shall not apply to any sums due on the Maturity Date); or
            b. Negative Covenants. Borrower shall default in the performance of
               any of its obligations under any of Sections, 9.14(b), 9.21,
               9.22, 10.01(a), 10.02, 10.03, 10.07, or 10.15.
            c. Representations and Warranties. Any representation, warranty or
               certification made or deemed made herein or in any other Loan
               Document (or in any Modification hereto or thereto) by Borrower
               or any request, notice or certificate furnished by or on behalf
               of any Borrower Party pursuant to the provisions hereof or
               thereof, shall prove to have been false or misleading as of the
               time made or furnished in any material respect; or
            d. Borrower Insolvency. (i) Borrower shall admit in writing its
               inability to, or be generally unable to, pay its debts as such
               debts become due; or (ii) an involuntary proceeding shall be
               commenced or an involuntary petition shall be filed, seeking (1)
               liquidation, reorganization or other relief in respect of any
               Borrower or its debts, or of a substantial part of its assets,
               under any Federal, state or foreign bankruptcy, insolvency,
               receivership or similar law now or hereafter in effect or (2) the
               appointment of a receiver, trustee, custodian, sequestrator,
               conservator or similar official for any of Borrower Parties or
               for a substantial part of its assets, and, in any such case, such
               proceeding or petition shall continue undismissed for a period of
               sixty (60) days or an order or decree approving or ordering any
               of the foregoing shall be entered; or (iii) Borrower shall (1)
               voluntarily commence any proceeding or file any petition seeking
               liquidation, reorganization or other relief under any Federal,
               state or foreign bankruptcy, insolvency, receivership or similar
               law now or hereafter in effect, (2) consent to the institution
               of, or fail to contest in a timely and appropriate manner, any
               proceeding or petition described in clause (ii) above, (3) apply
               for or consent to the appointment of a receiver, trustee,
               custodian, sequestrator, conservator or similar official for
               Borrower or for a substantial part of any of its assets, (4) file
               an answer admitting the material allegations of a petition filed
               against it in any such proceeding, (5) make a general assignment
               for the benefit of creditors or (6) take any action for the
               purpose of effecting any of the foregoing; or
            e. Default on other Indebtedness. Borrower defaults (after the
               passage of any grace or cure periods) on any other Indebtedness
               where any Lender is acting as lender; or
            f. Dissolution. Borrower or Guarantor shall be terminated, dissolved
               or liquidated (as a matter of law or otherwise) or proceedings
               shall be commenced by any Person (including any Borrower Party)
               seeking the termination, dissolution or liquidation of Borrower
               or Guarantor; or
            g. Judgments Against Borrower. One or more (i) final,
               non--appealable judgments (or, regardless as to whether the same
               is final and non--appealable, a judgment shall be recorded as a
               lien against the Project) for the payment of money (exclusive of
               judgment amounts covered by insurance where the insurer has
               admitted liability in respect of such judgment) aggregating in
               excess of Five Hundred Thousand and No/100 Dollars ($500,000.00)
               shall be rendered against Borrower, unless the same is paid,
               bonded over to the reasonable satisfaction of Administrative
               Agent, or additional cash collateral in an amount satisfactory to
               Administrative Agent is deposited into a Controlled Account, in
               each case within thirty (30) consecutive days of such judgment;
               or (ii) final, non--appealable non--monetary judgments, orders or
               decrees shall be entered against Borrower which does or would
               reasonably be expected to have a Material Adverse Effect, and, in
               either case, the same shall remain undischarged for a period of
               thirty (30) consecutive days during which execution shall not be
               effectively stayed, or any action shall be legally taken by a
               judgment creditor to attach or levy upon any assets of Borrower
               to enforce any such judgment; or
            h. Judgments Against Guarantor. One or more (i) final,
               non--appealable judgments for the payment of money (exclusive of
               judgment amounts covered by insurance where the insurer has
               admitted liability in respect of such judgment) aggregating in
               excess of One Million Five Hundred Thousand and No/100 Dollars
               ($1,500,000.00) shall be rendered against Guarantor, unless the
               same is paid, bonded over to the reasonable satisfaction of
               Administrative Agent, or additional cash collateral in an amount
               satisfactory to Administrative Agent is deposited into a
               Controlled Account, in each case within thirty (30) consecutive
               days of such judgment; or (ii) final, non--appealable
               non--monetary judgments, orders or decrees shall be entered
               against Guarantor which does or would reasonably be expected to
               have a Material Adverse Effect, and, in either case, the same
               shall remain undischarged for a period of thirty (30) consecutive
               days during which execution shall not be effectively stayed, or
               any action shall be legally taken by a judgment creditor to
               attach or levy upon any assets of such Guarantor to enforce any
               such judgment; or
            i. ERISA. An ERISA Event shall have occurred that, in the opinion of
               Administrative Agent, when taken together with all other ERISA
               Events that have occurred, could reasonably be expected to result
               in a Material Adverse Effect; or
            j. Loan Document Liens. The Liens created by the Security Documents
               shall at any time not constitute a valid and perfected first
               priority Lien (subject to the Permitted Liens) on the collateral
               intended to be covered thereby in favor of Administrative Agent,
               free and clear of all other Liens (other than the Permitted
               Liens), or, except for expiration in accordance with its terms,
               any of the Security Documents shall for whatever reason be
               terminated or cease to be in full force and effect, or the
               enforceability thereof shall be contested by any Borrower Party
               or any of their Affiliates and Borrower does not cause such
               matter to be cured within ten (10) Business Days following
               written notice from Administrative Agent; or
            k. Guarantor Default. Any Event of Default shall occur under, or
               Guarantor shall revoke or attempt to revoke, contest or commence
               any action against or seeking to nullify or void its obligations
               under, any of the Guarantor Documents; or
            l. Material Adverse Effect. An event shall occur that results in a
               Material Adverse Effect and such Material Adverse Effect shall be
               continuing; or
            m. Access to Project. If (i) Administrative Agent or any of the
               Lenders, or its representatives or the Construction Consultant is
               not permitted, at all reasonable times, following prior notice to
               Borrower, to enter upon the Project, inspect the Improvements and
               the construction thereof and all materials, fixtures and articles
               used or to be used in connection therewith, and to examine all
               detailed plans, shop drawings and specifications which relate to
               the Improvements, or (ii) Borrower, the General Contractor or a
               Major Subcontractor shall fail to furnish to Administrative
               Agent, the Construction Consultant or their authorized
               representatives, within a reasonable period of time after
               requested, copies of such plans, drawings and specifications, or
               copies of any invoices, subcontracts, or bills of sale relating
               to the construction or equipping of the Improvements, and, in any
               of the foregoing cases such default remains uncured for a period
               of five (5) Business Days after notice thereof from
               Administrative Agent to Borrower; provided, however, that if such
               default is caused as a result of the General Contractor or a
               Major Subcontractor, such five (5) Business Day period shall be
               extended so long as Borrower is diligently pursuing its rights
               and remedies to cause compliance by the General Contractor or
               such Major Subcontractor; or
            n. Deficiency Deposits. Borrower shall fail to make (or cause to be
               made) a Deficiency Deposit within the time and in the manner
               provided in Section 7.02; or
            o. Material Agreements. Borrower shall default under any of the
               Material Agreements after the expiration any applicable notice or
               cure periods thereunder, or any Material Agreement other than a
               Qualified Purchase Contract is materially Modified or terminated
               without Administrative Agent's prior written approval if such
               approval is required pursuant to Section 10.12, and the benefits
               provided for in such Material Agreement are not promptly (but in
               no event later than thirty (30) days after any such termination)
               replaced to the reasonable satisfaction of Administrative Agent;
               or
            p. Unsatisfactory Work. Borrower shall fail to cause any
               Unsatisfactory Work to be corrected to the reasonable
               satisfaction of Administrative Agent and the Construction
               Consultant within twenty (20) Business Days after notice of such
               disapproval; provided, however, that if such Unsatisfactory Work
               cannot reasonably be corrected within such twenty (20) day
               period, then so long as Borrower shall have commenced to cause
               the correction of such Unsatisfactory Work within such twenty
               (20) Business Day period and thereafter diligently and
               expeditiously proceeds to cause the correction of the same, such
               twenty (20) Business Day period shall be extended for such time
               as is reasonably necessary for Borrower in the exercise of due
               diligence to cause the correction of such Unsatisfactory Work,
               but in no event beyond the date which is sixty (60) days after
               the applicable notice of disapproval or such later date as may be
               approved in Administrative Agent's sole discretion; or
            q. Contractor Bankruptcy. The bankruptcy or insolvency of the
               General Contractor and failure of Borrower to procure a contract
               with a new general contractor or guarantor (such contract,
               general contractor, guaranty and guarantor, as the case may be,
               to be approved by Administrative Agent) within sixty (60) days
               after the occurrence of such bankruptcy or insolvency (such
               approval not to be unreasonably withheld); or
            r. Completion Date. Completion of the Project is not achieved
               (subject to Section 14.26) on or before the Completion Date; or
            s. Cessation of Construction. If the Construction Work shall, at any
               time, be discontinued (subject to Section 14.26) or abandoned for
               more than ten (10) Business Days, or a delay in the Construction
               Work shall occur so that the same cannot, in Administrative
               Agent's sole but reasonable judgment, be Completed on or before
               the Completion Date; or
            t. Change in Control. The occurrence of any Change of Control not
               permitted by this Agreement; or
            u. General. If Borrower or Guarantor shall default as set forth in
               Sections 12.01(c), or 12.01(l) or under any of the other
               non--monetary terms, covenants or conditions of this Agreement or
               any other Loan Document not set forth above in this Section 12.01
               and such default shall continue for thirty (30) days after notice
               from Administrative Agent to Borrower; provided, however, that if
               (i) such default is susceptible of cure but Administrative Agent
               reasonably determines that such non--monetary default cannot be
               reasonably cured within such thirty (30) day period and (ii)
               Administrative Agent determines, in its sole discretion, that
               such default does not create a material risk of sale or
               forfeiture of, or substantial impairment in value to, any
               material portion of the Project, then, so long as the Borrower or
               Guarantor, as appropriate, shall have commenced to cure such
               default within such thirty (30) day period and thereafter
               diligently and expeditiously proceeds to cure the same, such
               thirty (30) day period shall be extended for such time as is
               reasonably necessary for the Borrower or Guarantor, as
               appropriate, in the exercise of due diligence to cure such
               default, but in no event shall such period exceed ninety (90)
               days after the original notice from Administrative Agent or
               extend beyond the Maturity Date; or
            v. Other Loan Documents. Any "Event of Default" shall occur under
               and is defined by the provisions of any of the other Loan
               Documents.
         3. Remedies. Upon the occurrence of an Event of Default and at any time
            thereafter during the continuance of such event, Administrative
            Agent may (subject to, and in accordance with, the provisions of
            Section 13.03) and, upon request of the Required Lenders shall, by
            written notice to Borrower, pursue any one or more of the following
            remedies, concurrently or successively, it being the intent hereof
            that none of such remedies shall be to the exclusion of any other:
         4. a. In the case of an Event of Default other than one referred to in
               Sections 12.01(d) or 12.01(f) with respect to Borrower, terminate
               the Commitments and/or declare the Outstanding Principal Amount,
               and the accrued interest on the Loans and all other amounts
               payable by Borrower hereunder (including any amounts payable
               under Section 5.05) and under the Notes and the other Loan
               Documents to be forthwith due and payable whereupon such amounts
               shall be immediately due and payable without presentment, demand,
               protest or other formalities of any kind, all of which are hereby
               expressly waived by Borrower; provided, however, that in the case
               of the occurrence of an Event of Default referred to in Sections
               12.01(d) or 12.01(f) with respect to a Borrower Party, the
               Commitments shall automatically be terminated and the Outstanding
               Principal Amount, and the accrued interest on, the Loans and all
               other amounts payable by Borrower hereunder (including any
               amounts payable under Section 5.05), under the Notes and the
               other Loan Documents shall automatically become immediately due
               and payable without presentment, demand, protest or other
               formalities of any kind, all of which are hereby expressly waived
               by Borrower;
            b. In the case of any Event of Default resulting from Borrower's
               failure, refusal or neglect to make any payment or perform any
               act required by the Loan Documents, then, while any Event of
               Default exists and without notice to or demand upon Borrower and
               without waiving or releasing any other right, remedy or recourse
               Administrative Agent and the Lenders may have because of such
               Event of Default, Administrative Agent may (but shall not be
               obligated to) make such payment or perform such act for the
               account of and at the expense of Borrower, and shall have the
               right to enter upon the Project for such purpose and to take all
               such action thereon and with respect to the Project as it may
               deem necessary or appropriate. If Administrative Agent shall
               elect to pay any sum due with respect to the Project,
               Administrative Agent may do so in reliance on any bill, statement
               or assessment procured from the appropriate Governmental
               Authority or other issuer thereof without inquiring into the
               accuracy or validity thereof. Similarly, in making any payments
               to protect the security intended to be created by the Loan
               Documents, Administrative Agent shall not be bound to inquire
               into the validity of any apparent or threatened adverse title,
               Lien, encumbrance, claim or charge before making an advance for
               the purpose of preventing or removing the same. Additionally,
               after the occurrence of an Event of Default, if any Hazardous
               Substance affects or threatens to affect the Project,
               Administrative Agent may (but shall not be obligated to) give
               such notices and take such actions as it deems necessary or
               advisable in order to abate the discharge of or remove any
               Hazardous Substance;
            c. Take possession of the Project and cause Completion of the
               Improvements and do anything in its sole judgment to fulfill the
               obligations of Borrower hereunder, including either the right to
               avail itself of and procure performance of existing contracts or
               let any contracts with the same contractors or others and to
               employ watchmen to protect the Project from injury. Without
               restricting the generality of the foregoing and for the purposes
               aforesaid, Borrower hereby appoints and constitutes
               Administrative Agent its lawful attorney--in--fact with full
               power of substitution in the Project to cause Completion of the
               Improvements in the name of Borrower; to use unadvanced funds
               remaining under the Commitments or which may be reserved, or
               escrowed or set aside for any purposes hereunder at any time, or
               to advance funds in excess of the face amount of the Notes (and
               all such amounts shall be payable by Borrower together with
               interest at the Default Rate), to cause Completion the
               Improvements; to make changes in the Plans and Specifications
               which shall be necessary or desirable for Completion of the
               Improvements in substantially the manner contemplated by the
               Plans and Specifications; to retain or employ new general
               contractors, subcontractors, architects, engineers and inspectors
               as shall be required for said purposes; to pay, settle, or
               compromise all existing bills and claims, which may be liens or
               security interests, or to avoid such bills and claims becoming
               liens against the Project or security interest against fixtures
               or equipment, or as may be necessary or desirable for the
               Completion of the Improvements or for the clearance of title; to
               execute all applications and certificates in the name of Borrower
               which may be required by any of the contract documents; to do any
               and every act which Borrower might do in its own behalf; and to
               prosecute and defend all actions or proceedings in connection
               with the Project or fixtures or equipment; to take action and
               require such performance as it deems necessary under any bonds
               furnished in connection with the construction of the Improvements
               and to make settlements and compromises with surety or sureties
               thereunder, and in connection therewith, to execute instruments
               of release and satisfaction; it being understood and agreed that
               this power of attorney shall be a power coupled with an interest
               and cannot be revoked;
            d. Exercise the Lenders' rights under the Completion Guaranty and
               Development Agreement Guaranty to require any Guarantor to
               perform thereunder, in which case Borrower hereby (i) authorizes
               Administrative Agent and the Lenders to make advances of the
               Loans directly to such Guarantor in accordance with the terms of
               the Completion Guaranty and Development Agreement Guaranty and
               this Agreement and (ii) agrees that Borrower shall be liable to
               the Lenders for all such advances to such Guarantor and such
               advances shall be deemed Loans under this Agreement and be
               evidenced by the Notes and secured by the Security Instrument and
               the other Security Documents; and
            e. Exercise or pursue any other remedy or cause of action permitted
               under this Agreement, any or all of the Security Documents, or
               any other Loan Document, or conferred upon Administrative Agent
               and the Lenders by operation of law.
         
         WHETHER OR NOT ADMINISTRATIVE AGENT OR THE LENDERS ELECT TO EMPLOY ANY
         OR ALL OF THE REMEDIES AVAILABLE UPON THE OCCURRENCE OF AN EVENT OF
         DEFAULT, NEITHER ADMINISTRATIVE AGENT NOR ANY OF THE LENDERS SHALL BE
         LIABLE FOR THE CONSTRUCTION OF OR FAILURE TO CONSTRUCT, COMPLETE OR
         PROTECT THE IMPROVEMENTS OR FOR PAYMENT OF ANY EXPENSES INCURRED IN
         CONNECTION WITH THE EXERCISE OF ANY REMEDY AVAILABLE TO ADMINISTRATIVE
         AGENT OR THE LENDERS OR FOR THE PERFORMANCE OR NON--PERFORMANCE OF ANY
         OTHER OBLIGATION OF BORROWER.

 XXV.    
         
         ADMINISTRATIVE AGENT
 XXVI.   1.  Appointment, Powers and Immunities. Each Lender hereby irrevocably
             appoints and authorizes Administrative Agent to act as its agent
             hereunder and under the other Loan Documents with such powers as
             are specifically delegated to Administrative Agent by the terms of
             this Agreement and of the other Loan Documents, together with such
             other powers as are reasonably incidental thereto. Administrative
             Agent shall be a party to each of the Loan Documents (other than
             the Notes) as secured party, beneficiary, indemnitee, and such
             other applicable capacities, on behalf of and for the benefit of
             Lenders (and each Lender hereby ratifies and reaffirms the Loan
             Documents so executed and agrees to be bound by the terms thereof)
             and hold all Collateral covered thereby for the benefit of the
             Lenders, and receive all payments or proceeds received in
             connection therewith for the undivided benefit and protection of
             the Lenders in accordance with the terms and conditions of this
             Agreement. As soon as practicable after each such receipt of
             proceeds by Administrative Agent, Administrative Agent shall
             determine the respective amounts to be distributed and promptly
             thereafter shall credit to itself the amount to which it is
             entitled (as Administrative Agent, Lender or otherwise) and wire
             the amounts to which the other Lenders are entitled in accordance
             with such written instruction as each Lender from time to time may
             deliver to Administrative Agent. Each Lender shall hold its own
             Note and shall receive a copy of each Loan Document. Administrative
             Agent (which term as used in this Section 13.01 shall include
             reference to its Affiliates and its own and its Affiliates'
             officers, directors, employees and agents) shall not:
         2.  a. have any duties or responsibilities except those expressly set
                forth in this Agreement and in the other Loan Documents, and
                shall not by reason of this Agreement or any other Loan Document
                be a fiduciary or trustee for any Lender except to the extent
                that Administrative Agent acts as an agent with respect to the
                receipt or payment of funds, nor shall Administrative Agent have
                any fiduciary duty to the Borrower nor shall any Lender have any
                fiduciary duty to the Borrower or any other Lender;
             b. be responsible to the Lenders for any recitals, statements,
                representations or warranties contained in this Agreement or in
                any other Loan Document, or in any certificate or other document
                referred to or provided for in, or received by any of them
                under, this Agreement or any other Loan Document, or for the
                value, validity, effectiveness, genuineness, enforceability or
                sufficiency of this Agreement, any Note or any other Loan
                Document or any other document referred to or provided for
                herein or therein or for any failure by the Borrower or any
                other Person to perform any of its Obligations hereunder or
                thereunder;
             c. be responsible for any action taken or omitted to be taken by it
                hereunder or under any other Loan Document or under any other
                document or instrument referred to or provided for herein or
                therein or in connection herewith or therewith, except for its
                own gross negligence or willful misconduct;
             d. except to the extent expressly instructed in writing by the
                Required Lenders with respect to collateral security under the
                Loan Documents, be required to initiate or conduct any
                litigation or collection proceedings hereunder or under any
                other Loan Document; and
             e. be required to take any action which is contrary to this
                Agreement or any other Loan Document or Governmental
                Requirement.
             
             The relationship between and among Administrative Agent and each
             Lender is a contractual relationship only, and nothing herein shall
             be deemed to impose on Administrative Agent any obligations other
             than those for which express provision is made herein or in the
             other Loan Documents. Administrative Agent may employ agents and
             attorneys--in--fact and shall not be responsible for the negligence
             or misconduct of any such agents or attorneys--in--fact selected by
             it in good faith. Administrative Agent may deem and treat the payee
             of a Note as the holder thereof for all purposes hereof unless and
             until a notice of the assignment or transfer thereof shall have
             been filed with Administrative Agent pursuant to Section 14.07.
             Except to the extent expressly provided in Sections 13.08, 13.10,
             and 13.11(g), the provisions of this Article XIII are solely for
             the benefit of Administrative Agent and the Lenders, and the
             Borrower shall not have any rights as a third--party beneficiary of
             any of the provisions hereof and the Administrative Agent and
             Lenders may, pursuant to a written agreement executed by all such
             Persons, Modify or waive such provisions of this Article XIII in
             their sole and absolute discretion.
         
         3.  Reliance by Administrative Agent. Administrative Agent shall be
             entitled to rely upon any certification, notice, document or other
             communication (including any thereof by telephone, telecopy,
             telegram or cable) reasonably believed by it to be genuine and
             correct and to have been signed or sent by or on behalf of the
             proper Person or Persons, and upon advice and statements of legal
             counsel, independent accountants and other experts selected by
             Administrative Agent. As to any matters not expressly provided for
             by this Agreement or any other Loan Document, Administrative Agent
             shall in all cases be fully protected in acting, or in refraining
             from acting, hereunder or thereunder in accordance with
             instructions given by the Required Lenders, and such instructions
             of the Required Lenders and any action taken or failure to act
             pursuant thereto shall be binding on all of the Lenders.
         4.  Borrower Defaults.
         5.  a. Administrative Agent shall give the Lenders notice of any
                material Default of which Administrative Agent has knowledge or
                notice. Except with respect to (i) the nonpayment of principal,
                interest or any fees that are due and payable under any of the
                Loan Documents, (ii) Defaults with respect to which
                Administrative Agent has actually sent written notice of to the
                Borrower and (iii) Defaults with respect to which Administrative
                Agent has entered into discussions with the Borrower,
                Administrative Agent shall be deemed to not have knowledge or
                notice of the occurrence of a Default unless Administrative
                Agent has received notice from a Lender or the Borrower
                specifying such Default and stating that such notice is a
                "Notice of Default". If Administrative Agent has such knowledge
                or receives such a notice from the Borrower or a Lender in
                accordance with the immediately preceding sentence with respect
                to the occurrence of a material Default, Administrative Agent
                shall give prompt notice thereof to the Lenders. Within ten (10)
                days of delivery of such notice of Default from Administrative
                Agent to the Lenders (or such shorter period of time as
                Administrative Agent determines is necessary), Administrative
                Agent and the Lenders shall consult with each other to determine
                a proposed course of action. Administrative Agent shall (subject
                to Section 13.07) take such action with respect to such Default
                as shall be directed by the Required Lenders; provided that (i)
                unless and until Administrative Agent shall have received such
                directions, Administrative Agent may (but shall not be obligated
                to) take such action, or refrain from taking such action
                (including decisions (1) to make Protective Advances that
                Administrative Agent determines are necessary to protect or
                maintain the Project and (2) to foreclose on the Project or
                exercise any other remedy), with respect to such Default as it
                shall deem advisable in the interest of the Lenders except to
                the extent that this Agreement expressly requires that such
                action be taken, or not be taken, only with the consent or upon
                the authorization of all of the Lenders and (ii) no actions
                approved by the Required Lenders shall violate the Loan
                Documents or Governmental Requirement.
             b. Each of the Lenders acknowledges and agrees that no individual
                Lender may separately enforce or exercise any of the provisions
                of any of the Loan Documents (including, without limitation, the
                Notes) other than through Administrative Agent. Administrative
                Agent shall advise the Lenders of all material actions which
                Administrative Agent takes in accordance with the provisions of
                this Section 13.03. Notwithstanding the foregoing, if the
                Required Lenders shall at any time direct that a different or
                additional remedial action be taken from that already undertaken
                by Administrative Agent, including the commencement of
                foreclosure proceedings, such different or additional remedial
                action shall be taken in lieu of or in addition to, the
                prosecution of such action taken by Administrative Agent;
                provided that all actions already taken by Administrative Agent
                pursuant to Section 13.03(a) shall be valid and binding on each
                Lender.
             c. All money (other than money subject to the provisions of Section
                13.03(g)) received from any enforcement actions, including the
                proceeds of a foreclosure sale of the Project, shall be applied:
                First, to the payment or reimbursement of Administrative Agent
                for expenses incurred in accordance with the provisions of
                Sections 13.03(d), 13.03(e), and 13.03(f) and 13.05 and to the
                payment of any fees and charges then due agent to the extent not
                paid by the Borrower; Second, to the Lenders for expenses
                incurred in accordance with the provisions of Section 13.03(d),
                13.03(e), and 13.03(f) and 13.05; Third, to the payment or
                reimbursement of the Lenders for any advances made pursuant to
                Section 13.03(d); and Fourth, pari passu to the Lenders in
                accordance with their respective Proportionate Shares, unless an
                Unpaid Amount is owed pursuant to Section 13.11, in which event
                such Unpaid Amount shall be deducted from the portion of such
                proceeds of the Defaulting Lender and be applied to payment of
                such Unpaid Amount to the Special Advance Lender.
             d. All losses with respect to interest (including interest at the
                Default Rate) and other sums payable pursuant to the Notes or
                incurred in connection with the Loans, the enforcement thereof
                or the realization of the security therefor, shall be borne by
                the Lenders in accordance with their respective Proportionate
                Shares. The Lenders shall promptly, upon request, remit to
                Administrative Agent their respective Proportionate Shares of
                (i) any expenses incurred by Administrative Agent in connection
                with any Default to the extent any expenses have not been paid
                by the Borrower, (ii) any advances made to pay taxes or
                insurance or otherwise to preserve the lien of the Loan
                Documents or to preserve and protect the Project or made to
                effect the Completion of the Improvements to be constructed
                pursuant to this Agreement whether or not the amount necessary
                to be advanced for such purposes exceeds the amount of the
                respective Commitments of the Lenders, (iii) any other expenses
                incurred in connection with the enforcement of the Security
                Instrument or other Loan Documents, and (iv) any expenses
                incurred in connection with the consummation of the Loans not
                paid or provided for by the Borrower. To the extent any such
                advances are recovered in connection with the enforcement of the
                Security Instrument or the other Loan Documents, each Lender
                shall be paid its Proportionate Share of such recovery after
                deduction of the expenses of Administrative Agent.
             e. If any action is brought to collect on the Notes, foreclose
                under the Security Instrument, or enforce any of the Loan
                Documents, such action shall (to the extent permitted under
                applicable law and the decisions of the court in which such
                action is brought) be an action brought by Administrative Agent
                and the Lenders, collectively, to collect on all or a portion of
                the Notes or enforce the Loan Documents, and counsel selected by
                Administrative Agent shall prosecute any such action on behalf
                of Administrative Agent and the Lenders, and Administrative
                Agent and the Lenders shall consult and cooperate with each
                other in the prosecution thereof. The costs and expenses of
                foreclosure, to the extent not paid by Borrower within ten (10)
                days after Administrative Agent's demand therefor, will be borne
                by the Lenders in accordance with their respective Proportionate
                Shares.
             f. If title is acquired to the Project after a foreclosure sale,
                nonjudicial foreclosure or by a deed in lieu of foreclosure,
                title shall be held by Administrative Agent in its own name in
                trust for the Lenders or, at Administrative Agent's election, in
                the name of a wholly owned subsidiary of Administrative Agent on
                behalf of the Lenders.
             g. If Administrative Agent (or its subsidiary) acquires title to
                the Project or is entitled to possession of the Project during
                or after the foreclosure, all material decisions with respect to
                the possession, ownership, development, construction, control,
                operation, leasing, management and sale of the Project shall be
                made by Administrative Agent. All income or other money received
                after so acquiring title to or taking possession of the Project
                with respect to the Project, including income from the operation
                and management of the Project and the proceeds of a sale of the
                Project, shall be applied: First, to the payment or
                reimbursement of Administrative Agent for expenses incurred in
                accordance with the provisions of this Article XIII and to the
                payment of any fees and charges then due agent to the extent not
                paid by the Borrower; Second, to the payment of operating
                expenses with respect to the Project; Third, to the
                establishment of reasonable reserves for the operation of the
                Project; Fourth, to the payment or reimbursement of the Lenders
                for any advances made pursuant to Section 13.03(d); Fifth to
                fund any capital improvement, leasing and other reserves
                established at the discretion of Administrative Agent; and
                Sixth, pari passu to the Lenders in accordance with their
                respective Proportionate Shares, unless an Unpaid Amount is owed
                pursuant to Section 13.11, in which event such Unpaid Amount
                shall be deducted from the portion of such proceeds of the
                Defaulting Lender and be applied to payment of such Unpaid
                Amount to the Special Advance Lender.
         6.  Rights as a Lender. With respect to its Loan Commitment and the
             Loans made by it, U.S. Bank National Association (and any successor
             acting as "Administrative Agent" hereunder) in its capacity as a
             Lender hereunder shall have the same rights and powers hereunder as
             any other Lender and may exercise the same as though it were not
             acting as Administrative Agent, and the term "Lender" or "Lenders"
             shall, unless the context otherwise indicates, include
             Administrative Agent in its individual capacity as Lender.
             U.S. Bank National Association (and any successor acting as
             "Administrative Agent" hereunder) and any of its Affiliates may
             (without having to account therefor to any other Lender) accept
             deposits from, lend money to, make investments in and generally
             engage in any kind of banking, investment banking, trust or other
             business with the Borrower (and any of its Affiliates) as if it
             were not acting as Administrative Agent, and U.S. Bank National
             Association (and any such successor) and any of its Affiliates may
             accept fees and other consideration from the Borrower for services
             in connection with this Agreement or otherwise without having to
             account for the same to the Lenders.
         7.  Indemnification. Each Lender agrees to indemnify Administrative
             Agent (to the extent not reimbursed by the Borrower, but without
             limiting the Obligations of the Borrower hereunder) ratably in
             accordance with their Proportionate Shares, for any and all
             liabilities, obligations, losses, damages, penalties, actions,
             judgments, suits, costs, expenses or disbursements of any kind and
             nature whatsoever that may be imposed on, incurred by or asserted
             against Administrative Agent in its capacity as Administrative
             Agent (including by any Lender) arising out of or by reason of any
             investigation in or in any way relating to or arising out of this
             Agreement or any other Loan Document or any other documents
             contemplated by or referred to herein or therein (including the
             costs and expenses that the Borrower is obligated to pay hereunder)
             or the enforcement of any of the terms hereof or thereof; provided
             that no Lender shall be liable for any of the foregoing to the
             extent they arise from the gross negligence or willful misconduct
             of Administrative Agent.
         8.  Non--Reliance on Administrative Agent and Other Lenders. Each
             Lender agrees that it has, independently and without reliance on
             Administrative Agent or any other Lender, and based on such
             documents and information as it has deemed appropriate, made its
             own credit analysis of the Borrower and the Guarantor and its
             decision to enter into this Agreement and that it will,
             independently and without reliance upon Administrative Agent or any
             other Lender, and based on such documents and information as it
             shall deem appropriate at the time, continue to make its own
             analysis and decisions in taking or not taking action under this
             Agreement or under any other Loan Document. Subject to the
             provisions of Section 13.05 above, Administrative Agent shall not
             be required to keep itself informed as to the performance or
             observance by the Borrower or the Guarantor of this Agreement or
             any of the other Loan Documents or any other document referred to
             or provided for herein or therein or to inspect the properties or
             books of the Borrower or the Guarantor. Except for notices, reports
             and other documents and information expressly required to be
             furnished to the Lenders by Administrative Agent hereunder,
             Administrative Agent shall not have any duty or responsibility to
             provide any Lender with any credit or other information concerning
             the affairs, financial condition or business of the Borrower or the
             Guarantor (or any of their Affiliates) that may come into the
             possession of Administrative Agent or any of its Affiliates.
             Without limiting the foregoing, Administrative Agent shall not be
             responsible in any manner to any Lender (or any permitted successor
             or assign of any Lender), and each Lender represents and warrants
             that it has not relied upon Administrative Agent for or in respect
             of, (a) the creditworthiness of Borrower and the risks involved to
             such Lender, (b) the effectiveness, enforceability, genuineness,
             validity, or the due execution of any Loan Document, (c) any
             representation, warranty, document, certificate, report, or
             statement made therein or furnished thereunder or in connection
             therewith, (d) the existence, priority, or perfection of any Lien
             granted or purported to be granted under any Loan Document, or (e)
             the observation of or compliance with any of the terms, covenants,
             or conditions of any Loan Document on the part of Borrower.
         9.  Failure to Act. Except for action expressly required of
             Administrative Agent hereunder and under the other Loan Documents,
             Administrative Agent shall in all cases be fully justified in
             failing or refusing to act hereunder and thereunder unless it shall
             receive further assurances to its satisfaction from the Lenders of
             their indemnification obligations under Section 13.05 against any
             and all liability and expense that may be incurred by it by reason
             of taking or continuing to take any such action.
         10. Resignation and Removal of Administrative Agent.
         11. a. It is agreed by the Lenders that Administrative Agent shall
                remain Administrative Agent under this Agreement and the other
                Loan Documents throughout the term of the Loan; provided,
                however, Administrative Agent may resign at any time by giving
                at least thirty (30) days prior notice thereof to the Lenders
                and the Borrower. Upon any such resignation, the Required
                Lenders shall have the right to appoint a successor
                Administrative Agent that shall be a Person that:
             b. i.  meets the qualifications of an Eligible Assignee; and
                ii. has substantial experience in construction loan
                    administration, and if such successor Administrative Agent
                    is not a Lender, as long as no Event of Default exists, the
                    Borrower shall have the right to approve such successor
                    Administrative Agent, which approval shall not be
                    unreasonably withheld, conditioned or delayed.
                
                If no successor Administrative Agent shall have been so
                appointed by the Required Lenders and shall have accepted such
                appointment within thirty (30) days after the retiring
                Administrative Agent's giving of notice of resignation of the
                retiring Administrative Agent, then the retiring Administrative
                Agent may, on behalf of the Lenders, appoint a successor
                Administrative Agent, that shall be a Person that meets the
                requirements of clauses (i) and (ii) above, and if such
                successor Administrative Agent is not a Lender, the Borrower, as
                long as no Event of Default exists, shall have the right to
                approve such successor Administrative Agent, which approval
                shall not be unreasonably withheld, conditioned or delayed. Upon
                the acceptance of any appointment as Administrative Agent
                hereunder by a successor Administrative Agent, such successor
                Administrative Agent shall thereupon succeed to and become
                vested with all the rights, powers, privileges and duties of the
                retiring Administrative Agent, and the retiring Administrative
                Agent shall be discharged from its duties and obligations
                hereunder; provided, however, that the retiring Administrative
                Agent shall not be discharged from any liabilities which existed
                prior to the effective date of such resignation. After any
                retiring Administrative Agent's resignation hereunder as
                Administrative Agent, the provisions of this Article XIII shall
                continue in effect for its benefit in respect of any actions
                taken or omitted to be taken by it while it was acting as
                Administrative Agent.
             
             c. Administrative Agent may be removed by the Required Lenders if:
             d. i.   Administrative Agent shall have failed to pay to Lenders
                     any amount due to any Lender pursuant to this Agreement
                     (and not reasonably disputed by Administrative Agent)
                     within seven (7) Business Days of the date Administrative
                     Agent is notified of a default in a payment due from
                     Administrative Agent to such Lenders;
                ii.  Administrative Agent shall have failed to perform any of
                     its obligations under this Agreement in any material
                     respect and such failure shall not have been cured within
                     thirty (30) calendar days after written notice from Lenders
                     to Administrative Agent of such failure, or if such failure
                     cannot reasonably be cured within such thirty (30) day
                     period, within such longer period of time as may be
                     necessary to complete such cure so long as Administrative
                     Agent commences such cure within such thirty (30) day
                     period and thereafter diligently pursues such cure to
                     completion; or
                iii. Administrative Agent is a Defaulting Lender.
         12. Consents and Certain Actions under, and Modifications of, Loan
             Documents.
         13. a. Administrative Agent may, except as provided below in Section
                13.09(b) below, (i) grant or refuse to grant any consent or
                approval required or requested of it hereunder or under any of
                the other Loan Documents in its sole and absolute discretion
                (except where another standard of discretion is expressly
                required of Administrative Agent pursuant to the applicable Loan
                Document), and (ii) consent or refuse to consent to any
                Modification, supplement or waiver under any of the Loan
                Documents. Without limiting the foregoing, such authority shall
                include the power to grant approvals consents and make all
                decisions with respect to all Ministerial Matters.
             b. Notwithstanding any other provision of this Agreement or the
                other Loan Documents to the contrary, Administrative Agent shall
                not, without the approval of the Required Lenders or all of the
                Lenders, as specified below, have the right or power (and
                Borrower acknowledges and agrees that Administrative Agent shall
                not have the right or power) to grant any consent or approval
                required or requested of it hereunder or under any of the other
                Loan Documents, consent to any Modification, supplement or
                waiver under any of the Loan Documents, or take any action, if
                the effect of such consent, approval, Modification, supplement,
                waiver or action would result in:
             c. i.   Without the consent of all Lenders:
                
                ii.  (1) a waiver of any provision regarding the scheduled
                     payment of principal of or interest on the Loan;
                     
                     (2) the postponement the Maturity Date;
                     
                     (3) the reduction or forgiveness of the principal amount of
                     the Loan;
                     
                     (4) a decrease in the Applicable Interest Rate under the
                     Loan or the waiver of any interest (including interest at
                     the Default Rate) thereon, except to the extent permitted
                     in the Loan Documents;
                     
                     (5) a release of Borrower from its Obligations under the
                     Loan Documents, or a release of any of the Guarantors under
                     the Guaranties from their obligations with respect to the
                     Loan (except upon payment in full of the Loan and all other
                     sums due under the Loan Documents);
                     
                     (6) a release of any material portion of the Collateral
                     from the lien of the applicable Loan Documents, except to
                     the extent permitted in the Loan Documents;
                     
                     (7) a waiver of any Late Charges, interest at the Default
                     Rate, or any Extension Fee;
                     
                     (8) a consent to any waiver of the prohibitions on Transfer
                     or encumbrances, other than an Anticipated Encumbrance, of
                     the Project or Equity Interests in Borrower;
                     
                     (9) a Modification of the definition of "Required Lenders"
                     or the provisions of Article XIII, or alters the several
                     nature of the Lenders' obligations under the Loan
                     Documents;
                
                iii. Without the consent of the Required Lenders:
                
                iv.  (1) a decision to foreclose on, or exercise remedies in
                     order to realize upon, any Collateral after a Default or an
                     Event of Default, as the case may be or bring any action to
                     enforce any of the Guaranties or other Loan Documents
                     (provided, however, all decisions concerning the conduct of
                     any receivership, the manner (i.e., judicial,
                     non--judicial, acceptance of deed--in--lieu of foreclosure)
                     and conduct of any foreclosure action or trustee's sale,
                     the collection of any judgment, the settlement of such
                     action, any bid on behalf of Administrative Agent and the
                     Lenders at a foreclosure sale, the manner of taking and
                     holding title to the Project, and the commencement and
                     conduct of any deficiency judgment proceeding shall be made
                     by Administrative Agent);
                     
                     (2) a decision made with respect to the sale or disposition
                     of the Project or any Collateral after Administrative Agent
                     has obtained possession thereof;
                     
                     (3) a decision on the use of application of proceeds from
                     any insurance maintain by Borrower or any awards from a
                     taking or condemnation of the Project;
                     
                     (4) a Protective Advance that exceeds Two Hundred Fifty
                     Thousand and No/100 Dollars ($250,000.00) or Protective
                     Advances that exceed, in the aggregate, Five Hundred
                     Thousand and No/100 Dollars ($500,000.00) in any calendar
                     year; and
                     
                     (5) a single Change Order in excess of One Million and
                     No/100 Dollars ($1,000,000.00) and all Change Orders at
                     such time as the aggregate amount of Change Orders exceeds
                     Seven Million and No/100 Dollars ($7,000,000.00).
                     
                     (6) a waiver of the conditions precedent to the making of
                     Loans set forth in Section 6.02.
                
                v.   Without the consent of the affected Lender, change such
                     Lender's Proportionate Share (provided, however, that this
                     clause shall not apply to reductions in or a deemed
                     reduction in any Lender's Proportionate Share pursuant to
                     Section 13.11 hereof, nor shall it be construed to prevent
                     a Lender from assigning its interest in the Loan pursuant
                     to Section 14.07).
             d. If Administrative Agent solicits any consents or approvals from
                the Lenders under any of the Loan Documents, each Lender shall
                within ten (10) Business Days of receiving such request, give
                Administrative Agent written notice of its consent or approval
                or denial thereof (or such shorter time as may be required under
                the applicable Loan Document for Administrative Agent to
                respond, in which case Lenders shall have the same time period
                minus one (1) Business Day); provided that if any Lender does
                not respond within such ten (10) Business Days, such Lender
                shall be deemed to have authorized Administrative Agent to vote
                such Lender's interest with respect to the matter which was the
                subject of Administrative Agent's solicitation as Administrative
                Agent elects. Any such solicitation by Administrative Agent for
                a consent or approval shall be in writing and shall include a
                description of the matter or thing as to which such consent or
                approval is requested and shall include Administrative Agent's
                recommended course of action or determination in respect
                thereof.
         14. Authorization. Administrative Agent is hereby authorized by the
             Lenders to execute, deliver and perform in accordance with the
             terms of each of the Loan Documents to which Administrative Agent
             is or is intended to be a party and each Lender agrees to be bound
             by all of the agreements of Administrative Agent contained in such
             Loan Documents. The Borrower shall be entitled to rely on all
             written agreements, approvals and consents received from
             Administrative Agent as being that also of the Lenders, without
             obtaining separate acknowledgment or proof of authorization of
             same.
         15. Defaulting Lenders.
         16. a. If any Lender (a "Defaulting Lender"; and, for purposes hereof,
                any Lenders that is not a Defaulting Lender, a "Non--Defaulting
                Lender") shall for any reason fail to (i) make any respective
                Loan required pursuant to the terms of this Agreement or (ii)
                pay its Proportionate Share of an advance or disbursement to
                protect the Project or the lien of the Loan Documents,
                Administrative Agent and any of the Non--Defaulting Lenders may,
                but shall not be obligated to, make all or a portion of the
                Defaulting Lender's Proportionate Share of such advance;
                provided, however, that Administrative Agent or such
                Non--Defaulting Lender gives the Defaulting Lender and
                Administrative Agent three (3) Business Days prior notice of its
                intention to do so. The right to make such advances in respect
                of the Defaulting Lender shall be exercisable first by
                Administrative Agent, and then by the Non--Defaulting Lender
                holding the greatest Proportionate Share, and thereafter to each
                of the Non--Defaulting Lenders in descending order of their
                respective Proportionate Shares or in such other manner as the
                Required Lenders (excluding the Defaulting Lender) may agree on.
                Any Lender making all or any portion of a Defaulting Lender's
                Proportionate Share of the applicable Loan advance in accordance
                with the foregoing terms and conditions shall be referred to as
                a "Special Advance Lender". Subject to a Defaulting Lender's
                right to cure as provided in Section 13.11(f), but
                notwithstanding anything else to the contrary contained in this
                Agreement, the Defaulting Lender's interest in, and any amounts
                due to a Defaulting Lender under, the Loan Documents (including,
                without limitation, all principal, interest, fees and expenses)
                shall be subordinate in lien priority and to the repayment of
                all amounts (including, without limitation, interest) then or
                thereafter due or to become due to the other Lenders under the
                Loan Documents, and the Defaulting Lender thereafter shall have
                no right to participate in any discussions among and/or
                decisions by the Lenders hereunder and/or under the other Loan
                Documents. Further, subject to Section 13.11(f) below, any
                Defaulting Lender shall be bound by any amendment to, or waiver
                of, any provision of, or any action taken or omitted to be taken
                by Administrative Agent and/or the other Lenders under, any Loan
                Document which is made subsequent to the Defaulting Lender
                becoming a Defaulting Lender and, during such period, the Loan
                Commitment of and outstanding principal amount held by such
                Defaulting Lender shall be disregarded in any determination
                requiring the approval of the Lenders or the Required Lenders
                hereunder.
             b. In any case where a Non--Defaulting Lender becomes a Special
                Advance Lender (i) the Special Advance Lender shall, at the
                election of such Special Advance Lender, be deemed to have
                purchased, and the Defaulting Lender shall be deemed to have
                sold, a senior participation in the Defaulting Lender's
                respective Loans to the extent of the amount so advanced or
                disbursed (the "Advanced Amount") bearing interest at the
                Applicable Interest Rate (including interest at the Default
                Rate, if applicable) and (ii) the Defaulting Lender shall have
                no voting rights under this Agreement or any other Loan
                Documents (and its Proportionate Share shall be disregarded in
                determining whether any act or decision requiring the approval
                of the Required Lenders shall have been approved) so long as it
                is a Defaulting Lender. It is expressly understood and agreed
                that each of the respective obligations of the Lenders under
                this Agreement and the other Loan Documents, including to
                advance Loans, to share losses incurred in connection with the
                Loan, including costs and expenses of enforcement of the Loans,
                to make advances to preserve the lien of the Security Instrument
                or to preserve and protect the Project or to effect Completion
                of the Improvements to be constructed pursuant to the Loan
                Documents, shall be without regard to any adjustment in the
                Proportionate Shares occasioned by the acts of a Defaulting
                Lender. The Special Advance Lender shall be entitled to an
                amount (the "Unpaid Amount") equal to the applicable Advanced
                Amount, plus any unpaid interest due and owing with respect
                thereto, less any repayments thereof made by the Defaulting
                Lender immediately upon demand. The Defaulting Lender shall have
                the right to repurchase the senior participation in its Loans
                from the Special Advance Lender pursuant to Section 13.11(f)
                below by the payment of the Unpaid Amount.
             c. A Special Advance Lender shall (i) give notice to the Defaulting
                Lender, Administrative Agent and each of the other Lenders
                (provided that failure to deliver said notice to any party other
                than the Defaulting Lender shall not constitute a default under
                this Agreement) of the Advance Amount and the percentage of the
                Special Advance Lender's senior participation in the Defaulting
                Lender's Loans and (ii) in the event of the repayment of any of
                the Unpaid Amount by the Defaulting Lender, give notice to the
                Defaulting Lender, Administrative Agent and each of the other
                Lenders of the fact that the Unpaid Amount has been repaid (in
                whole or in part), the amount of such repayment and, if
                applicable, the revised percentage of the Special Advance
                Lender's senior participation. Provided that Administrative
                Agent has received notice of such participation, Administrative
                Agent shall have the same obligations to distribute interest,
                principal and other sums received by Administrative Agent with
                respect to a Special Advance Lender's senior participation as
                Administrative Agent has with respect to the distribution of
                interest, principal and other sums under this Agreement; and at
                the time of making any distributions to the Lenders, shall make
                payments to the Special Advance Lender with respect to a Special
                Advance Lender's senior participation in the Defaulting Lender's
                Loans out of the Defaulting Lender's share of any such
                distributions.
             d. A Defaulting Lender shall immediately pay to a Special Advance
                Lender all sums of any kind paid to or received by the
                Defaulting Lender from the Borrower, whether pursuant to the
                terms of this Agreement or the other Loan Documents or in
                connection with the realization of the security therefor until
                the Unpaid Amount is fully repaid. Notwithstanding the fact that
                the Defaulting Lender may temporarily hold such sums, the
                Defaulting Lender shall be deemed to hold same as a trustee for
                the benefit of the Special Advance Lender, it being the express
                intention of the Lenders that the Special Advance Lender shall
                have an ownership interest in such sums to the extent of the
                Unpaid Amount.
             e. Nothing contained in Section 13.11(a), 13.11(f) or 13.11(h)
                shall release or in any way limit a Defaulting Lender's
                obligations as a Lender hereunder and/or under any other of the
                Loan Documents or impair the Borrower's right to exercise its
                remedies against such Defaulting Lender which remedies shall
                include, without limitation, the recovery of any losses, costs
                and expenses incurred as a result thereof. Each Defaulting
                Lender shall indemnify, defend and hold Administrative Agent and
                each of the other Lenders harmless from and against any and all
                losses, damages, liabilities or expenses (including reasonable
                attorneys' fees and expenses and interest at the Default Rate)
                which they may sustain or incur by reason of the Defaulting
                Lender's failure or refusal to abide by its obligations under
                this Agreement or the other Loan Documents, except to the extent
                a Defaulting Lender became a Defaulting Lender due to the gross
                negligence or willful misconduct of Administrative Agent and/or
                any Lender. Administrative Agent shall, after payment of any
                amounts due to any Special Advance Lender pursuant to the terms
                of Section 13.11(c) above, set--off against any payments due to
                such Defaulting Lender for the claims of Administrative Agent
                and the other Non--Defaulting Lenders pursuant to this
                indemnity.
             f. A Defaulting Lender may cure a default arising out its failure
                to fund its Proportionate Share of an advance or to make any
                respective Loan required pursuant to this Agreement, and subject
                to the following, upon such cure shall no longer be deemed to be
                a Defaulting Lender, if, within five (5) days (the "Default Cure
                Period") of such default, it pays the full amount of the Unpaid
                Amount, together with interest thereon in respect of each day
                during the period commencing on the date such Advanced Amount
                was so paid by the Special Advance Lender until the date the
                Special Advance Lender recovers such amount at a rate per annum
                equal to the Federal Funds Rate in the event such cure is made
                within three (3) Business Days of such default; provided,
                however, if such Defaulting Lender fails to cure such default
                within such three (3) Business Days, the Special Advance Lender
                shall be entitled to recover, and such Defaulting Lender shall
                pay, such amount, on demand from Administrative Agent, together
                with interest thereon in respect of each day during the period
                commencing on such third (3rd) Business Day until the date the
                Special Advance Lender recovers such amount at a rate per annum
                equal to the Default Rate for each such day. If a Defaulting
                Lender pays the Unpaid Amount and interest due thereon within
                the Default Cure Period (or thereafter with the consent of
                Administrative Agent), such Defaulting Lender nonetheless shall
                be bound by any amendment to or waiver of any provision of, or
                any action taken or omitted to be taken by Administrative Agent
                and/or the other Lenders under, any Loan Document which is made
                subsequent to the Lender's becoming a Defaulting Lender and
                prior to its curing the default as provided in this Section
                13.11(f); provided that such amendment or waiver of action was
                taken in accordance with the provisions of this Agreement. A
                Defaulting Lender shall have absolutely no right to cure any
                default after the expiration of the Default Cure Period unless
                Administrative Agent, in its sole discretion, elects to permit
                such cure.
             g. If any Lender becomes a Defaulting Lender and none of the other
                Lenders becomes a Special Advance Lender pursuant to Section
                13.11(a), the Borrower shall have the right, provided there
                exists no Default or Event of Default that has not arisen as a
                result of the Defaulting Lender's failure to fund, to cause
                another financial institution acceptable to Administrative Agent
                to assume the Defaulting Lender's obligations with respect to
                the Advance Amount on the then--existing terms and conditions of
                the Loan Documents (such replacement institution, a "Replacement
                Lender"). It shall be a condition to such assumption that the
                Replacement Lender concurrently assumes the obligations of the
                Defaulting Lender with respect to the unfunded portion of the
                Commitments of such Defaulting Lender. Such assumption shall be
                pursuant to a written instrument reasonably satisfactory to
                Administrative Agent. Upon such assumption, the Replacement
                Lender shall become a "Lender" for all purposes hereunder, with
                a Loan Commitment in an amount equal to the Advance Amount, and
                the Defaulting Lender's Loan Commitment shall automatically be
                reduced by the Advance Amount. In connection with the foregoing,
                the Borrower shall execute and deliver to the Replacement Lender
                and the Defaulting Lender Replacement Notes. Such Replacement
                Notes shall be in amounts equal to, in the case of the
                Replacement Lender's note, the Advance Amount and, in the case
                of the Defaulting Lender's note, its Commitment, as reduced as
                aforesaid. Such replacement notes shall constitute "Notes" and
                the obligations evidenced thereby shall be secured by the
                Security Instrument. In connection with the Borrower's execution
                of replacement notes as aforesaid, the Borrower shall deliver to
                Administrative Agent such evidence of the due authorization,
                execution and delivery of the replacement notes and any related
                documents as Administrative Agent may reasonably request. The
                execution and delivery of replacement notes as required above
                shall be a condition precedent to any further advances of Loan
                proceeds. Upon receipt of its replacement note, the Defaulting
                Lender will return to the Borrower its note(s) that was
                replaced; provided that the delivery of a replacement note to
                the Defaulting Lender pursuant to this Section 13.11(g) shall
                operate to void and replace the note(s) previously held by the
                Defaulting Lender regardless of whether or not the Defaulting
                Lender returns same as required hereby.
             h. In addition to the foregoing, in the event the Defaulting Lender
                has not cured such default within the Default Cure Period,
                Administrative Agent (unless the Lender serving in the capacity
                of Administrative Agent is the Defaulting Lender) and the
                Non--Defaulting Lenders, shall, in accordance with the priority
                established pursuant to Section 13.11(a) above, be entitled to
                purchase such Defaulting Lender's entire Loan Commitment,
                excluding accrued and unpaid interest thereon, for a purchase
                price equal to the outstanding principal balance of all Loans
                which have been funded by such Defaulting Lender as of the date
                of such purchase.
             i. The Borrower, Administrative Agent and Lenders shall, at the
                Borrower's expense solely with respect to Administrative Agent's
                reasonable costs and expenses in connection therewith, execute
                such modifications to the Loan Documents as shall, in the
                reasonable judgment of Administrative Agent, be necessary in
                order to effect the substitution of Lenders in accordance with
                the foregoing provisions of this Section 13.11(i). The Lenders
                shall reasonably cooperate with the Borrower's attempts to
                obtain a Replacement Lender, but they shall not be obligated to
                modify the Loan Documents in connection therewith, other than
                modifications pursuant to the immediately preceding paragraph.
         17. Amendments Concerning Agency Functions. Notwithstanding anything to
             the contrary contained in this Agreement, Administrative Agent
             shall not be bound by any Modification of this Agreement or any
             other Loan Document which affects its duties, rights, and/or
             functions hereunder or thereunder unless it shall have given its
             prior written consent thereto.
         18. Liability of Administrative Agent. Administrative Agent shall not
             have any liabilities or responsibilities to the Borrower on account
             of the failure of any Lender (other than Administrative Agent in
             its capacity as a Lender) to perform its obligations hereunder or
             to any Lender on account of the failure of the Borrower to perform
             its obligations hereunder or under any other Loan Document.
         19. Transfer of Agency Function. Without the consent of the Borrower or
             any Lender, Administrative Agent may at any time or from time to
             time transfer its functions as Administrative Agent hereunder to
             any of its offices wherever located in the United States; provided
             that Administrative Agent shall promptly notify the Borrower and
             the Lenders thereof.
         20. Sharing of Payments, Etc. If any Lender shall obtain from the
             Borrower payment of any principal of or interest on any Loan owing
             to it or payment of any other amount under this Agreement or any
             other Loan Document through the exercise of any right of set--off,
             banker's lien or counterclaim or similar right or otherwise (other
             than from Administrative Agent as provided herein), and, as a
             result of such payment, such Lender shall have received a greater
             percentage of the principal of or interest on the Loans or such
             other amounts then due hereunder or thereunder by the Borrower to
             such Lender than the percentage received by any other Lender, it
             shall promptly purchase from such other Lenders participations in
             (or, if and to the extent specified by such Lender, direct
             interests in) the Loans or such other amounts, respectively, owing
             to such other Lenders (or in interest due thereon, as the case may
             be) in such amounts, and make such other adjustments from time to
             time as shall be equitable, to the end that all the Lenders shall
             share the benefit of such excess payment (net of any expenses that
             may be incurred by such Lender in obtaining or preserving such
             excess payment) pro rata in accordance with the unpaid principal of
             and/or interest on the Loans or such other amounts, respectively,
             owing to each of the Lenders. To such end, all the Lenders shall
             make appropriate adjustments among themselves (by the resale of
             participations sold or otherwise) if such payment is rescinded or
             must otherwise be restored. Each Lender agrees that it shall turn
             over to Administrative Agent (for distribution by Administrative
             Agent to the other Lenders in accordance with the terms of this
             Agreement) any payment (whether voluntary or involuntary, through
             the exercise of any right of setoff or otherwise) on account of the
             Loans held by it in excess of its ratable portion of payments on
             account of the Loans obtained by all the Lenders. Nothing contained
             herein shall require any Lender to exercise any such right or shall
             affect the right of any Lender to exercise, and retain the benefits
             of exercising, any such right with respect to any other
             indebtedness or Obligation of the Borrower. If, under any
             applicable bankruptcy, insolvency or other similar law, any Lender
             receives a secured claim in lieu of a set--off to which
             Section 14.10 applies, then such Lender shall, to the extent
             practicable, exercise its rights in respect of such secured claim
             in a manner consistent with the rights of the Lenders entitled
             under Section 14.10 to share in the benefits of any recovery on
             such secured claim.
         21. Bankruptcy of Borrower. In the event a bankruptcy or other
             insolvency proceeding is commenced by or against the Borrower or
             any Guarantor, Administrative Agent shall have the sole and
             exclusive right to file and pursue a joint proof of claim on behalf
             of the Lenders. Each Lender irrevocably waives its right to file or
             pursue a separate proof of claim in any such proceedings.
         22. Termination. The rights and obligations of Administrative Agent and
             the Lenders shall terminate when the Obligations of Borrower
             hereunder have been paid and finally discharged in full and the
             obligations of the Lenders to advance funds to the Borrower under
             this Agreement are terminated or, if the Administrative Agent or
             Administrative Agent's nominee takes title to the Project by
             foreclosure or conveyance in lieu of foreclosure, when the Project
             is thereafter sold to a third--party purchaser. All indemnification
             provisions in favor of Administrative Agent herein and in the other
             Loan Documents shall survive the termination hereof.
 XXVII.  
         
         MISCELLANEOUS
 XXVIII. 1.  Non--Waiver; Remedies Cumulative. No failure on the part of
             Administrative Agent, any Lender or Borrower to exercise and no
             delay in exercising, and no course of dealing with respect to, any
             right, power or privilege under this Agreement or any other Loan
             Documents shall operate as a waiver thereof, nor shall any single
             or partial exercise of any right, power or privilege under this
             Agreement or any other Loan Documents preclude any other or further
             exercise thereof or the exercise of any other right, power or
             privilege. The remedies provided herein and the other Loan
             Documents are cumulative and not exclusive of any remedies provided
             by law.
         2.  Notices.
         3.  a. All notices, requests, demands, statements, authorizations,
                approvals, directions, consents and other communications
                provided for herein and under the Loan Documents (to which
                Borrower is a party) shall be given or made in writing and shall
                be deemed sufficiently given or served for all purposes as of
                the date (i) when hand delivered (provided that delivery shall
                be evidenced by a receipt executed by or on behalf of the
                addressee), (ii) one (1) Business Day after being sent by
                reputable overnight courier service (with delivery evidenced by
                written receipt) for next Business Day delivery, or (iii) with a
                simultaneous delivery by one of the methods in clause (i) or
                (ii) above, by facsimile, when sent, with confirmation and a
                copy sent by first class mail, in each case addressed to the
                intended recipient at the address specified below; or, as to any
                party, at such other address as shall be designated by such
                party in a notice to each other party hereto. Unless otherwise
                expressly provided in the Loan Documents, Borrower shall only be
                required to send notices, requests, demands, statements,
                authorizations, approvals, directions, consents and other
                communications to Administrative Agent on behalf of all of the
                Lenders.
             
             b. If to Borrower: ArraBelle at Vail Square, LLC
                
                c/o Vail Resorts Development Co.
                
                137 Benchmark Road
                
                Avon, CO 81620
                
                Attention: Mr. Jeffrey W. Jones
                
                Facsimile: 970--845--2555
                
                With a copy to: Holme Roberts & Owen, LLP
                
                1700 Lincoln Street
                
                Suite 4100
                
                Denver, CO 80203
                
                Attention: Robert H. Bach, Esq.
                
                Facsimile: 303--866--0200
                
                If to Administrative Agent: U.S. Bank National Association
                
                DN--CO--BB5R
                
                918 Seventeenth Street, 5th Floor
                
                Denver, CO 80202
                
                Attention: Mr. Matthew Carrothers
                
                Facsimile: 303--585--4198
                
                With a copy to: U.S. Bank National Association
                
                Real Estate Capital Markets
                
                14241 Dallas Parkway
                
                Suite 490
                
                Dallas, TX 75254
                
                Attention: Mr. Huvishka Ali
                
                Facsimile: 972--386--8370
                
                With a copy to: Snell & Wilmer L.L.P.
                
                1200 Seventeenth Street, Suite 1900
                
                Denver, CO 80202
                
                Attn: Thomas L. DeVine, Esq.
                
                Facsimile: 303--634--2020
             
             c. Notices and other communications to the Lenders hereunder may be
                delivered or furnished by electronic communications pursuant to
                procedures approved by Administrative Agent; provided that the
                foregoing shall not apply to notices pursuant to Article II
                unless otherwise agreed by Administrative Agent and the
                applicable Lender. Administrative Agent or Borrower may, in its
                discretion, agree to accept notices and other communications to
                it hereunder by electronic communications pursuant to procedures
                approved by it; provided that approval of such procedures may be
                limited to particular notices or communications.
         4.  Expenses, Etc. Borrower agrees to pay on demand or reimburse on
             demand to the applicable party: (a) all out--of--pocket costs and
             expenses of Administrative Agent (including, but not limited to,
             the reasonable legal fees and expenses of its counsel, (ii) due
             diligence expenses, including title insurance reports and policies,
             surveys, title and lien searches, appraisals (including the
             Appraisal and any additional Appraisals ordered as a result of
             Borrower's election to extend the Scheduled Maturity Date pursuant
             to Section 4.01), the Environmental Report, the Construction
             Consultant's Construction, Cost and Plan Review, (iii) accounting
             firms, (iv) insurance consultants and (v) the Construction
             Consultant) in connection with (1) the negotiation, preparation,
             execution and delivery of this Agreement and the other Loan
             Documents and the syndication, making and administration of the
             Loans hereunder, (2) the creation, perfection or protection of the
             Liens to be created by the Security Documents, (3) the negotiation
             or preparation of any Modification or waiver of any of the terms of
             this Agreement or any of the other Loan Documents (whether or not
             consummated) and the construction of the Improvements and (4)
             Administrative Agent's duties under this Agreement and the other
             Loan Documents; (b) all reasonable out--of--pocket costs and
             expenses of the Lenders and Administrative Agent (including the
             reasonable fees and expenses of legal counsel in connection with
             (i) any Default and any enforcement or collection proceedings
             resulting therefrom, including all manner of participation in or
             other involvement with (1) bankruptcy, insolvency, receivership,
             foreclosure, winding up or liquidation proceedings, (2) judicial or
             regulatory proceedings and (3) workout, restructuring or other
             negotiations or proceedings (whether or not the workout,
             restructuring or transaction contemplated thereby is consummated)
             and (ii) the enforcement of this Section 14.03; and (c) all
             transfer, stamp, documentary or other similar taxes, assessments or
             charges levied by any governmental or revenue authority in respect
             of this Agreement or any of the other Loan Documents or any other
             document referred to herein or therein and all costs, expenses,
             taxes, assessments and other charges incurred in connection with
             any filing, registration, recording or perfection of any security
             interest contemplated by any Security Document or any other
             document referred to therein.
         5.  Indemnification. Borrower hereby agrees to (a) indemnify the
             Indemnified Parties from, and hold each of them harmless, from and
             against all damages, losses, claims, actions, liabilities (or
             actions, investigations or other proceedings commenced or
             threatened in respect thereof) penalties, fines, costs and expenses
             including reasonable attorneys' fees and expenses (collectively and
             severally, "Losses") which may be imposed upon, asserted against or
             incurred or paid by any of them resulting from the claims of any
             third party relating to or arising out of (i) the Project, (ii) any
             of the Loan Documents or the Transactions, (iii) any ERISA Events,
             (iv) any Environmental Losses, (v) any defective workmanship or
             materials occurring in the construction of the Improvements or any
             Restoration and (vi) any act performed or permitted to be performed
             by any Indemnified Party under any of the Loan Documents, except
             for Losses to the extent determined by a court of competent
             jurisdiction to be caused by the gross negligence or willful
             misconduct of an Indemnified Party (but the effect of this
             exception only eliminates the liability of Borrower with respect to
             the Indemnified Party (and if such Indemnified Party is not a
             Lender, the Lender on whose behalf such Indemnified Party was
             acting) to the extent such Indemnified Party has been adjudged to
             have so acted and not with respect to any other Indemnified Party),
             and (b) reimburse each Indemnified Party on demand for any expenses
             (including attorneys' fees and disbursements) reasonably incurred
             in connection with the investigation of, preparation for or defense
             of any actual or threatened claim, action or proceeding arising
             therefrom (excluding any action or proceeding where the Indemnified
             Party is not a party to such action or proceeding out of which any
             such expenses arise unless such Indemnified Party is required to
             participate or respond in connection with such action or proceeding
             (e.g., by way of deposition, discovery requests, testimony,
             subpoena or similar reason)). The Obligations shall not be
             considered to have been paid in full unless all obligations of
             Borrower under this Section 14.04 shall have been fully performed
             (except for contingent indemnification obligations for which no
             claim has actually been made pursuant to this Agreement). This
             Section 14.04 shall survive repayment in full of the Loans and the
             assignment, sale or other transfer of Administrative Agent's or any
             Lender's interest hereunder.
         6.  Amendments, Etc. Except as otherwise expressly provided in this
             Agreement or the other Loan Documents, and subject to the
             provisions of Section 13.11(a), this Agreement and the other Loan
             Documents may be Modified only by an instrument in writing signed
             by Borrower and the Required Lenders, or by Borrower and
             Administrative Agent acting with the consent of the Required
             Lenders, and any provision of this Agreement may be waived by
             Administrative Agent as expressly provided in any Loan Document, by
             the Required Lenders or by Administrative Agent acting with the
             consent of the Required Lenders; provided that: (a) no Modification
             or waiver shall, unless by an instrument signed by all of the
             Lenders or by Administrative Agent acting with the consent of all
             of the Lenders: (i) subject to Borrower's right to extend pursuant
             to Section 4.01, extend the date fixed for the payment of principal
             of or interest on any Loan or any fee hereunder, (ii) reduce the
             amount of any such payment of principal, (iii) reduce the rate at
             which interest is payable thereon or any fee is payable hereunder,
             (iv) alter the rights or obligations of Borrower to prepay Loans,
             (v) alter the manner in which payments or prepayments of principal,
             interest or other amounts hereunder shall be applied as between the
             Lenders or Types of Loans, (vi) alter the terms of this Section
             14.05, (vii) Modify the definition of the term "Required Lenders"
             or Modify in any other manner the number or percentage of the
             Lenders required to make any determinations or waive any rights
             hereunder or to Modify any provision hereof, (viii) alter the
             several nature of the Lenders' obligations hereunder, (ix) release
             Borrower, any collateral or any Guarantor or otherwise terminate
             any Lien under any Security Document providing for collateral
             security (except that no such consent shall be required, and
             Administrative Agent is hereby authorized, to release any Lien
             covering the collateral under the Security Documents (1) as
             expressly provided in the Loan Documents and (2) upon payment of
             the Obligations in full in accordance with the terms of the Loan
             Documents), (x) agree to additional obligations being secured by
             such collateral security, or (xi) alter the relative priorities of
             the obligations entitled to the benefits of the Liens created under
             the Security Documents; (b) any Modification of Article XIII, or of
             any of the rights or duties of Administrative Agent hereunder,
             shall require the consent of Administrative Agent and the Required
             Lenders; and (c) no Modification shall increase the Commitment of
             any Lender without the consent of such Lender. Notwithstanding
             anything to the contrary contained in this Agreement or the other
             Loan Documents, Administrative Agent Administrative Agent is hereby
             authorized to enter into Modifications to the Loan Documents which
             are ministerial in nature, including the preparation and execution
             of Uniform Commercial Code forms, and Assignments and Acceptances.
         7.  Successors and Assigns. This Agreement shall be binding upon and
             inure to the benefit of the parties hereto and their respective
             successors and permitted assigns.
         8.  Assignments and Participations.
         9.  a. Consent Required for Assignments by Borrower. Borrower may not
                assign any of its rights or obligations hereunder or under the
                Loan Documents without the prior consent of all of the Lenders
                and Administrative Agent.
             b. Assignments to Operation of Law or Pledges. Notwithstanding
                anything to the contrary herein, each Lender shall have the
                right at any time and from time to time, to (i) assign an
                undivided interest in the Loan, in minimum amounts of Ten
                Million and No/100 Dollars ($10,000,000.00), and upon payment to
                Administrative Agent of an assignment fee of Three Thousand Five
                Hundred and No/100 Dollars ($3,500.00) for each such assignment
                to any Affiliate of such Lender or to a successor entity by
                reason of any merger affecting Lender, or to an Eligible
                Assignee (ii) pledge or assign the same to any Federal Reserve
                Bank in accordance with applicable law as collateral security
                pursuant to Regulation A of the Board of Governors of the
                Federal Reserve System and any operating circular issued by such
                Federal Reserve Bank; provided that (1) no Lender shall, as
                between Borrower and such Lender, be relieved of any of its
                obligations hereunder as a result of any such assignment and
                pledge and (2) in no event shall such Federal Reserve Bank be
                considered to be a "Lender" or be entitled to require the
                assigning Lender to take or omit to take any action hereunder.
             c. Cooperation with Syndication Efforts. Borrower acknowledges that
                a portion of the Loan Commitments will be syndicated to one or
                more Lenders (the "Syndication") and in connection therewith,
                the Borrower will take all actions as Administrative Agent and
                the Lenders may request to assist in the Syndication effort,
                including the execution by Borrower of Replacement Notes.
             d. Provision of Information to Assignees and Participants. A Lender
                may furnish any information concerning Borrower, the Project,
                the Loans and any Guarantor in the possession of such Lender
                from time to time to assignees, pledgees and participants
                (including prospective assignees, pledgees and participants),
                subject, however, to the party receiving such information
                confirming in writing that such party and such information is
                subject to the provisions of Section 14.22.
         10. Survival. The obligations of Borrower under Sections 5.01, 5.05,
             5.07, 14.03, 14.04 and 14.11, and the obligations of the Lenders
             under Sections 13.05 and 13.11(e), shall survive the repayment of
             the Obligations and the termination of the Commitments and, in the
             case of any Lender that may assign any interest under the Loan
             Documents in accordance with the terms thereof including any
             Lender's interest in its Commitment or Loans hereunder, shall
             survive the making of such assignment, notwithstanding that such
             assigning Lender may cease to be a "Lender" hereunder. In addition,
             each representation and warranty made, or deemed to be made by a
             Request for Loan Advance, herein or pursuant hereto by Borrower
             shall survive the making of such representation and warranty, and
             no Lender shall be deemed to have waived, by reason of making any
             Loan, any Default that may arise by reason of such representation
             or warranty proving to have been false or misleading,
             notwithstanding that such Lender or Administrative Agent may have
             had notice or knowledge or reason to believe that such
             representation or warranty was false or misleading at the time such
             Loan was made.
         11. Multiple Copies. Each document to be delivered to Administrative
             Agent hereunder or under any other Loan Document shall be delivered
             in duplicate.
         12. Right of Set--off.
         13. a. Upon the occurrence and during the continuance of any Event of
                Default, each of the Lenders is, subject (as between the
                Lenders) to the provisions of Section 14.10(c) of this Section
                14.10, hereby authorized at any time and from time to time,
                without notice to Borrower (any such notice being expressly
                waived by Borrower) and to the fullest extent permitted by law,
                to set--off and apply any and all deposits (general or special,
                time or demand, provisional or final) at any time held, and
                other indebtedness at any time owing, by such Lender in any of
                its offices, in Dollars or in any other currency, to or for the
                credit or the account of Borrower against any and all of the
                respective obligations of Borrower now or hereafter existing
                under the Loan Documents, irrespective of whether or not such
                Lender or any other Lender shall have made any demand hereunder
                and although such obligations may be contingent or unmatured and
                such deposits or indebtedness may be unmatured. Each Lender
                hereby acknowledges that the exercise by any Lender of offset,
                set--off, banker's lien, or similar rights against any deposit
                or other indebtedness of Borrower whether or not located in
                Colorado or any other state with certain laws restricting
                lenders from pursuing multiple collection methods, could result
                under such laws in significant impairment of the ability of all
                the Lenders to recover any further amounts in respect of the
                Loan. Therefore, each Lender agrees that no Lender shall
                exercise any such right of set--off, banker's lien, or
                otherwise, against any assets of Borrower (including all general
                or special, time or demand, provisional or other deposits and
                other indebtedness owing by such Lender to or for the credit or
                the account of Borrower) without the prior written consent of
                Administrative Agent and the Required Lenders.
             b. Each Lender shall promptly notify Borrower and Administrative
                Agent after any such set--off and application; provided that the
                failure to give such notice shall not affect the validity of
                such set--off and application. The rights of the Lenders under
                this Section 14.10 are in addition to other rights and remedies
                (including other rights of set--off) which the Lenders may have.
             c. If an Event of Default has resulted in the Loans becoming due
                and payable prior to the stated maturity thereof, each Lender
                agrees that it shall turn over to Administrative Agent any
                payment (whether voluntary or involuntary, through the exercise
                of any right of setoff or otherwise) on account of the Loans
                held by it in excess of its ratable portion of payments on
                account of the Loans obtained by all the Lenders.
         14. Brokers. Borrower hereby represents to Administrative Agent and
             each Lender that it has not dealt with any broker, underwriters,
             placement agent, or finder in connection with the Transactions.
             Borrower hereby agrees to indemnify and hold Administrative Agent
             and each Lender harmless from and against any and all claims,
             liabilities, costs and expenses of any kind in any way relating to
             or arising from a claim by any Person that such Person acted on
             behalf of Borrower in connection with the Transactions.
         15. Estoppel Certificates.
         16. a. Borrower, within ten (10) Business Days after Administrative
                Agent's request, shall furnish to Administrative Agent a written
                statement, duly acknowledged, certifying to Administrative Agent
                and each Lender and/or, subject to the terms of Section 14.07,
                any proposed assignee of any portion of the interests hereunder:
                (i) the amount of the Outstanding Principal Amount then owing
                under this Agreement and each of the Notes, (ii) the terms of
                payment and Scheduled Maturity Date of the Loans (or if earlier,
                the Maturity Date), (iii) the date to which interest has been
                paid under each of the Notes, (iv) whether any offsets or
                defenses exist against the repayment of the Loans and, if any
                are alleged to exist, a detailed description thereof, (v) the
                extent to which the Loan Documents have been Modified and (vi)
                such other information as Administrative Agent shall reasonably
                request.
             b. Administrative Agent, within ten (10) Business Days after
                Borrower's reasonable request therefor, shall furnish to
                Borrower a written statement, duly acknowledged, certifying to
                any prospective permitted purchaser of an interest in Borrower
                or any prospective permitted lender to Borrower: (i) the amount
                of the Outstanding Principal Amount, (ii) the terms of payment
                and Scheduled Maturity Date of the Loans (or if earlier, the
                Maturity Date), (iii) the date to which interest has been paid
                under each of the Notes, (iv) whether, to the actual knowledge
                of the Person signing on behalf of Administrative Agent, there
                are any Defaults on the part of Borrower hereunder or under any
                of the other Loan Documents, and, if any are alleged to exist, a
                detailed description thereof, (v) the extent to which the Loan
                Documents have been Modified, and (vi) such other information as
                Borrower shall reasonably request.
         17. Preferences. To the extent that Borrower makes a payment or
             payments to Administrative Agent and/or any Lender, which payment
             or proceeds or any part thereof are subsequently invalidated,
             declared to be fraudulent or preferential, set aside or required to
             be repaid to a trustee, receiver or any other party under any
             bankruptcy law, state or federal law, common law or equitable
             cause, then, to the extent of such payment or proceeds received,
             the obligations hereunder or part thereof intended to be satisfied
             shall be revived and continue in full force and effect, as if such
             payment or proceeds had not been received by Administrative Agent
             or a Lender, as the case may be.
         18. Certain Waivers. Borrower hereby irrevocably and unconditionally
             waives (a)  notice of any actions taken by Administrative Agent or
             any Lender hereunder or under any other Loan Document or any other
             agreement or instrument relating thereto except to the extent (i)
             otherwise expressly provided herein or therein or (ii) Borrower is
             not, pursuant to Applicable Law, permitted to waive the giving of
             notice, (b) all other notices, demands and protests, and all other
             formalities of every kind in connection with the enforcement of
             Borrower's obligations hereunder and under the other Loan
             Documents, the omission of or delay in which, but for the
             provisions of this Section 14.14, might constitute grounds for
             relieving Borrower of any of its obligations hereunder or under the
             other Loan Documents, except to the extent that Borrower is not,
             pursuant to Applicable Law, permitted to waive the giving of
             notice, (c) any requirement that Administrative Agent or any Lender
             protect, secure, perfect or insure any lien on any collateral for
             the Loans or exhaust any right or take any action against Borrower
             or any other Person or against any collateral for the Loans,
             (d) any right or claim of right to cause a marshalling of
             Borrower's assets and (e) all rights of subrogation or
             contribution, whether arising by contract or operation of law or
             otherwise by reason of payment by Borrower pursuant hereto or to
             the other Loan Documents.
         19. Entire Agreement. This Agreement, the Notes and the other Loan
             Documents constitute the entire agreement between Borrower,
             Administrative Agent and the Lenders with respect to the subject
             matter hereof and all understandings, oral representations and
             agreements heretofore or simultaneously had among the parties are
             merged in, and are contained in, such documents and instruments.
         20. Severability. If any provision of this Agreement shall be held by
             any court of competent jurisdiction to be unlawful, void or
             unenforceable for any reason as to any Person or circumstance, such
             provision or provisions shall be deemed severable from and shall in
             no way affect the enforceability and validity of the remaining
             provisions of this Agreement.
         21. Captions. The table of contents and captions and section headings
             appearing herein are included solely for convenience of reference
             and are not intended to affect the interpretation of any provision
             of this Agreement.
         22. Counterparts. This Agreement may be executed in any number of
             counterparts, all of which taken together shall constitute one and
             the same instrument and any of the parties hereto may execute this
             Agreement by signing any such counterpart.
         23. GOVERNING LAW. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
             DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
             THE LAW OF THE STATE OF COLORADO, EXCEPT TO THE EXTENT OTHERWISE
             SPECIFIED IN ANY OF THE LOAN DOCUMENTS.
         24. SUBMISSION TO JURISDICTION. Borrower, ADMINISTRATIVE AGENT AND EACH
             OF THE LENDERS HEREBY IRREVOCABLY (A) AGREE THAT ANY SUIT, ACTION
             OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
             AGREEMENT, THE NOTES, THE GUARANTY, ANY SECURITY DOCUMENT, OR ANY
             OTHER LOAN DOCUMENT MAY BE BROUGHT IN A COURT OF RECORD IN THE
             STATE OF COLORADO, CITY AND COUNTY OF DENVER OR IN THE COURTS OF
             THE UNITED STATES OF AMERICA LOCATED IN SUCH STATE AND COUNTY, (B)
             CONSENT TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT,
             ACTION OR PROCEEDING, (C) WAIVE ANY OBJECTION WHICH IT MAY HAVE TO
             THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
             OF SUCH COURTS AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
             PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND (D) AGREE
             AND CONSENT THAT ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
             PROCEEDING IN COLORADO STATE OR FEDERAL COURT SITTING IN DENVER,
             MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
             REQUESTED, DIRECTED TO BORROWER, ADMINISTRATIVE AGENT OR A LENDER,
             AS APPLICABLE, AT THE ADDRESS FOR NOTICES PURSUANT TO SECTION 14.02
             HEREOF, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER
             THE SAME SHALL HAVE BEEN SO MAILED. NOTHING IN THIS SECTION SHALL
             AFFECT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
             LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
             RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY SUIT,
             ACTION OR PROCEEDING AGAINST BORROWER OR THE PROPERTY OF BORROWER
             IN THE COURTS OF ANY OTHER JURISDICTIONS.
         25. WAIVER OF JURY TRIAL; COUNTERCLAIM. EACH OF BORROWER,
             ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO
             THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
             TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
             TO THIS AGREEMENT, THE NOTES, THE GUARANTY, THE OTHER LOAN
             DOCUMENTS OR THE TRANSACTIONS. BORROWER FURTHER HEREBY IRREVOCABLY
             AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY LEGAL PROCEEDING
             BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE AGENT OR THE LENDERS WITH
             RESPECT TO THIS AGREEMENT, THE NOTES , THE OTHER LOAN DOCUMENTS OR
             OTHERWISE IN RESPECT OF THE LOANS, ANY AND EVERY RIGHT BORROWER MAY
             HAVE TO (A) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A
             COMPULSORY COUNTERCLAIM, AND (B) HAVE THE SAME CONSOLIDATED WITH
             ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED
             IN THE IMMEDIATELY PRECEDING SENTENCE SHALL PREVENT OR PROHIBIT
             BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
             ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO ANY ASSERTED
             CLAIM.
         26. Confidentiality. Each of Administrative Agent and the Lenders
             agrees to maintain the confidentiality of the Information (as
             defined below), except that Information that may be disclosed
             (a) to its Subsidiaries and Affiliates' directors, officers,
             employees and agents, including accountants, legal counsel and
             other advisors (it being understood that the Persons to whom such
             disclosure is made will be informed of the confidential nature of
             such Information and instructed to keep such Information
             confidential), (b) to the extent requested by any regulatory
             authority, (c) to the extent required by applicable laws or
             regulations or by any subpoena or similar legal process, (d) to any
             other party to this Agreement, (e) in connection with the exercise
             of any remedies hereunder or under any other Loan Document or any
             suit, action or proceeding relating to this Agreement or any other
             Loan Document or the enforcement of rights hereunder or thereunder,
             (f) subject to an agreement containing provisions substantially the
             same as those of this Section 14.22, to (i) any assignee or pledgee
             of or Participant in, or any prospective assignee or pledgee of or
             Participant in, any of its rights or obligations under this
             Agreement or (ii) any actual or prospective counterparty (or its
             advisors) to any swap or derivative transaction relating to
             Borrower and its obligations, (g) with the consent of Borrower or
             (h) to the extent such Information (i) becomes publicly available
             other than as a result of a breach of this Section 14.22 or
             (ii) becomes available to Administrative Agent or any Lender on a
             nonconfidential basis from a source other than Borrower. For the
             purposes of this Section 14.22, "Information" shall mean all
             information received from or on behalf of Borrower relating to
             Borrower, its Subsidiaries or Affiliates or their respective
             businesses, other than any such information that is available to
             Administrative Agent or any Lender on a nonconfidential basis prior
             to disclosure by Borrower; provided that in the case of information
             received from Borrower after the date hereof, such information is
             clearly identified at the time of delivery as confidential. Any
             Person required to maintain the confidentiality of Information as
             provided in this Section 14.22 shall be considered to have complied
             with its obligation to do so if such Person has exercised the same
             degree of care to maintain the confidentiality of such Information
             as such Person would accord to its own confidential information.
             Notwithstanding anything herein to the contrary, the information
             subject to this Section 14.22 shall not include, and Administrative
             Agent and each Lender may disclose without limitation of any kind,
             any information with respect to the "tax treatment" and "tax
             structure" (in each case, within the meaning of Treasury Regulation
             Section 1.6011--4) of the transactions contemplated hereby and all
             materials of any kind (including opinions or other tax analyses)
             that are provided to Administrative Agent or such Lender relating
             to such tax treatment and tax structure; provided that with respect
             to any document or similar item that in either case contains
             information concerning the tax treatment or tax structure of the
             transactions as well as other information, this sentence shall only
             apply to such portions of the document or similar item that relate
             to the tax treatment or tax structure of the Loans and transactions
             contemplated hereby.
         27. Usury Savings Clause. It is the intention of Borrower,
             Administrative Agent and the Lenders to conform strictly to the
             usury and similar laws relating to interest payable on loans from
             time to time in force, and all Loan Documents between Borrower,
             Administrative Agent and the Lenders, whether now existing or
             hereafter arising and whether oral or written, are hereby expressly
             limited so that in no contingency or event whatsoever, whether by
             acceleration of maturity hereof or otherwise, shall the amount paid
             or agreed to be paid in the aggregate to the Lenders as interest
             (whether or not designated as interest, and including any amount
             otherwise designated by or deemed to constitute interest by a court
             of competent jurisdiction) hereunder or under the other Loan
             Documents or in any other agreement given to secure the Loans, or
             in any other document evidencing, securing or pertaining to the
             Loans, exceed the maximum amount (the "Maximum Rate") permissible
             under Applicable Laws. If under any circumstances whatsoever
             fulfillment of any provision hereof, of this Agreement or of the
             other Loan Documents, at the time performance of such provisions
             shall be due, shall involve exceeding the Maximum Rate, then, ipso
             facto, the obligation to be fulfilled shall be reduced to the
             Maximum Rate. For purposes of calculating the actual amount of
             interest paid and/or payable hereunder in respect of laws
             pertaining to usury or such other laws, all sums paid or agreed to
             be paid to the Lenders for the use, forbearance or detention of the
             Loans evidenced hereby, outstanding from time to time shall, to the
             extent permitted by Applicable Law, be amortized, pro--rated,
             allocated and spread from the date of disbursement of the proceeds
             of the Notes until payment in full of all of such indebtedness, so
             that the actual rate of interest on account of such Loans is
             uniform through the term hereof. If under any circumstances any
             Lender shall ever receive an amount which would exceed the Maximum
             Rate, such amount shall be deemed a payment in reduction of the
             principal amount of the applicable Loans and shall be treated as a
             voluntary prepayment under this Agreement and shall be so applied
             in accordance with the provisions of this Agreement, or if such
             excessive interest exceeds the outstanding amount of the applicable
             Loans and any other Obligations, the excess shall be deemed to have
             been a payment made by mistake and shall be refunded to Borrower.
         28. Controlled Accounts. Borrower hereby agrees with Administrative
             Agent, as to any Controlled Account into which this Agreement
             requires Borrower to deposit funds, as follows:
         29. a. Establishment and Maintenance of the Controlled Account.
             b. i.  Each Controlled Account (1) shall be a separate and
                    identifiable account from all other funds held by the
                    Depository Bank and (2) shall contain only funds required to
                    be deposited pursuant to this Agreement. Any interest which
                    may accrue on the amounts on deposit in a Controlled Account
                    shall be added to and shall become part of the balance of
                    such Controlled Account. Borrower, Administrative Agent and
                    the applicable Depository Bank shall enter into an agreement
                    (the "Controlled Account Agreement"), in form and content
                    acceptable to Administrative Agent which shall govern the
                    Controlled Account and the rights, duties and obligations of
                    each party to the Controlled Account Agreement.
                ii. The Controlled Account Agreement shall provide that (1) the
                    Controlled Account shall be established in the name of
                    Administrative Agent (on behalf of the Lenders), (2) the
                    Controlled Account shall be subject to the sole dominion,
                    control and discretion of Administrative Agent, and
                    (3) neither Borrower nor any other Person, including,
                    without limitation, any Person claiming on behalf of or
                    through Borrower, shall have any right or authority, whether
                    express or implied, to make use of or withdraw, or cause the
                    use or withdrawal of, any proceeds from the Controlled
                    Account or any of the other proceeds deposited in the
                    Controlled Account, except as expressly provided in this
                    Agreement or in the Controlled Account Agreement.
             c. Deposits to and Disbursements from the Controlled Account. All
                deposits to and disbursements of all or any portion of the
                deposits to the Controlled Account shall be in accordance with
                this Agreement and the Controlled Account Agreement. Any
                disbursement of funds held in any Controlled Account shall be
                subject to the satisfaction of all applicable conditions
                precedent to the making of a Loan advance by the Lenders
                hereunder (including, without limitation, that no Event of
                Default then exists, and that Borrower shall have submitted a
                written request for such amount in accordance with the
                procedures generally applicable to advances of the Loan).
                Borrower hereby agrees to pay any and all fees charged by
                Depository Bank in connection with the maintenance of the
                Controlled Account and the performance of its duties. Under no
                circumstances shall Administrative Agent or the Lenders be
                obligated to make advances of the Loan while funds are available
                in a Controlled Account to pay for costs of the Construction
                Work.
             d. Security Interest. Borrower hereby grants a first priority
                security interest in favor of Administrative Agent for the
                ratable benefit of the Lenders in each Controlled Account and
                all financial assets and other property and sums at any time
                held, deposited or invested therein, and all security
                entitlements and investment property relating thereto, together
                with any interest or other earnings thereon, and all proceeds
                thereof, whether accounts, general intangibles, chattel paper,
                deposit accounts, instruments, documents or securities
                (collectively, "Controlled Account Collateral"), together with
                all rights of a secured party with respect thereto (even if no
                further documentation is requested by Administrative Agent or
                the Lenders or executed by Borrower with respect thereto).
         30. Financing Statements. Borrower authorizes Administrative Agent to
             file such financing statements (and any continuations statements
             with respect thereto) under the Uniform Commercial Code as
             Administrative Agent may deem necessary in order to perfect or
             maintain the perfection of any security interest granted or to be
             granted to Administrative Agent pursuant to any of the Loan
             Documents, in such jurisdictions as Administrative Agent may elect.
         31. Unavoidable Delay. If the work of construction is directly affected
             and delayed by an Unavoidable Delay, Borrower must notify
             Administrative Agent in writing within ten (10) Business Days after
             the occurrence of any such Unavoidable Delay. So long as no Event
             of Default has occurred and is continuing and such notice has been
             given in a timely manner, and provided further that in each case,
             (a) the cause of the Unavoidable Delay is not within the control of
             Borrower, (b) after giving effect to the consequences of each such
             delay, the Loans shall remain In Balance, (c) after giving effect
             to the consequences of each such delay, the Qualified Purchase
             Contracts remain in full force and effect, (d) Borrower shall use
             all commercially reasonable efforts to mitigate the delay caused by
             such event of Unavoidable Delay, and (e) Administrative Agent
             reasonably acknowledges that such delay is due to one of the
             foregoing causes (which acknowledgment shall not be unreasonably
             withheld or delayed), then Administrative Agent shall extend the
             Completion Date and the time for performance of any other
             construction obligations hereunder by a period of time equal to the
             period of such Unavoidable Delay. No such extension shall affect
             the time for performance of, or otherwise modify, any of Borrower's
             other Obligations under the Loan Documents or the maturity of the
             Notes. Neither Administrative Agent nor any Lender shall be liable
             in any way for Administrative Agent's or such Lender's failure to
             perform or delay in performing under the Loan Documents, and
             Administrative Agent may suspend or terminate all or any portion of
             its and the Lenders' obligations under the Loan Documents if such
             delay or failure to perform results directly or indirectly from, or
             is based upon, an Unavoidable Delay.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

BORROWER:

ARRABELLE AT VAIL SQUARE, LLC, a Colorado limited liability company

By: Vail Resorts Development Company, a Colorado corporation, its Managing
Member

By:

Jeffrey W. Jones

Senior Vice President

[Signatures continued on next page.]

ADMINISTRATIVE AGENT:

U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders

By:

Matthew W. Carrothers

Vice President

[Signatures continued on next page.]

LENDER:

U.S. BANK NATIONAL ASSOCIATION, a national banking association

By:

Matthew W. Carrothers

Vice President

[Signatures continued on next page.]

LENDER:

WELLS FARGO BANK, N.A., a national banking association

By:

John W. McKinny

Senior Vice President

[Signatures continued on next page.]

LENDER:

JPMORGAN CHASE BANK, N.A., a national banking association

By:

Jane B. Reed

Senior Vice President

[Signatures continued on next page.]

LENDER:

LASALLE BANK NATIONAL ASSOCIATION, a national banking association

By:

Kenneth A. Whitelam

First Vice President

[Signatures continued on next page.]

LENDER:

COMPASS BANK, an Alabama banking corporation

By:

John Lozano

Vice President

[Signatures continued on next page.]

LENDER:

COMERICA WEST INCORPORATED

By:

Kevin T. Urban

Assistant Vice President

[Signatures continued on next page.]

LENDER:

BANK OF AMERICA, N.A.

By:

Juli Elston

Senior Vice President

Exhibit A

Description of Land

LOT 1, LIONSHEAD SIXTH FILING, ACCORDING TO THE PLAT RECORDED NOVEMBER 21, 2005
AT RECEPTION NO. 937664, COUNTY OF EAGLE, STATE OF COLORADO.

Exhibit B

Project Budget

Sources

%

 

Equity (land)

13.8%

$36,750,000

Escrow Deposits

12.8%

$33,850,500

Additional Borrower Equity (Cash)

7.5%

$19,886,872

Construction Facility

65.9%

$175,000,000

Total Sources

100.0%

$265,487,372

 

 

Uses

 

Land Costs

13.8%

$36,750,000

Building Costs

59.6%

$158,140,405

Sitework & Utilities

4.1%

$11,010,522

Hard Cost Sub--Total



$205,900,927

 

 

Project Management (In--house)

0.4%

$1,005,000

Interest Reserve and Fees

4.3%

$11,500,000

Contingency

3.9%

$10,356,626

Planning, Design, & Engineering

6.5%

$17,256,964

FF&E

4.4%

$11,650,046

Fees, Permits, and Taxes

0.7%

$1,786,202

Financial Exp. (Blders Risk, Etc.)

1.9%

$5,006,884

Other

0.4%

$1,024,723

Soft Cost Sub--Total

$59,586,445

Total Uses

100.0%

$265,487,372



Exhibit C

List of Commitments and Proportionate Shares

Lender

Amount of Commitment

Proportionate Share

U.S. Bank National Association

$45,000,000.00

25.7142857143%

Wells Fargo Bank, N.A.

$45,000,000.00

25.7142857143%

JPMorgan Chase Bank, N.A.

$23,000,000.00

13.1428571429%

LaSalle Bank National Association

$22,000,000.00

12.5714285714%

Compass Bank

$18,000,000.00

10.2857142857%

Comerica West Incorporated

$12,000,000.00

6.8571428571%

Bank of America, N.A.

$10,000,000.00

5.7142857143%

Total:

$175,000,000.00

100%



Exhibit D

Summary Qualified Purchase Contracts

Exhibit E

List of Plans and Specifications

(See attached)

Exhibit F

Loan Par Value

 

Unit

Par Value

1

201

$3,097,997

2

217

$1,314,419

3

229

$1,934,794

4

243

$2,167,435

5

255

$2,167,435

6

259

$1,004,232

7

272

$1,236,872

8

274

$1,236,872

9

282

$2,942,903

10

284

$3,097,997

11

287

$1,857,247

12

301

$3,873,466

13

329

$4,106,106

14

330

$1,159,326

15

343

$2,244,982

16

355

$2,865,356

17

368

$1,469,513

18

372

$1,934,794

19

374

$1,857,247

20

382

$2,942,903

21

384

$3,253,091

22

387

$1,934,794

23

408

$2,167,435

24

414

$1,469,513

25

422

$1,624,607

26

429

$4,261,200

27

430

$2,244,982

28

443

$2,400,075

29

444

$1,857,247

30

455

$3,408,185

31

460

$926,685

32

461

$1,702,154

33

468

$1,547,060

34

472

$2,244,982

35

476

$2,012,341

36

482

$2,632,716

37

484

$10,856,560

38

487

$1,004,232

39

508

$2,322,528

40

514

$1,624,607

41

522

$1,779,700

42

529

$4,416,294

43

530

$2,322,528

44

543

$2,477,622

45

544

$1,934,794

46

555

$3,485,731

47

560

$1,004,232

48

561

$1,779,700

49

568

$1,779,700

50

572

$2,244,982

51

576

$2,089,888

52

582

$2,787,810

53

587

$1,236,872

54

608

$2,942,903

55

614

$1,934,794

56

617

$2,632,716

57

622

$2,012,341

58

629

$5,191,762

59

630

$2,632,716

60

642

$3,330,638

61

643

$4,648,934

62

655

$3,563,278

63

661

$1,857,247

64

668

$3,795,919

65

672

$4,106,106

66

682

$3,873,466

67

755

$7,130,434

TOTAL

67

$175,000,000



Exhibit G

Form of Request for Continuation or Conversion

REQUEST FOR CONTINUATION OR CONVERSION

Pursuant to Section [----] of that certain Construction Loan Agreement among
[----------------------------------------] ("Borrower"), the Lenders party
thereto, and U.S. Bank National Association, as Administrative Agent for the
Lenders ("Administrative Agent"), this represents Borrower's irrevocable notice
to the Administrative Agent of Borrower's intention to:

(a) [------] continue the Loan with the Base Rate as the Applicable Interest
Rate;

(b) [------] continue the Loan with a LIBOR--Based Rate as the Applicable
Interest Rate for a [------] one (1) / [------] two (2) / [------] three (3) /
[------] six (6) month LIBOR Period;

(c) [------] convert the Loan to a Based Rate Loan as the Applicable Interest
Rate;

(d) [------] convert the Loan to a LIBOR--Based Rate as the Applicable Interest
Rate for a [------] one (1) / [------] two (2) / [------] three (3) / [------]
six (6) month LIBOR Period.

Borrower certifies that:

(1) after giving effect to any continuation or conversion of the Loan, all the
requirements contained in the Notes and the Loan Agreement applicable thereto
are satisfied;

(2) the representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; and

(3) no event has occurred and is continuing or would result from the
consummation of the continuation or conversion contemplated hereby that would
constitute an Event of Default.

[Signature Page Follows]

DATED:

BORROWER:

ARRABELLE AT VAIL SQUARE, LLC, a Colorado limited liability company

By: Vail Resorts Development Company, a Colorado corporation, its Managing
Member

By:

Name:

Its:

Exhibit H

Form of Request for Loan Advance

REQUEST FOR LOAN ADVANCE

--------------------------, 200--

Re: U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent, Loans in the
aggregate amount of $[----------------------] to
[--------------------------------]

Project: [INSERT ADDRESS]

Ladies and Gentlemen:

Reference is made to that certain Construction Loan Agreement dated January 31,
2006 among U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent, certain
lenders party thereto and the undersigned (the "Construction Loan Agreement").
Terms not defined in this Request for Loan Advance shall have the same meaning
as in the Construction Loan Agreement.

This Request for Loan Advance (a) is request No.---------- under the
Construction Loan Agreement, (b) constitutes Borrower's request to borrow Loans
in the amounts and in the manner set forth below and (c) is otherwise subject to
the terms of the Construction Loan Agreement. The information relating to the
proposed Loans is as follows:

1. The date of the proposed Loans is ---------------------- ----, --------.

2. The aggregate amount of the proposed Loans (after deducting an aggregate
Retainage of $--------------------) is $------------------.

3. The aggregate amount of the proposed Loans which are to bear interest as
LIBOR Rate Loans is $--------------------.

4. The aggregate amount of the proposed Loans which are to bear interest at Base
Rate Loans is $--------------------.

5. The aggregate amount of Loans requested hereunder, when added to prior (if
any) Loans funded under the Construction Loan Agreement, will result in total
Loans outstanding under the Construction Loan Agreement of
$--------------------.

6. Funds undrawn under the aggregate Commitments after giving effect to the
Loans requested hereunder will then be $--------------------.

Attached to this Request for Loan Advance are the following items:

A. To the extent not previously delivered to Administrative Agent, for funds due
under the General Contract, copies of the General Contractor's invoices relating
to payments requested under this Request for Loan Advance, together with paid
invoices evidencing payment of funds previously advanced to the General
Contractor pursuant to Loans, provided, however, presentation of invoices shall
not be required when the amount of the payment requested from the proceeds of
the Advance is less than $250,000; in those circumstances, presentation of
general ledger entries evidencing the amount due shall be sufficient;

B. To the extent not previously delivered to Administrative Agent, for funds
paid directly by Borrower, copies of all invoices relating to payments requested
under this Request for Loan Advance, together with paid invoices evidencing
payment of funds previously advanced to Borrower pursuant to Loans, provided,
however, presentation of invoices shall not be required when the amount of the
payment requested from the proceeds of the Advance is less than $250,000; in
those circumstances, presentation of general ledger entries evidencing the
amount due shall be sufficient;

C. Copy of the Project Budget attached as Exhibit 1 hereto, showing the portion
of each budget line item comprising the aggregate Loans subject to this request
and any Retainage with respect thereto, and the total of all Loans to date,
inclusive of the Loans subject to this request;

D. Copies of sworn unconditional lien wavers from each trade contractor,
subcontractor, materialman, supplier and vendor (each a "Subcontractor") who is
to be paid from the proceeds of this Advance, to the extent not previously
delivered to Administrative Agent releasing any right to a lien through a date
not more than 30 days prior to the date hereof. Lien waivers shall not be
required from any Subcontractor when the amount to be paid to such Subcontrator
from the proceeds of the Advance is less than $25,000 and the aggregate amount
paid to such Subcontractor is less than $100,000;

E. Borrower's Architect's Certificate for Payment in accordance with AIA
Document G--702;

F. Requisition form duly executed by the General Contractor; and

G. Copies of all other documents required pursuant to Article VI and Article VII
of the Construction Loan Agreement.

In connection with this advance, Borrower hereby certifies that the following
are true and correct:

(a) The facts set forth in the General Contractor's invoices and in Exhibit 1
and Exhibit 2;

(b) Except for contractors, subcontractors, materialmen, suppliers or vendors
who are to be paid from proceeds of the Loans requested hereunder, there is no
outstanding Indebtedness of the undersigned for labor, wages or materials in
connection with the construction of the Improvements which is currently due and
which could become the basis of a Lien on the Project;

(c) All sums previously requisitioned have been applied to the payment of the
Hard Costs and the Soft Costs heretofore incurred;

(d) All Change Orders have been submitted to Administrative Agent and the
Construction Consultant and all Change Orders for which a Loan is requested
hereby have been approved by Administrative Agent and the Construction
Consultant to the extent required by the Construction Loan Agreement;

(e) In the judgment of Borrower, the Improvements are --------------% complete;

(f) Borrower is not in Default under any of the terms and conditions of the Loan
Documents;

(g) After giving effect to this advance, the Loans will remain In Balance in
accordance with Section 7.02 of the Construction Loan Agreement, and all
conditions to this advance have been satisfied in accordance with Section 7.01
of the Construction Loan Agreement;

(h) Each representation and warranty of Article VIII of the Construction Loan
Agreement remains true and correct in all material respects as of the date of
this Request for Loan Advance and will be so on the date of disbursement of the
requested Loan, except with respect to (i) matters which have been disclosed in
writing to and approved by Administrative Agent (subject, however, to the terms
of the Construction Loan Agreement) or (ii)  liens of mechanics and materialmen
and matters addressed in Section 8.05 of the Construction Loan Agreement, which
would not, if adversely decided, have a Material Adverse Effect;

(i) No litigation or arbitral proceedings are pending or, to the best of
Borrower's knowledge, threatened against Borrower, any Guarantor or the Manager,
which could or might (i) affect the validity or priority of the liens of the
Security Instrument or (ii) or, if adversely decided, would reasonably be
expected have a Material Adverse Effect; and

(j) All Government Approvals, to the extent then required for the Construction
Work, have been obtained and that all Applicable Laws relating to the
construction and operation of the Project have been and will continue to be
complied with.

(k) Borrower has contributed the required Initial Equity Contribution.

The undersigned requests that the requested Loans be advanced by depositing the
same into Borrower's Account No.------------------. The person signing this
Request for Loan Advance on behalf of Borrower represents and warrants to you
that such person is authorized to execute this letter on behalf of Borrower.

BORROWER:

ARRABELLE AT VAIL SQUARE, LLC, a Colorado limited liability company

By: Vail Resorts Development Company, a Colorado corporation, its Managing
Member

By:

Name:

Its:

ACKNOWLEDEGMENT

Each representation and warranty contained in the Representation Agreement
remains true and correct in all material respects as of the date of this Request
for Loan Advance.

GUARANTOR:

VAIL RESORTS, INC., a Delaware corporation

By:

Its:

VAIL CORPORATION, a Colorado corporation

By:

Its:

Exhibit I

Major/Bonded Subcontractors

Major Subcontrators

Original Subcontract Value

% of GMP

Bonded

Hulm

695,748

0.4%

Yes

LVI

831,260

0.5%

Yes

DCA (Appliances)

1,023,007

0.6%

No

Kolbe & Kolbe Windows

1,112,868

0.7%

No

Colorado Restaurant Supply

1,148,766

0.7%

No

Aluminum Storefront -- TBD

1,152,222

0.7%

No

National Networks

1,189,173

0.7%

No

RMS Concrete



1,229,306

0.8%

No

AllState Fire Protection

1,272,758

0.8%

Yes

Genesis Wood Flooring

1,292,105

0.8%

No

Stan Miller Inc.



1,373,634

0.9%

No

Chester Pools

1,663,179

1.0%

No

Schiros

1,734,250

1.1%

Yes

Platte Valley Lumber

1,777,823

1.1%

No

Otis Elevator



1,801,700

1.1%

No

IWC

2,119,510

1.3%

Yes

Schnabel

2,165,830

1.4%

Yes

The Roofing Company

2,172,566

1.4%

Yes

New World

4,005,000

2.5%

Yes

Guys Flooring

4,056,662

2.5%

Yes

RMP

5,359,160

3.4%

Yes

Heyl

5,416,830

3.4%

Yes

B&B Electric

7,317,138

4.6%

Yes

Gallegos (masonry, flatwork, tile)

9,678,419

6.1%

Yes

M&D

12,056,215

7.6%

Yes

SUBTOTAL



13,390,149

8.4%

No

Zimmerman

13,530,258

8.5%

Yes

KK Mechnical

16,654,751

10.4%

Yes

SUBTOTAL

117,220,287

73.5%

Total Value of GMP

159,590,503



Exhibit J

Minimum Release Prices for Commercial Component

Commercial Component $25,200,000.00

Hotel Component (including the Hotel Management Contract) $15,700,000.00

Alpine Club (including the Parking Club) $14,730,000.00

Exhibit K

Anticipated Encumbrances

 1.  Further replatting of new Lionshead 6th Filing, to reflect the
     extinguishment of old platted easements upon completion of utility
     relocations.
 2.  Public easement grant to Town of Vail for vehicular turnaround access (at
     Certificate of Occupancy, based on as--built conditions).
 3.  Public easement grant to Town of Vail for pedestrian courtyard access (at
     Certificate of Occupancy, based on as--built conditions).
 4.  Loading/Delivery Easement Agreement between Borrower and Town of Vail, for
     public use of loading/delivery facility -- a condition to Certificate of
     Occupancy under Town of Vail PEC approvals.
 5.  Any easement or other interests to be granted to the Metro District for any
     applicable courtyard improvements.
 6.  Master Transformer Agreement with Holy Cross -- still being negotiated (may
     still get done before loan closing).
 7.  Implementation of ownership structure (will have to be implemented prior to
     residential condominium unit closings).
 8.  i.   Further three--dimensional resubdivision to establish air space "box"
          for residential condominium units.
     ii.  Establish Reciprocal Easement and Covenants Agreement: creates
          ownership relationship between the residential condominium "box" and
          the hotel/commercial facilities.
     iii. Residential condominium map and declaration.
     
     (iv) Condominium map and declaration done for any portion of the Parking
     Club Component, Hotel Component, Resort Services Component or Retail
     Component.

 9.  Miscellaneous matters:
 10. i.   Any other needs for easements or other grants that may arise in the
          ordinary course of development.
     ii.  Any other measures necessary to satisfy Town of Vail / Vail
          Reinvestment Authority requirements associated with development
          approvals.
     iii. Density reallocation.
     iv.  Amendments of the CCR Agreement and other property agreements.
 11. Parking Club -- All documents governing the Parking Club Component.

Exhibit L

Subordination, Non--Disturbance and Attornment Agreement

When recorded, return to:

Snell & Wilmer L.L.P.

1200 Seventeenth Street, Suite 1900

Denver, Colorado 80202

Attn: Thomas L. DeVine



(Space Above For Recorder's Use)

AGREEMENT OF SUBORDINATION,

NON--DISTURBANCE AND ATTORNMENT

THIS AGREEMENT OF SUBORDINATION, NON--DISTURBANCE AND ATTORNMENT is made as of
the ------ day of ------------------------------, 200----, by and among
Arrabelle at Vail Square, LLC, a Colorado limited liability company
("Landlord"), --------------------------------------------------, a
------------------------------ ("Tenant"), and U.S. Bank National Association, a
national banking association, as Administrative Agent under the Loan Agreement
(defined below) for the Lenders therein (hereinafter, together with its
successors and assigns, referred to as the "Lender").

W I T N E S S E T H:

WHEREAS, Landlord is the owner of a certain tract of land with improvements
thereon ("Property"), and said tract is more fully described in Exhibit "A",
which is attached hereto and incorporated herein by this reference; and

WHEREAS, under that certain lease ("Lease") dated ------------------------------
between Landlord and Tenant, Landlord did lease, let and demise a portion of the
Property ("Premises") as described in the Lease to Tenant for the period of time
and upon the covenants, terms and conditions therein stated; and

WHEREAS, Bank has agreed to make a loan to Arrabelle in the maximum amount not
to exceed One Hundred Seventy--Five Million Dollars ($175,000,000) pursuant to
that certain Construction Loan Agreement dated as of January 31, 2006 (the "Loan
Agreement") to be secured by, among other things, a Deed of Trust to Public
Trustee, Security Agreement, Financing Statement, Assignment of Rents and Leases
and Fixture Filing of even date herewith granted by Arrabelle for the benefit of
Bank (the "Deed of Trust") covering the Property; and

WHEREAS, Lender desires that the Lease be subordinated to the Deed of Trust, and
that Tenant agree to attorn to the purchaser at foreclosure of the Deed of Trust
in the event of such foreclosure or to Lender in the event of collection of the
rent by Lender; and

WHEREAS, Tenant is willing to agree to attorn if Lender will recognize Tenant's
rights under the Lease.

NOW, THEREFORE, in consideration of the covenants, terms, conditions and
agreements herein contained, and for other good and valuable consideration, each
to the other, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto agree, covenant and warrant as follows:

 1.  That the terms and conditions of the Lease and the rights of the Tenant
     thereunder are and will continue to be subordinate to the Deed of Trust,
     and the lien thereof, and to any renewal, substitution, extension or
     replacement thereof.
 2.  So long as (i) Tenant is not in default (beyond any period given Tenant to
     cure such default) in the payment of rent or additional rent or in the
     performance or observance of any of the other terms, covenants, provisions
     or conditions of the Lease on Tenant's part to be performed or observed,
     (ii) Tenant is not in default under this Agreement and (iii) the Lease is
     in full force and effect: (a) Tenant's possession of the Premises and
     Tenant's rights and privileges under the Lease, or any extensions or
     renewals thereof which may be affected in accordance with any option
     therefor which is contained in the Lease, shall not be diminished or
     interfered with by Lender, and Tenant's occupancy of the Premises shall not
     be disturbed by Lender for any reason whatsoever during the term of the
     Lease or any such extensions or renewals thereof and (b) Lender will not
     join Tenant as a party defendant in any action or proceeding to foreclose
     the Deed of Trust or to enforce any rights or remedies of Lender under the
     Deed of Trust which would cut--off, destroy, terminate or extinguish the
     Lease or Tenant's interest and estate under the Lease (except to the extent
     that Tenant's right to receive or set--off any monies or obligations owed
     or to be performed by any of Lender's predecessors--in--interest shall not
     be enforceable thereafter against Lender or any of Lender's
     successors--in--interest).
 3.  (A) After notice is given by Lender that the Deed of Trust is in default
     and that the rentals under the Lease should be paid to Lender, Tenant will
     attorn to Lender and shall be authorized to pay to Lender, or pay in
     accordance with the directions of Lender, all rentals and other monies due
     and to become due to Landlord under the Lease or otherwise in respect of
     the Premises in full and complete satisfaction of its obligation to pay
     such amounts in accordance with the terms and conditions of the Lease; and
     such payments shall be made regardless of any right of set--off,
     counterclaim or other defense which Tenant may have against Landlord,
     whether as the Tenant under the Lease or otherwise.

 4.  (B) In addition, if Lender (or its nominee or designee) shall succeed to
     the rights and obligations of Landlord under the Lease through possession
     or foreclosure action, delivery of a deed or otherwise, or another person
     purchases the Premises upon or following foreclosure of the Deed of Trust,
     then at the request of Lender (or its nominee or designee) or such
     purchaser (Lender, its nominees and designees, and such purchaser, each
     being a "Successor--Landlord"), Tenant shall attorn to and recognize
     Successor--Landlord as Tenant's landlord under the Lease and shall promptly
     execute and deliver any instrument that Successor--Landlord may reasonably
     request to evidence such attornment. Upon such attornment, the Lease shall
     continue in full force and effect as, or as if it were, a direct lease
     between Successor--Landlord and Tenant upon all terms, conditions and
     covenants as are set forth in the Lease, and Successor Landlord shall be
     subject to all obligations and liabilities of Landlord under the Lease,
     except that Successor--Landlord shall not:
     
      i.   be liable for any previous act or omission of Landlord under the
           Lease;
      ii.  be subject to any off--set, defense or counterclaim which shall have
           theretofore accrued to Tenant against Landlord;
      iii. be bound by any modification of the Lease or by any previous
           prepayment of rent or additional rent for more than one (1) month
           which Tenant might have paid to Landlord, unless such modification or
           prepayment shall have been expressly approved in writing by Lender;
           and
      iv.  be liable for any security deposited under the Lease unless such
           security has been physically delivered to Lender.

 5.  Tenant shall use reasonable efforts to notify Lender promptly after Tenant
     becomes aware of any default by Landlord under the Lease and of any act or
     omission of Landlord which would give Tenant the right to cancel or
     terminate the Lease or to claim a partial or total eviction. In the event
     of a default by Landlord under the Lease which would give Tenant the right,
     immediately or after the lapse of a period of time, to cancel or terminate
     the Lease or to claim a partial or total eviction, or in the event of any
     other act or omission of Landlord which would give Tenant the right to
     cancel or terminate the Lease, Tenant shall not exercise such right (i)
     until Tenant has given written notice of such default, act or omission to
     Lender and (ii) unless Lender has failed, within sixty (60) days after
     Lender receives such notice, to cure or remedy the default, act or omission
     or, if such default, act or omission shall be one which is not reasonably
     capable of being remedied by Lender within such sixty (60) day period,
     until a reasonable period for remedying such default, act or omission shall
     have elapsed following the giving of such notice (which reasonable period
     shall in no event be less than the period to which Landlord would be
     entitled under the Lease or otherwise, after similar notice, to effect such
     remedy), provided that Lender shall with due diligence give Tenant written
     notice of its intention to and shall commence and continue to, remedy such
     default, act or omission. If Lender cannot reasonably remedy a default, act
     or omission of Landlord until after Lender obtains possession of the
     Premises, Tenant may not terminate or cancel the Lease or claim a partial
     or total eviction by reason of such default, act or omission until the
     expiration of a reasonable period necessary for the remedy after Lender
     secures possession of the Premises.
 6.  Except as specifically provided in this Agreement and subject to Paragraph
     3(B) herein, Lender shall not, by virtue of this Agreement, the Deed of
     Trust or any other instrument to which Lender may be a party, be or become
     subject to any liability or obligation to Tenant under the Lease or
     otherwise.
 7.  All notices, demands, requests and other communications made hereunder
     shall be in writing and shall be properly given and deemed delivered on the
     date of delivery if sent by personal delivery or nationally recognized
     overnight courier and on the third business day following mailing if sent
     by certified or registered mail, postage prepaid, return receipt requested,
     as follows:

 8.  If to Lender: U.S. Bank National Association
     
     Real Estate Banking
     918 Seventeenth Street, Fifth Floor
     Denver, Colorado 80202
     
     If to Tenant: ------------------------------------------------
     ------------------------------------------------
     ------------------------------------------------
     ------------------------------------------------

 9.  The agreements herein contained shall bind and inure to the benefit of the
     successors and assigns in interest of the parties hereto and, without
     limiting such, the agreement of the Lender shall specifically be binding
     upon any purchaser of the Property at a sale foreclosing the Deed of Trust.
 10. This Agreement may be executed in any number of counterparts, each of which
     shall be effective only upon delivery and thereafter shall be deemed an
     original, and all of which shall be taken to be one and the same
     instrument, for the same effect as if all parties hereto had signed the
     same signature page. Any signature page of this Agreement may be detached
     from any counterpart of this Agreement without impairing the legal effect
     of any signatures thereon and may be attached to another counterpart of
     this Agreement identical in form hereto but having attached to it one or
     more additional signature pages.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
and delivered in their respective names and on their behalf; and if a
corporation, by its officers duly authorized, on the day and year first above
written.

TENANT:

[--------------------------------------------], a ----------------------------

 

By:

Its:

 

LANDLORD:

Arrabelle at Vail Square, LLC, a Colorado limited liability company

 

By:

Title:

 

LENDER:

U.S. BANK NATIONAL ASSOCIATION, a national banking association

 

By:

Its:

STATE OF ------------------------------ )
) ss.
COUNTY OF -------------------------- )

The foregoing instrument was acknowledged before me this ------ day of
--------------------------, 200----, by
------------------------------------------------------------, the
---------------------------------------- of
--------------------------------------------------.

Witness my hand and official seal.


Notary Public

My Commission Expires:--------------------------------------------------

STATE OF ------------------------------ )
) ss.
COUNTY OF -------------------------- )

The foregoing instrument was acknowledged before me this ------ day of
--------------------------, 200----, by
----------------------------------------------, the ---------------------- of
Arrabelle at Vail Square, LLC, a Colorado limited liability company.

Witness my hand and official seal.


Notary Public

My Commission Expires:--------------------------------------------------

STATE OF ------------------------------ )
) ss.
COUNTY OF -------------------------- )

The foregoing instrument was acknowledged before me this ------ day of
--------------------------, 200----, by
------------------------------------------------------------, the
---------------------------------------- of U.S. Bank National Association, a
national banking association.

Witness my hand and official seal.


Notary Public

My Commission Expires:--------------------------------------------------

EXHIBIT A

Legal Description of Property

LOT 1, LIONSHEAD SIXTH FILING, ACCORDING TO THE PLAT RECORDED NOVEMBER 21, 2005
AT RECEPTION NO. 937664, COUNTY OF EAGLE, STATE OF COLORADO.

Schedule 6.01

Closing Conditions

(a) Title Insurance. An unconditional and irrevocable commitment from the Title
Company to issue the Title Policy. The Title Policy and all endorsements thereto
shall be approved by Administrative Agent in its reasonable discretion. In
addition, Borrower shall have paid to the Title Company all expenses and
premiums of the Title Company in connection with the issuance of such policies
as and when required by the Title Company and all recording, mortgage taxes and
filing fees payable in connection with recording the Security Instrument and the
filing of the Uniform Commercial Code financing statements related thereto in
the appropriate offices.

(b) Opinion of Borrower's and Each Borrower Party's Attorneys. A current written
opinion from outside counsel for Borrower covering matters in scope, form and
substance acceptable to Administrative Agent.

(c) Qualified Purchase Contracts. Copies of all Qualified Purchase Contracts in
effect with respect to the Residential Component.

(d) Survey. An ALTA survey of the Land certified to Administrative Agent, Title
Company and their successors and assigns, acceptable to Administrative Agent in
its reasonable discretion, made by a registered land surveyor satisfactory to
Administrative Agent, showing, through the use of course bearings and distances,
(i) all foundations of the Improvements and driveways, if any, in place; (ii)
all easements and roads or rights of way and setback lines, if any, affecting
the Improvements and that the same are unobstructed; (iii) except as set forth
in the Plans and Specifications, all foundations and other structures, if any,
so placed that the Improvements are within the lot lines or applicable easements
and in compliance with any restrictions of record or ordinances relating to the
location thereof; (iv) the dimensions of all existing buildings and distance of
all material Improvements from the lot lines; (v) any encroachments by
improvements located on adjoining property; (vi) access to a public road; and
(vii) such additional information which may be required by Administrative Agent.
Said survey shall be dated a date required by Administrative Agent, bear a
certificate in an acceptable form, and include the legal description of the
Land.

(e) Organizational Documents; Resolutions. Copies of all Organizational
Documents for each Borrower Party and appropriate resolutions authorizing such
parties to enter into and perform under the applicable Loan Documents, each
certified to be true and correct by an Authorized Officer of such Borrower Party
and each in form and content reasonably acceptable to Administrative Agent, and
evidence of the good standing of each Borrower Party issued by the applicable
Governmental Authority where such Borrower Party is organized.

(f) Project Documents. A schedule of the Project Documents. A certificate of
Borrower executed by an Authorized Officer certifying that (i) each of the
Project Documents has been duly executed and delivered by each Person that is a
party thereto and is in full force and effect; (ii) neither Borrower nor, to the
best of Borrower's knowledge, any other Person which is party to any of the
Project Documents, is in default thereunder beyond any applicable cure and
notice periods; (iii) no term or condition thereof shall have been Modified or
waived without the prior consent of Administrative Agent; and (iv) a true and
correct copy of each such Project Document.

(g) Violations. Municipal searches showing no violations of Applicable Law with
respect to any portion of the Project; and if violations are shown, then
Administrative Agent must have received (in Administrative Agent's sole
discretion) either satisfactory evidence of the curing of the same or such
undertakings, indemnities, escrow deposits or affidavits relating thereto as
Administrative Agent shall require.

(h) Insurance. A certified copy of the insurance policies required by Section
9.05 or certificates of insurance with respect thereto, such policies or
certificates, as the case may be, to be in form and substance, and issued by
companies reasonably acceptable to Administrative Agent and otherwise in
compliance with the terms of Section 9.05, together with evidence of the payment
of all premiums therefor.

(i) Lien Waivers. Sworn partial waivers of liens from Major Subcontractors
covering all work and materials performed or supplied prior to the Closing Date
(if any).

(j) Plans and Specifications. The final Plans and Specifications, together with
any required Governmental Approvals related thereto and sealed by the applicable
Design Professionals.

(k) Construction Schedule. The Construction Schedule, including evidence
reasonably satisfactory to Administrative Agent that the Construction Work is
proceeding on time and on budget.

(l) Construction Status. The most recent General Contractor's progress payment
request approved by the Developer showing the percentage of completion, the
amount funded and Change Order status.

(m) Design Professionals' Certificates. Certificates of Borrower's Architect, or
other appropriate Design Professional, in favor of Administrative Agent (on
behalf of the Lenders) (the "Architect Certificates"), or other evidence
satisfactory to Administrative Agent, that to the best of the Design
Professional's knowledge (i) the Plans and Specifications are in full compliance
with all applicable building code and environmental, health and safety laws,
statutes, regulations and requirements; (ii) the Plans and Specifications are
full and complete in all respects and contain all details necessary for the Base
Building Work; (iii) all Government Approvals to the extent presently necessary
for the Base Building Work have been issued; (iv) the gross square footage as
shown on a Schedule attached to the certificate of the applicable Design
Professional accurately reflects the gross square footage relating to the Plans
and Specifications; (v) there exists or will exist adequate water, storm and
sanitary sewerage facilities and other required public utilities, together with
a means of ingress and egress to and from the Project over public streets; (vi)
no building or parking structure to be constructed on the Project will exceed
the height of any building permitted on the Project as of the Closing Date; and
(vii) the Construction Schedule and the Project Budget are realistic and can be
adhered to in completing the Base Building Work in accordance with the Plans and
Specifications.

(n) Initial Equity. A certificate of an Authorized Officer of Borrower
certifying that Borrower shall have provided the Initial Equity and itemizing
the uses of the Initial Equity, such certificate to be accompanied by backup
materials evidencing such Initial Equity and the use of same.

(o) UCC Searches. Uniform Commercial Code searches with respect to Borrower and
each Borrower Party, the Managing Member and each Guarantor as required by
Administrative Agent.

(p) Non--Foreign Status. A certificate by an Authorized Officer of Borrower
certifying Borrower's tax identification number and the fact that it is not a
foreign person under the Code.

(q) Standard Forms. Standard forms of agreements and/or leases with respect to
the Commercial Component.

(r) Contractor's Agreement. A copy of the fully executed GMP Agreement with Shaw
Construction.

(s) Architect's Agreement. A copy of the fully executed Architect's Agreement.

(t) Other Documents. Such other documents as Administrative Agent may reasonably
request.

Schedule 6.02

Conditions to Loans

(a) Title Continuation. Administrative Agent shall have received a notice of
title continuation or a Date Down Endorsement to the Title Policy indicating
that since the last preceding Loan, there has been no change in the state of
title and no new adverse survey exceptions have been raised by the Title Company
not theretofore approved by Administrative Agent, which Date Down Endorsement
shall have the effect of increasing the coverage of the Title Policy (including
full coverage against mechanic's liens) by an amount equal to the advance then
made if the Title Policy does not by its own terms provide for such an increase.
If any mechanics' liens are filed against the Project, Borrower shall use
commercially reasonable efforts to cause such liens to be discharged by payment
or other shall mean; provided, however, that if such mechanics' liens are less
than $250,000 in the aggregate, Borrower may elect to cause the Title Company to
provide affirmative coverage over such liens insuring against "any statutory
lien for services, labor or materials furnished or contracted for prior to the
date hereof [i.e., the date of such endorsement] (or any statutory lien for
services, labor or materials furnished after the date hereof, the priority of
which lien relates back to services, labor or materials furnished or contracted
for prior to the date hereof), and which has now gained or which may hereafter
gain priority over the estate or interest of the insured as shown in Exhibit A
of this policy"; and provided further, however, that, Borrower shall obtain a
bond reasonably acceptable to Administrative Agent to cover all mechanics' liens
that exceed $1,000,000 in the aggregate of all such liens;

(b) Lien Waivers. Unconditional waivers of lien from Major Subcontractors
covering all work for which funds have been advanced pursuant to a prior
disbursement and, at Administrative Agent's election, conditional waivers of
lien from Major Subcontractors covering all work of such Persons for which funds
are being advanced pursuant to the then current Request for Loan Advance, all in
compliance with the Lien Law together with such invoices, contracts, or other
supporting data as Administrative Agent may reasonably require to evidence that
all Project Costs for which disbursement is sought have been incurred;

(c) Change Orders. Copies of any material Change Orders which have not been
previously furnished to Administrative Agent and the Construction Consultant;

(d) Contracts. Copies of all Major Subcontracts which have been executed or
Modified since the last Loan, together with (i) a certificate by an Authorized
Officer of Borrower certifying that the delivered items are true, accurate and
complete copies and (ii) Consents and Agreements in the applicable form attached
to the General Assignment from any Major Subcontractors who have executed a
Major Subcontract not previously delivered;

(e) Stored Materials. Inventory of materials and equipment stored on the
Project;

(f) Testing Reports. Testing reports for materials--in--place as applicable;

(g) Governmental Approvals. Copies, certified by an Authorized Officer of
Borrower, of all required Governmental Approvals (to the extent required as of
such date) not previously delivered to Administrative Agent;

(h) Contract Disputes. If any material dispute arises between or among Borrower,
the General Contractor or any Major Subcontractor, a written summary of the
nature of such dispute;

(i) Project Budget Amendments. If the Project Budget shall have been Modified,
copies of all such Modifications, all of which shall be subject to
Administrative Agent's review and approval in accordance with this Agreement
Administrative Agent Borrower;

(j) Updated Survey and Title Endorsement. Promptly after the completion of the
construction of the foundation of the Base Building Work, Borrower shall provide
to Administrative Agent a current survey of the Project showing all Improvements
located thereon and complying with the requirements set forth in Schedule
6.01(d) and shall obtain a foundation endorsement to the Title Policy in form
satisfactory to Administrative Agent insuring that, except as set forth on the
Plans and Specifications, all foundations are located within applicable property
and setback lines and do not encroach upon any easements or rights of way; and

(k) Insurance. To the extent not previously delivered to Administrative Agent,
evidence showing compliance with the provisions of Section 9.05.

(l) Additional Project Documents and Plans and Plans and Specifications. To the
extent not previously received and approved by Administrative Agent,
Administrative Agent shall have received and approved all Project Documents and
all Plans and specifications relating to the aspect of the Improvements for
which such Loan is being requested.

(m) Other Documents. Such other documents and items as Administrative Agent may
reasonably request.

Schedule 6.03

Conditions to Final Loans

(a) Approval by Governmental Authority. Evidence of the approval by the
applicable Governmental Authorities of the Base Building Work in its entirety
for operation to the extent any such approval is a condition of the lawful use
of the Base Building Work, including, without limitation, valid certificates of
occupancy (or other evidence) to the extent required for the Base Building Work,
which core and shell certificates of occupancy (or other evidence) may be
temporary core and shell certificates of occupancy;

(b) Survey. A final as--built survey covering the completed Base Building Work
and any paving, driveways and exterior improvements and otherwise in compliance
with Schedule 6.01(d), together with an endorsement to the Title Policy amending
any survey exception to reflect such final survey;

(c) Plans and Specifications. To the extent available, a full and complete
certified set of "as built" Plans and Specifications for the Base Building Work;

(d) Lien Waivers. Conditional waivers of lien and sworn statements from all (i)
contractors and subcontractors and (ii) any materialmen, suppliers and vendors
with respect to the Base Building Work, and Borrower shall deliver final waivers
of lien and sworn statements from all such parties to Administrative Agent
within sixty (60) days thereafter;

(e) Design Professionals' Certificates. Certificates from the Architect stating
that, to the best of Architect's knowledge, (i) the Base Building Work (1) has
been substantially completed in accordance with the Plans and Specifications,
(2) the Improvements are structurally sound (the certification as to structural
soundness to be made by the structural engineer only) and (3) except for tenant
improvements to rentable space in the Commercial Component that is not yet
occupied is available for occupancy (subject to completion of Punch List Items),
and (ii) the Improvements as so completed comply with all applicable building
codes;

(f) Testing Engineer Statement. Statement from the testing engineer performing
construction materials testing indicating that all Base Building Work was
performed according to the Plans and Specifications;

(g) Violation Searches. If available and requested by Administrative Agent,
violation searches with Governmental Authorities indicating no notices of
violation have been issued with respect to the Project;

(h) UCC Searches. Current searches of all Uniform Commercial Code financing
statements filed with the Secretary of State of the State of Colorado and of the
state of formation/organization of Borrower, showing that no Uniform Commercial
Code financing statements are filed or recorded against Borrower in which the
collateral is personal property or fixtures located on the Project or used in
connection with the Project other than financing statements with respect to the
Loans;

(i) Borrower's Certificate. A certificate of an Authorized Officer of Borrower
certifying that:

(i) no condemnation of any portion of the Project or any action which could
result in a relocation of any roadways abutting the Project or the denial of
access, which, in Administrative Agent's sole judgment, adversely affects the
Lenders' security or the operation of the Project, has commenced or, to the
Borrower's Knowledge, is contemplated by any Governmental Authority;

(ii) all fixtures, attachments and equipment necessary for the operation of the
Base Building Work have been installed or incorporated into the Project and are
operational; all Guaranties and warranties have been transferred/assigned to
Borrower; and, that Borrower is the absolute fee owner of all of said property
free and clear of all chattel mortgages, conditional vendor's liens and other
liens, encumbrances and security interests, and that all of said property is in
good working order, free from defects; and

(iii) all Project Costs relating to the Construction Work have been paid in full
except (1) to the extent covered by the final Loans then being requested and
(2) amounts for Hard Costs which Borrower is disputing in good faith and with
due diligence; provided that Administrative Agent may, in its sole discretion,
hold back an amount equal to (x) 150% of the disputed amount minus (y) any
Retainage that Administrative Agent is still holding with respect to the
applicable Hard Costs and (3) amounts held by Administrative Agent with respect
to Punch List Items with respect to the applicable Hard Costs.

(j) Engineering Report. At Borrower's expense, a report from the Construction
Consultant, satisfactory in form and content to Administrative Agent, which
shall verify that the Base Building Work has been completed in accordance with
the Plans and Specifications, approved by the appropriate Governmental
Authorities and that the Project, and the Improvements constructed thereon,
satisfy all Applicable Law.

Schedule 8.05

Pending Litigation

None.

Schedule 8.10

Organizational Chart

 

 

 

Schedule 8.14

Government Approvals

Part A -- Existing Approvals Obtained

Town of Vail Planning and Environmental Commission Approval;

Town of Vail Design Review Board Approvals (subject to remaining approvals
referenced in Part B);

Town Council/Town of Vail Approval of Core Site Development Agreement and
Amendment to Core Site Development Agreement and Core Site Developer Improvement
Agreement supplementing same;

Vail Reinvestment Authority (VRA) Covenant Condemnation Approval and Completion
of Condemnation;

Existing Building Permit(s);

Resubdivision Plat;

HUD Registration Approval;

Town of Vail approval and making of Intergovernmental Agreement with Metro
Districts for maintenance of Lionshead Place; and

VRA approval and making of Intergovernmental Agreement with Metro Districts for
tax increment financing.

Part B -- Approvals to be Obtained at Later Date

Temporary Certificate(s) of Occupancy;

Certificate(s) of Occupancy;

Condominium Project Document Approvals (further Resubdivision to establish
residential condominium air space, Reciprocal Easements and Covenants Agreement,
Condominium Map and Declaration, and any Amendments and Supplements thereto);

Town of Vail Design Review Board Approvals necessitated by Core Site Developer
Improvement Agreement and Reapprovals resulting from Owner Change Orders); and

Future Building Permits.

HUD Registration Amendment

Schedule 9.05

Insurance Requirements

 I.   PROPERTY INSURANCE
 II.  A. DURING CONSTRUCTION
      
      B. An ORIGINAL (or certified copy) Builder's Causes of Loss -- Special
         Form ("All--Risk"), Completed Value, Non--Reporting Form Policy or
         ORIGINAL Acord 27 Certificate of Insurance naming the borrowing entity
         as an insured, reflecting coverage of 100% of the replacement cost, and
         written by a carrier approved by Lender with a current A.M. Best's
         Insurance Guide Rating of at least A-- IX (which is authorized to do
         business in the state in which the property is located) that
         affirmatively includes the following:
         
         1.  Mortgagee Clause naming U.S. Bank National Association as Mortgagee
             with a 10--day notice to Lender in the event of cancellation,
             non--renewal or material change. Address for U.S. Bank National
             Association is as follows:
         
         2.  U.S. Bank National Association
             
             918 17th Street, Fifth Floor
             
             Denver, Colorado 80202
             
             Attention: Matthew Carrothers
         
         3.  Lender's Loss Payable Endorsement with a Severability of Interest
             Clause with a 30--day notice to Lender in the event of
             cancellation, non--renewal or material change.
         4.  Replacement Cost Endorsement.
         5.  No Exclusion for Acts of Terrorism.
         6.  No Coinsurance Clause.
         7.  Collapse Coverage.
         8.  Vandalism and Malicious Mischief Coverage.
         9.  Demolition, Increased Cost of Construction Coverage.
         10. In--Transit Coverage.
         11. Partial Occupancy Permitted.
         12. Borrower's coverage is primary and non--contributory with any
             insurance or self--insurance carried by U.S. Bank National
             Association.
         13. Waiver of Subrogation against any party whose interest are covered
             in the policy.
      C. UPON COMPLETION
      
      D. An ORIGINAL (or certified copy) Causes of Loss--Special Form
         ("All--Risk") Hazard Insurance Policy or ORIGINAL Acord 27 Certificate
         of Insurance naming the borrowing entity as an insured, reflecting
         coverage of 100% of the replacement cost, and written by a carrier
         approved by Lender with a current A.M. Best's Insurance Guide Rating of
         at least A-- IX (which is authorized to do business in the state in
         which the property is located) that affirmatively includes the
         following:
         
         1.  Mortgagee Clause naming U.S. Bank National Association as Mortgagee
             with a 30--day notice to Lender in the event of cancellation,
             non--renewal or material change. Address for U.S. Bank National
             Association is as follows:
         
         2.  U.S. Bank National Association
             
             918 17th Street, Fifth Floor
             
             Denver, Colorado 80202
             
             Attention: Matthew Carrothers
         
         3.  Lender's Loss Payable Endorsement with a Severability of Interest
             Clause with a 10--day notice to Lender in the event of
             cancellation, non--renewal or material change.
         4.  Replacement Cost Endorsement.
         5.  No Exclusion for Acts of Terrorism.
         6.  No Coinsurance Clause.
         7.  Boiler and Machinery Coverage.
         8.  Sprinkler Leakage Coverage.
         9.  Vandalism and Malicious Mischief Coverage.
         10. Loss of Rents Insurance in an amount of not less than 100% of one
             year's Rental Value of the Project. "Rental Value" shall include:
         11. i.   The total projected gross rental income from tenant occupancy
                  of the Project as set forth in the Budget,
             ii.  The amount of all charges which are the legal obligation of
                  tenants and which would otherwise be the obligation of
                  Borrower, and
             iii. The fair rental value of any portion of the Project which is
                  occupied by Borrower.
         12. One year's business interruption insurance in an amount acceptable
             to Lender.
         13. Collapse and Earthquake Coverage.
         14. Extra Expense Coverage.
         15. Borrower's coverage is primary and non--contributory with any
             insurance or self--insurance carried by U.S. Bank National
             Association.
         16. Waiver of Subrogation against any party whose interest are covered
             in the policy.
 III. LIABILITY INSURANCE

 IV.  An ORIGINAL Acord 25 Certificate of General Comprehensive Liability
      Insurance naming the borrowing entity as an insured, providing coverage on
      an "occurrence" rather than a "claims made" basis and written by a carrier
      approved by Lender with a current A.M. Best's Insurance Guide Rating of at
      least A-- IX (which is authorized to do business in the state in which the
      property is located) that affirmatively includes the following:
      
       1. Combined general liability policy limit of at least $5,000,000.00 each
          occurrence, applying liability for Bodily Injury, Personal Injury,
          Property Damage, Contractual, Products and Completed Operations which
          combined limit may be satisfied by the limit afforded under the
          Commercial General Liability Policy, or by such Policy in combination
          with the limits afforded by an Umbrella or Excess Liability Policy (or
          policies); provided, the coverage afforded under any such Umbrella or
          Excess Liability Policy is at least as broad in all material respects
          as that afforded by the underlying Commercial General Liability
          Policy.
       2. No Exclusion for Acts of Terrorism.
       3. Aggregate limit of not less than $150,000,000.
       4. Borrower's coverage is primary and non--contributory with any
          insurance or self--insurance carried by U.S. Bank National
          Association.
       5. Waiver of Subrogation against any party whose interest are covered in
          the policy.
      
      Additional Insured Endorsement naming U.S. Bank National Association as an
      additional insured with a 10--day notice to Lender in the event of
      cancellation, non--renewal or material change. A Severability of Interests
      provision should be included.
      
      Address for U.S. Bank National Association is as follows:
      
      U.S. Bank National Association
      
      918 17th Street, Fifth Floor
      
      Denver, Colorado 80202
      
      Attention: Matthew Carrothers

 V.   WORKER'S COMPENSATION

To the extent not provided by the General Contractor ORIGINAL Certificate
indicating Worker's Compensation coverage in the statutory amount and Employer's
Liability Coverage with minimum limits of $500,000 / $500,000 / $500,000 naming
the General Contractor and written by a carrier approved by Lender.